Exhibit 10

 

EXECUTION COPY

 

 

 

DEERE & COMPANY

 

JOHN DEERE CAPITAL CORPORATION

 

 

 

$1,500,000,000

 

37-MONTH

CREDIT AGREEMENT

 

Dated as of March 2, 2010

 

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

CITIBANK, N.A.,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

and

DEUTSCHE BANK SECURITIES INC.

as Documentation Agents

 

BANK OF AMERICA, N.A.,

as Syndication Agent

 

 

 

J.P. MORGAN SECURITIES INC. and
BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arrangers and Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

1

1.1

Defined Terms

1

1.2

Other Definitional Provisions

16

1.3

Currency Conversion

16

 

 

 

SECTION 2.

THE COMMITTED RATE LOANS; THE BID LOANS; THE NEGOTIATED RATE LOANS; AMOUNT AND
TERMS

17

2.1

The Committed Rate Loans

17

2.2

The Bid Loans; the Negotiated Rate Loans

18

2.3

Loan Accounts

21

2.4

Fees

22

2.5

Termination or Reduction of Commitments; Cancellation of Capital Corporation as
Borrower   

22

2.6

Optional Prepayments

23

2.7

Minimum Amount of Certain Loans

24

2.8

Committed Rate Loan Interest Rate and Payment Dates

24

2.9

Conversion and Continuation Options

24

2.10

Computation of Interest and Fees

25

2.11

Inability to Determine Interest Rate

25

2.12

Pro Rata Treatment and Payments

26

2.13

Requirements of Law

28

2.14

Indemnity

33

2.15

Non-Receipt of Funds by the Administrative Agent

33

2.16

[RESERVED]

34

2.17

Foreign Taxes

34

2.18

Confirmations

36

2.19

Replacement of Cancelled Banks

36

2.20

Commitment Increases

36

2.21

Pricing Determinations

38

2.22

Markit Data

39

2.23

Defaulting Banks

41

2.24

Judgment Currency

42

2.25

Foreign Currency Exchange Rate

42

 

 

 

SECTION 3.

REPRESENTATIONS AND WARRANTIES

43

3.1

Financial Condition

43

3.2

Corporate Existence

43

3.3

Corporate Power; Authorization; Enforceable Obligations

43

3.4

No Legal Bar

44

3.5

No Material Litigation

44

3.6

Taxes

44

3.7

Margin Regulations

44

3.8

Use of Proceeds

44

 

ii

--------------------------------------------------------------------------------


 

SECTION 4.

CONDITIONS PRECEDENT

45

4.1

Conditions to Initial Loan

45

4.2

Conditions to All Loans

46

 

 

 

SECTION 5.

AFFIRMATIVE COVENANTS

46

5.1

Financial Statements

46

5.2

Certificates; Other Information

47

5.3

Company Indenture Documents

47

5.4

Capital Corporation Indenture Documents

47

5.5

Notice of Default

47

5.6

Ownership of Capital Corporation Stock

48

5.7

Employee Benefit Plans

48

 

 

 

SECTION 6.

NEGATIVE COVENANTS OF THE COMPANY

48

6.1

Company May Consolidate, etc., Only on Certain Terms

48

6.2

Limitation on Liens

49

6.3

Limitations on Sale and Lease-back Transactions

52

6.4

Equipment Operations Debt

52

 

 

 

SECTION 7.

NEGATIVE COVENANTS OF THE CAPITAL CORPORATION

52

7.1

Fixed Charges Ratio

53

7.2

Consolidated Senior Debt to Consolidated Capital Base

53

7.3

Limitation on Liens

53

7.4

Consolidation; Merger

54

 

 

 

SECTION 8.

EVENTS OF DEFAULT

54

 

 

 

SECTION 9.

THE AGENTS

57

9.1

Appointment

57

9.2

Delegation of Duties

57

9.3

Exculpatory Provisions

57

9.4

Reliance by Agents

57

9.5

Notice of Default

58

9.6

Non-Reliance on Agents and Other Banks

58

9.7

Indemnification

58

9.8

Agents in their Individual Capacities

59

9.9

Successor Agents

59

 

 

 

SECTION 10.

MISCELLANEOUS

59

10.1

Amendments and Waivers

59

10.2

Notices

60

10.3

No Waiver; Cumulative Remedies

61

10.4

Payment of Expenses

62

10.5

Successors and Assigns; Participations; Purchasing Banks

63

10.6

Adjustments

68

10.7

Confidentiality

68

10.8

Counterparts

69

 

iii

--------------------------------------------------------------------------------


 

10.9

GOVERNING LAW

69

10.10

Consent to Jurisdiction and Service of Process

69

10.11

WAIVERS OF JURY TRIAL

69

10.12

USA Patriot Act

70

 

 

 

SCHEDULES:

 

 

Schedule I

Terms of Subordination

Schedule II

Commitments

Schedule III

Mandatory Costs

Schedule IV

Addresses for Notices

 

 

EXHIBITS:

 

 

 

Exhibit A

Form of Borrowing Notice

Exhibit B

Form of Bid Loan Request

Exhibit C

Form of Bid Loan Offer

Exhibit D

Form of Bid Loan Confirmation

Exhibit E

Form of Loan Assignment

Exhibit F

Form of Commitment Transfer Supplement

Exhibit G

Form of Opinion of General Counsel to the Company

Exhibit H

Form of Opinion of Special New York Counsel to the Borrowers

Exhibit I

Form of Form W-8BEN Tax Letter

Exhibit J

Form of Form W-8ECI Tax Letter

Exhibit K

Form of Agreement

Exhibit L

Form of Promissory Note

Exhibit M

Form of New Bank Supplement

Exhibit N

Form of Commitment Increase Supplement

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of March 2, 2010, among (a) DEERE & COMPANY, a
Delaware corporation (the “Company”), (b) JOHN DEERE CAPITAL CORPORATION, a
Delaware corporation (the “Capital Corporation”), (c) the several financial
institutions parties hereto (collectively, the “Banks”, and individually, a
“Bank”), (d) JPMORGAN CHASE BANK, N.A., as administrative agent hereunder (in
such capacity, together with its successors and permitted assigns, the
“Administrative Agent”), (e) CITIBANK, N.A., CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, and DEUTSCHE BANK SECURITIES INC., as documentation agents hereunder (in
such capacity, the “Documentation Agents”), and (f) BANK OF AMERICA, N.A. as
syndication agent hereunder (in such capacity, the “Syndication Agent”).

 

The parties hereto hereby agree as follows:

 

SECTION 1.             DEFINITIONS

 

1.1 Defined Terms.  As used in this Agreement, the following terms have the
following meanings:

 

“ABR”:  at any particular date, the highest of (a) the rate of interest per
annum publicly announced by JPMorgan Chase Bank, N.A. for such date as its prime
rate in effect at its principal office in New York City; (b) 0.5% per annum
above the rate set forth for such date or, if such date is not a Business Day,
the next preceding Business Day, opposite the caption “Federal Funds
(Effective)” in the weekly statistical release designated as “H.15(519)” (or any
successor publication) published by the Board or, if such rate is not so
published for such date, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
dealers of recognized standing selected by it; and (c) the Eurocurrency Rate for
a Eurocurrency Loan with one-month Interest Period commencing on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%
(provided that, for the avoidance of doubt, such Eurocurrency Rate for any date
shall be based on the rate appearing on the Reuters Screen LIBOR01 Page (or, if
such rate does not appear on the Reuters Screen LIBOR01 Page or otherwise on
such system, on any comparable publicly available service for displaying
eurocurrency rates) at approximately 11:00 A.M. London time on such date).

 

“ABR Loans”:  Committed Rate Loans at such time as they are made and/or being
maintained at a rate of interest based upon the ABR.

 

“ABR Margin”:  as defined in subsection 2.21.

 

“Absolute Rate Bid Loan”:  any Bid Loan made pursuant to an Absolute Rate Bid
Loan Request.

 

“Absolute Rate Bid Loan Request”:  any Bid Loan Request requesting the Banks to
offer to make Bid Loans at an absolute rate (as opposed to a rate composed of
the Applicable Index Rate plus (or minus) a margin).

 

“Act”:  as defined in subsection 10.12.

 

--------------------------------------------------------------------------------


 

2

 

“Administrative Agent”:  as defined in the preamble hereto.  It is understood
that matters concerning the Foreign Currency Loans will be administered by the
Foreign Currency Agent as agent for the Administrative Agent.

 

“Administrative Questionnaire”:  an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Foreign Currency”: as defined in subsection 2.11(a).

 

“Agent”:  the Administrative Agent, the Foreign Currency Agent, the Syndication
Agent, or a Documentation Agent, as the context shall require; together, the
“Agents”.

 

“Agreement”:  this Credit Agreement, as amended, supplemented or modified from
time to time.

 

“Agreement Currency”:  as defined in subsection 2.24(b).

 

“Applicable Creditor”:  as defined in subsection 2.24(b).

 

“Applicable Index Rate”:  in respect of any Bid Loan requested pursuant to an
Index Rate Bid Loan Request, the Eurocurrency Rate applicable to the Interest
Period for such Bid Loan.

 

“Applicable Margin”:  for ABR Loans and for Eurocurrency Loans, the applicable
ABR Margin or Eurocurrency Margin, in each case as determined in accordance with
subsection 2.21.

 

“Attributable Debt”:  as defined in subsection 6.2(b)(ii).

 

“Australian Dollars”:  the lawful currency of Australia.

 

“Available Commitment”:  as to any Bank at any time, an amount equal to the
excess, if any, of (a) such Bank’s Commitment then in effect over (b) such
Bank’s Committed Rate Loans then outstanding.

 

“Bank” and “Banks”:  as defined in the preamble hereto.

 

“benefitted Bank”:  as defined in subsection 10.6.

 

“Bid Loan”:  each loan (other than Negotiated Rate Loans) made pursuant to
subsection 2.2; the aggregate amount advanced by a Bid Loan Bank pursuant to
subsection 2.2 on each Borrowing Date shall constitute one Bid Loan, or more
than one Bid Loan if so specified by the relevant Loan Assignee in its request
for promissory notes pursuant to subsection 10.5(c).

 

“Bid Loan Banks”:  the collective reference to each Bank designated from time to
time as a Bid Loan Bank by a Borrower (for purposes of Bid Loans to such
Borrower) by written notice to the Administrative Agent and which has not been
removed as a Bid Loan Bank by such

 

--------------------------------------------------------------------------------


 

3

 

Borrower by written notice to the Administrative Agent (each of which notices
the Administrative Agent shall transmit to each such affected Bank).

 

“Bid Loan Confirmation”:  each confirmation by the Company or the Capital
Corporation of its acceptance of Bid Loan Offers, which Bid Loan Confirmation
shall be substantially in the form of Exhibit D and shall be delivered to the
Administrative Agent by facsimile transmission or by telephone, immediately
confirmed by facsimile transmission.

 

“Bid Loan Offer”:  each offer by a Bid Loan Bank to make Bid Loans pursuant to a
Bid Loan Request, which Bid Loan Offer shall contain the information specified
in Exhibit C and shall be delivered to the Administrative Agent by facsimile
transmission or by telephone, immediately confirmed by facsimile transmission.

 

“Bid Loan Request”:  each request by a Borrower for Bid Loan Banks to submit
bids to make Bid Loans, which shall contain the information in respect of such
requested Bid Loans specified in Exhibit B and shall be delivered to the
Administrative Agent by facsimile transmission or by telephone, immediately
confirmed by facsimile transmission.

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  the Company or the Capital Corporation; collectively, the
“Borrowers”.

 

“Borrowing Date”:  in respect of any Loan, the date such Loan is made.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that (a) with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurocurrency Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurocurrency market in London, (b) when used in connection with a Foreign
Currency Loan, the term “Business Day” shall also exclude any day on which
commercial banks in London are authorized or required by law to close and any
day on which banks are authorized or required by law to be closed in the
principal financial center for that currency (c) when used in connection with
Eurocurrency Loans denominated in Euros, the term “Business Day” shall also
exclude any day on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer System (TARGET) (or, if such clearing system ceases to be
operative, such other clearing system (if any) determined by the Foreign
Currency Agent to be a suitable replacement) is not open for settlement of
payment in Euros.

 

“Calculation Date”:  with respect to each Foreign Currency, the last day of each
calendar quarter (or, if such day is not a Business Day, the next succeeding
Business Day) and such other days from time to time as the Administrative Agent
shall reasonably designate as a “Calculation Date”; provided, that the fourth
Business Day preceding each Borrowing Date with respect to, and preceding each
date of any continuation of, any Foreign Currency Loan shall also be a
“Calculation Date” with respect to the relevant Foreign Currency.

 

--------------------------------------------------------------------------------


 

4

 

“Calendar Quarter”:  a three-month period consisting of (i) each January,
February and March, (ii) each April, May and June, (iii) each July, August and
September or (iv) each October, November and December.

 

“Canadian Dollars”: the lawful currency of Canada.

 

“Cancelled Bank”:  (i) any Bank that has the whole or any part of its Commitment
cancelled under subsection 2.13(a), (b), or (c) or subsection 2.17(b) and
(ii) any Defaulting Bank that the Company designates in writing to such Bank and
the Administrative Agent as a Cancelled Bank.

 

“Capital Corporation”:  as defined in the preamble hereto.

 

“Certificate of Non-Bank Status”:  a certificate in form and substance
acceptable to the Administrative Agent and signed by an officer or director of
the party that such party is not (1) taking deposits from customers in the
ordinary course of its business, is not directly or indirectly regulated as a
“bank” under any law, and is not otherwise a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of Borrowers
within the meaning of Section 881(c)(3)(B) of the Code or (3) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code.

 

“Closing Date”:  the date on which each of the conditions precedent specified in
subsection 4.1 shall have been satisfied (or compliance therewith shall have
been waived by the Majority Banks hereunder).

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment”:  as to any Bank, the amount set opposite such Bank’s name on
Schedule II or in any assignment pursuant to which such Bank becomes a party
hereto with respect to any interest purchased therein, as such amount may be
modified as provided herein; collectively, as to all Banks, the “Commitments”.

 

“Commitment Fee Rate”:  the rate per annum set forth below in the column
corresponding to the Prevailing Rating of the Company:

 

Greater than or
equal to A+/A1

 

A/A2

 

A-/A3

 

BBB+/Baa1

 

BBB/Baa2

 

Lower than
BBB/Baa2

0.175%

 

0.20%

 

0.25%

 

0.30%

 

0.375%

 

0.50%

 

“Commitment Increase Notice”:  as defined in subsection 2.20(a).

 

“Commitment Increase Supplement”:  as defined in subsection 2.20(c).

 

“Commitment Percentage”:  as to any Bank at any time, the percentage which such
Bank’s Commitment at such time constitutes of all the Commitments at such time
or, at any time after the Commitments shall have expired or terminated, the
percentage which the aggregate principal amount of such Bank’s Loans then
outstanding constitutes of the aggregate principal amount of all Loans then
outstanding; collectively, as to all the Banks, the “Commitment

 

--------------------------------------------------------------------------------


 

5

 

Percentages;” provided that when a Defaulting Bank shall exist, “Commitment
Percentage” shall mean, when appropriate as determined by the Administrative
Agent in order to provide ratable treatment at any time a Defaulting Bank exists
(and without increasing the Commitment of any Bank), the percentage of the total
Commitments (disregarding any Defaulting Bank’s Commitment) represented by such
Bank’s Commitment.

 

“Commitment Period”:  as to any Bank at any time, the period from and including
the Closing Date to but not including the Termination Date of such Bank or such
earlier date on which the Commitments shall terminate as provided herein.

 

“Commitment Transfer Supplement”:  a Commitment Transfer Supplement,
substantially in the form of Exhibit F.

 

“Committed Rate Loans”:  each loan made pursuant to subsection 2.1.

 

“Commonly Controlled Entity”:  in relation to a Borrower, an entity, whether or
not incorporated, which is under common control with such Borrower within the
meaning of Section 414(b) or (c) of the Code.

 

“Company”:  as defined in the preamble hereto.

 

“Consolidated Capital Base”:  at a particular time for the Capital Corporation
and its consolidated Subsidiaries, the sum of (a) the amount shown opposite the
item “Total Stockholders’ Equity” on the consolidated balance sheet of the
Capital Corporation and its consolidated Subsidiaries plus (b) all indebtedness
of the Capital Corporation and its consolidated Subsidiaries for borrowed money
subordinated (on terms no less favorable to the Administrative Agent and the
Banks than the terms of subordination set forth on Schedule I) to the
indebtedness which may be incurred hereunder by the Capital Corporation,
provided that the sum of clauses (a) and (b) hereof as at the end of a fiscal
quarter of the Capital Corporation and its consolidated Subsidiaries (including
the last quarter of a fiscal year of the Capital Corporation and its
consolidated Subsidiaries) shall be determined by reference to the publicly
available consolidated balance sheet of the Capital Corporation and its
consolidated Subsidiaries as at the end of such fiscal quarter and after such
adjustments, if any, as may be required so that the sum of the amounts referred
to in clauses (a) and (b) is determined in accordance with GAAP. 
Notwithstanding the foregoing, for purposes of determining compliance with
subsection 7.2, adjustments resulting from any accumulated other comprehensive
income as reflected on the most recent publicly available consolidated balance
sheet of the Capital Corporation and its consolidated Subsidiaries as at the end
of any fiscal quarter of the Capital Corporation and its consolidated
Subsidiaries (including the last quarter of any fiscal year of the Capital
Corporation and its consolidated Subsidiaries) shall be deemed not to be
included in Consolidated Capital Base.

 

“Consolidated Net Worth”:  as defined in subsection 6.2(b)(ii).

 

“Consolidated Senior Debt”:  at a particular time for the Capital Corporation
and its consolidated Subsidiaries, indebtedness for borrowed money other than
any indebtedness for borrowed money that is subordinated, on terms no less
favorable to the Administrative Agent and the Banks than the terms of
subordination set forth on Schedule I, to the indebtedness which

 

--------------------------------------------------------------------------------


 

6

 

may be incurred hereunder by the Capital Corporation, provided that the amount
of such indebtedness for borrowed money (other than such subordinated
indebtedness) as at the end of a fiscal quarter of the Capital Corporation and
its consolidated Subsidiaries (including the last quarter of a fiscal year of
the Capital Corporation and its consolidated Subsidiaries) shall be determined
by reference to the publicly available consolidated balance sheet of the Capital
Corporation and its consolidated Subsidiaries as at the end of such fiscal
quarter and after such adjustments, if any, as may be required so that such
amount is determined in accordance with GAAP.  Notwithstanding the foregoing,
for purposes of determining compliance with subsection 7.2, indebtedness for
borrowed money in respect of any Securitization Indebtedness shall be deemed not
included in Consolidated Senior Debt.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Credit Default Swap Spread”:  as defined in subsection 2.21.

 

“Credit Rating”: (a)  as to any Person, the rating assigned to the relevant long
term senior unsecured (and non-credit enhanced) Debt obligations of such Person
by Moody’s or S&P and (b) if no rating for such Debt described in clause (a) is
available, the corporate credit rating of such Person as announced by Moody’s or
S&P.

 

“Currency”: any Dollars and any Foreign Currency.

 

“Data Provider”:  as defined in subsection 2.22(b).

 

“Debt”:  as defined in subsection 6.2.

 

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, event or act has been satisfied.

 

“Defaulting Bank”:  any Bank that has (a) following satisfaction of the
conditions to funding under subsection 4.2, failed to fund any portion of its
Loans within one Business Day of the date required to be funded by it hereunder,
unless the subject of a good faith dispute; (b) notified the Company, the
Administrative Agent or any Bank in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit; (c) failed, within three Business Days after written request
by the Administrative Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Loans; provided
that confirmation received by the Administrative Agent beyond three Business
Days shall remedy the default under this clause (c); (d) otherwise failed to pay
over to the Administrative Agent or any other Bank any other amount required to
be paid by it hereunder within three Business Days of the date when due, unless
the subject of a good faith dispute; or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or

 

--------------------------------------------------------------------------------


 

7

 

acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.  If any Bank shall become a
Defaulting Bank, the Company shall have the right, so long as no Event of
Default has occurred and is then continuing, upon giving written notice to the
Administrative Agent and such Bank in accordance with subsection 2.6,
notwithstanding subsection 2.12(b), to prepay in full the Loans of such Bank,
together with accrued interest thereon, any amounts payable to such Bank
pursuant to subsections 2.13, 2.14, 2.15 and 2.17 and any accrued and unpaid
commitment fee or other amount payable to such Bank hereunder and/or, upon
giving not less than three Business Days’ notice to such Bank and the
Administrative Agent, to cancel the whole or part of the Commitment of any such
Bank.

 

“Designated User”:  a Person designated as such by a Bank, the Borrower or the
Administrative Agent.

 

“Determination Date”:  at any time (a) for any Eurocurrency Loan (i) the date
three Business Days before the commencement of the Interest Period applicable to
such Loan and (ii) in the case of an Interest Period of more than three months
duration, the date that is the last Business Day of each successive three-month
period during such Interest Period, and (b) for any ABR Loan (i) initially, the
Closing Date and (ii) from and after the end of the Calendar Quarter during
which the Closing Date occurs, the last day of the Calendar Quarter most
recently ended at such time.

 

“Documentation Agents”:  as defined in the preamble hereto.

 

“Dollar Equivalent”:  at any time as to any amount denominated in a Foreign
Currency, the equivalent amount in Dollars as reasonably determined by the
Administrative Agent at such time on the basis of the Exchange Rate for the
purchase of Dollars with such Foreign Currency on the most recent Calculation
Date for such Foreign Currency.

 

“Dollar Loan”: any Committed Rate Loan denominated in Dollars.

 

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

 

“EMU”:  the Economic and Monetary Union as contemplated in the Treaty.

 

“EMU Legislation”: the legislative measures of the European Council (including
the European Council regulations) for the introduction of, changeover to or
operation of the Euro in one or more member states.

 

“Equipment Operations”:  those business segments of the Company and its
consolidated Subsidiaries that are primarily engaged in the manufacture and
distribution of equipment, parts and related attachments.

 

“Equipment Operations Debt”:  at a particular time, the sum of short-term and
long-term indebtedness for borrowed money that is or would be shown on a balance
sheet of Equipment Operations (with Financial Services reflected only on an
equity basis), which balance

 

--------------------------------------------------------------------------------


 

8

 

sheet was or would be prepared on the basis of the most recent publicly
available consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of any fiscal quarter of the Company and its
consolidated Subsidiaries (including the last quarter of any fiscal year of the
Company and its consolidated Subsidiaries).

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Euro”:  the single currency of Participating Member States of the EMU
introduced in accordance with the provisions of Article 123 of the Treaty and,
in respect of all payments to be made under this Agreement in Euro, means
immediately available, freely transferable funds in such currency.

 

“Eurocurrency Loans”:  Committed Rate Loans at such time as they are made and/or
being maintained at a rate of interest based upon a Eurocurrency Rate.

 

“Eurocurrency Margin”:  as defined in subsection 2.21.

 

“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan and for each Index Rate Bid Loan, the rate per
annum determined on the basis of the rate for deposits in Dollars or the
relevant Foreign Currency, as the case may be, for a period equal to such
Interest Period commencing on the first day of such Interest Period appearing on
the Reuters Screen LIBOR01 Page as of 11:00 A.M., Local Time, two Business Days
prior to the beginning of such Interest Period (or, in the case of any
Eurocurrency Loan denominated in Pounds Sterling, on the first day of such
Interest Period); provided that, in the case of any Eurocurrency Loan
denominated in Pounds Sterling, such rate shall be increased to provide for the
Mandatory Cost.  In the event that such rate does not appear on the Reuters
Screen LIBOR01 Page (or otherwise on such system), the “Eurocurrency Rate” shall
be determined by reference to such other comparable publicly available service
for displaying eurocurrency rates as may be reasonably selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which the Administrative Agent is offered Dollar or the relevant
Foreign Currency, as the case may be, deposits at or about 11:00 A.M., Local
Time, two Business Days prior to the beginning of such Interest Period (or, in
the case of a Eurocurrency Loan in Pounds Sterling, on the first day of such
Interest Period) in the interbank eurocurrency market where its eurocurrency,
foreign currency and exchange operations are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein; provided that, in the case of any Eurocurrency Loan denominated in
Pounds Sterling, such rate shall be increased to provide for the Mandatory Costs
as determined by the Administrative Agent in accordance with its normal
practices.

 

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, event or act has been satisfied.

 

“Exchange Rate”:  on any day, the rate at which the starting Currency may be
exchanged into the other relevant Currency, as set forth at approximately
10:00 A.M., Local Time, on such date on the Reuters World Spots page for such
starting Currency.  In the event that

 

--------------------------------------------------------------------------------


 

9

 

such rate does not appear on any Reuters World Spots page, the Exchange Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates reasonably selected by the Administrative Agent.

 

“Existing Credit Agreement”:  the $750,000,000 364-Day Credit Agreement dated as
of March 3, 2009 among the Borrowers, the lenders parties thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, Citibank N.A., Credit Suisse, Cayman
Islands Branch and Deutsche Bank AG New York Branch, as Documentation Agents,
and Bank of America, N.A. as Syndication Agent.

 

“Financial Services”:  the businesses of the Company (including the credit
businesses) that are not primarily engaged in Equipment Operations.

 

“Fixed Charges”:  for any particular period for the Capital Corporation and its
consolidated Subsidiaries, all of the Capital Corporation’s and its consolidated
Subsidiaries’ consolidated interest on indebtedness for borrowed money,
amortization of discounts of indebtedness for borrowed money, the portion of
rentals under financing leases deemed to represent interest and rentals under
operating leases; provided, that, notwithstanding the foregoing, consolidated
interest on Securitization Indebtedness and amortization of Securitization
Indebtedness shall be deemed not included in Fixed Charges; provided, further,
that such amounts (but not any amounts constituting consolidated interest on, or
amortization of, Securitization Indebtedness) for a fiscal quarter of the
Capital Corporation and its consolidated Subsidiaries (including the last
quarter of a fiscal year of the Capital Corporation and its consolidated
Subsidiaries) shall be determined by reference to the publicly available
consolidated statement of income of the Capital Corporation and its consolidated
Subsidiaries for or covering such fiscal quarter and after such adjustments, if
any, as may be required so that such amounts are determined in accordance with
GAAP.

 

“Foreign Currency”:  Euros, Pounds Sterling, Australian Dollars, Canadian
Dollars, New Zealand Dollars and, as agreed by the Administrative Agent, any
other Currency which is freely traded and convertible into Dollars in the London
interbank market and for which the Dollar Equivalent thereof can be calculated
from time to time.

 

“Foreign Currency Agent”:  J.P. Morgan Europe Limited, or any successor
appointed pursuant to this Agreement.

 

“Foreign Currency Loan”:  each Loan denominated in a Foreign Currency.

 

“Foreign Taxes”:  as defined in subsection 2.17(a).

 

“GAAP”:  generally accepted accounting principles in the United States of
America as applied in the preparation of financial statements of the Company or
the Capital Corporation, respectively, as of the fiscal year ended October 31,
2006.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

--------------------------------------------------------------------------------


 

10

 

“Hedging Transaction”:  any swap transaction, interest rate protection agreement
(including any interest rate swap, interest “cap” or “collar” or any other
interest rate hedging device entered into by the Capital Corporation or one or
more of its Subsidiaries), option agreement, short or long position in equity or
debt instruments, commodities, futures and forward transactions, outperformance
agreement or other similar transaction, agreement or arrangement entered into by
the Capital Corporation or one or more of its Subsidiaries.

 

“Important Property”:  (a) any manufacturing plant, including land, all
buildings and other improvements thereon, and all manufacturing machinery and
equipment located therein, owned and used by the Company or a Restricted
Subsidiary primarily for the manufacture of products to be sold by the Company
or such Restricted Subsidiary, (b) the executive office and administrative
building of the Company in Moline, Illinois, and (c) research and development
facilities, including land and buildings and other improvements thereon and
research and development machinery and equipment located therein, in each case,
owned and used by the Company or a Restricted Subsidiary; except in any case
property of which the aggregate fair value as determined by the Board of
Directors of the Company does not at the time exceed 1% of Consolidated Net
Worth.

 

“Increasing Bank”:  as defined in subsection 2.20(c).

 

“Indemnified Person”:  as defined in subsection  10.4(b).

 

“Index Debt”:  any senior, unsecured, non-credit enhanced long-term debt issued
by the Company.

 

“Index Rate Bid Loan”:  any Bid Loan made at an interest rate based upon the
Applicable Index Rate.

 

“Index Rate Bid Loan Request”:  any Bid Loan Request requesting the Banks to
offer to make Index Rate Bid Loans at an interest rate equal to the Applicable
Index Rate plus (or minus) a margin.

 

“Interest Payment Date”:  (a) as to any ABR Loan, the last Business Day of each
March, June, September and December, commencing on the first of such days to
occur after such ABR Loan is made or a Eurocurrency Loan is converted to an ABR
Loan, (b) as to any Eurocurrency Loan, the last day of each Interest Period
applicable thereto, provided that as to any Eurocurrency Loan in respect of
which a Borrower has selected an Interest Period of six months, interest shall
also be paid on the day which is three months after the beginning of such
Interest Period and (c) the Termination Date.

 

“Interest Period”:  (a) with respect to any Eurocurrency Loan, the period
commencing on the Borrowing Date, the date any ABR Loan is converted to a
Eurocurrency Loan or the date any Eurocurrency Loan is continued as a
Eurocurrency Loan, as the case may be, with respect to such Eurocurrency Loan
and ending one, two, three or six months thereafter, as selected by a Borrower
in its notice of borrowing, conversion or continuance as provided in subsection
2.1(c) or 2.9;

 

--------------------------------------------------------------------------------


 

11

 

(b) with respect to any Bid Loan, the period commencing on the Borrowing Date
with respect to such Bid Loan and ending on the date not less than seven days
nor more than six months thereafter, as specified by a Borrower in its Bid Loan
Request as provided in subsection 2.2(b); and

 

(c) with respect to any Negotiated Rate Loan, the period or periods commencing
on the Borrowing Date with respect to such Negotiated Rate Loan or the last day
of any Interest Period with respect thereto and ending on the dates as shall be
mutually agreed upon between the relevant Borrower and the relevant Bank;

 

provided, that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i)   if any Interest Period pertaining to a Eurocurrency Loan or an Index Rate
Bid Loan would otherwise end on a day which is not a Working Day, that Interest
Period shall be extended to the next succeeding Working Day unless the result of
such extension would be to carry such Interest Period into another calendar
month in which event such Interest Period shall end on the immediately preceding
Working Day;

 

(ii)  if any Interest Period pertaining to a Negotiated Rate Loan or an Absolute
Rate Bid Loan would otherwise end on a day which is not a Business Day, that
Interest Period shall be extended to the next succeeding Business Day;

 

(iii) any Interest Period pertaining to a Eurocurrency Loan having an Interest
Period of one, two, three or six months or an Index Rate Bid Loan having an
Interest Period of one, two, three, four, five or six months, that begins on the
last Working Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Working Day of a calendar month;

 

(iv) Interest Periods shall be deemed available only if the Required Banks shall
not have advised the Administrative Agent that the Eurocurrency Rate determined
by the Administrative Agent on the basis of the applicable quotes will not
adequately and fairly reflect the cost to such Banks of maintaining or funding
their Committed Rate Loans bearing interest based on the Eurocurrency Rate
determined for such Interest Period.  The Administrative Agent shall notify the
Borrowers and each Bank promptly after having been advised by the Required Banks
that a Eurocurrency Rate will not so adequately and fairly reflect such Banks’
costs as aforesaid.  If a requested Interest Period shall be unavailable in
accordance with the foregoing sentence, the proposed Borrower may (A) in
accordance with the provisions (including any requirements for notification) of
subsection 2.1 request, at its option, that the requested Committed Rate Loans
denominated in Dollars be made or maintained as ABR Loans or (B) withdraw the
request for such Committed Rate Loans for which the Interest Period was
unavailable by giving notice of such election to the Administrative Agent in
accordance with subsection 2.11; provided, that if the Administrative Agent does
not receive any notice hereunder with respect to requested Committed Rate Loans
denominated in Dollars, such Borrower shall be deemed to have requested ABR
Loans; and

 

(v)  no Interest Period shall end after the Termination Date.

 

--------------------------------------------------------------------------------


 

12

 

“JPMorgan Chase Bank, N.A.”:  JPMorgan Chase Bank, N.A., a national association.

 

“Judgment Currency”:  as defined in subsection 2.24.

 

“Loan Account”:  as defined in subsection 2.3; collectively, the “Loan
Accounts”.

 

“Loan Assignees”:  as defined in subsection 10.5(c).

 

“Loan Assignment”:  a Loan Assignment, substantially in the form of Exhibit E.

 

“Loans”:  the collective reference to the Committed Rate Loans, the Bid Loans
and the Negotiated Rate Loans.

 

“Local Time”: means (a) in the case of Foreign Currency Loans, London time and
(b) in all other cases, New York time.

 

“Losses”:  as defined in subsection  10.4(b).

 

“Majority Banks”:  at any particular time, Banks having Commitment Percentages
aggregating more than fifty percent; provided that at any time after the
termination of all the Commitments, “Majority Banks” shall mean Banks holding
Loans aggregating more than fifty percent in principal amount of all outstanding
Loans.

 

“Mandatory Costs”: the percentage rate per annum calculated by the
Administrative Agent in accordance with Schedule III.

 

“Margin Stock”:  as defined in Regulation U of the Board.

 

“Markit”:  Markit Group Limited or any successor thereto.

 

“Markit Data”:  as defined in subsection 2.22(a).

 

“Moody’s”:  Moody’s Investor Service, Inc.

 

“Mortgage”:  as defined in subsection 6.2.

 

“Negotiated Rate Loan”:  each Loan made to a Borrower by a Bank pursuant to a
Negotiated Rate Loan Request in such principal amount, for such number of
Interest Periods (subject to the proviso to the definition of “Interest Period”
in this subsection 1.1) and having such interest rate(s) and repayment terms as
shall, in each case, be mutually agreed upon between such Borrower and such
Bank.

 

“Negotiated Rate Loan Request”:  each request by a Borrower for a Bank to make
Negotiated Rate Loans, which shall be delivered to such Bank in writing, by
facsimile transmission, or by telephone, immediately confirmed in writing, and
which shall specify the amount to be borrowed and the proposed Borrowing Date.

 

“Negotiation Period”:  as defined in subsection 2.21.

 

--------------------------------------------------------------------------------


 

13

 

“Net Earnings Available for Fixed Charges”:  for any particular period for the
Capital Corporation and its consolidated Subsidiaries, consolidated net earnings
of the Capital Corporation and such Subsidiaries for such period without
deduction of Fixed Charges and without deduction of federal, state or other
income taxes, provided that such net earnings for a fiscal quarter of the
Capital Corporation and its consolidated Subsidiaries (including the last
quarter of a fiscal year of the Capital Corporation and its consolidated
Subsidiaries) shall be determined by reference to the publicly available
statement of income of the Capital Corporation and its consolidated Subsidiaries
for or covering such fiscal quarter and after such adjustments, if any, as may
be required so that such net earnings are determined in accordance with GAAP,
except that earned investment tax credits may be included as revenue in the
consolidated income statement of the Capital Corporation and its consolidated
Subsidiaries, rather than as an offset against the provision for income taxes.

 

“New Bank”:  as defined in subsection 2.20(b).

 

“New Bank Supplement”:  as defined in subsection 2.20(b).

 

“New Zealand Dollars”: the lawful currency of New Zealand.

 

“Notes”:  the collective reference to any promissory note evidencing Loans.

 

“Offered Increase Amount”:  as defined in subsection 2.20(a).

 

“Overnight Rate”: for any day, (a) with respect to any amount denominated in
Dollars, the Federal Funds rate, as quoted by the Administrative Agent, and
(b) with respect to any amount denominated in a Foreign Currency, at a rate
reasonably determined by the Administrative Agent to be the cost to it of
funding such amounts.

 

“Participants”:  as defined in subsection 10.5(b).

 

“Participating Member State”:  any member state of the European Community that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“Person”:  an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature, provided that for purposes of
Section 8(h), Person shall also include two or more entities acting as a
syndicate or any other group for the purpose of acquiring, holding or disposing
of securities of the Company.

 

“Plan”:  any pension plan which is covered by Title IV of ERISA and in respect
of which either Borrower or a Commonly Controlled Entity is an “employer” as
defined in Section 3(5) of ERISA.

 

“Pounds” or “£” or “Pounds Sterling”: the lawful currency of the United Kingdom.

 

--------------------------------------------------------------------------------


 

14

 

“Prevailing Rating”:  at any date of determination, the higher of (x) the Credit
Rating of the Company assigned by S&P and (y) the Credit Rating of the Company
assigned by Moody’s.

 

“Purchasing Banks”:  as defined in subsection 10.5(d).

 

“Re-Allocation Date”:  as defined in subsection 2.20(e).

 

“Register”:  as defined in subsection 10.5(e).

 

“Report Period”:  as defined in subsection 2.18.

 

“Reportable Event”:  any of the events set forth in Section 4043(b) of ERISA or
the regulations thereunder.

 

“Required Banks”:  at a particular time, Banks having Commitment Percentages
aggregating at least 66-2/3%; provided that at any time after the termination of
all the Commitments, “Required Banks” means Banks holding Loans aggregating at
least 66-2/3% in principal amount of all outstanding Loans.

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation, or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Reserves”:  as defined in subsection 2.13(c).

 

“Responsible Officer”:  of a Borrower, the Chairman, the President, any
Executive, Senior or other Vice President, the Treasurer and any Assistant
Treasurer of such Borrower.

 

“Restricted Margin Stock”:  any Margin Stock, the sale, pledge or other
disposition of which by the Company or any of its Subsidiaries is in any way
restricted by an arrangement with any Bank or any affiliate thereof to the
extent that the value thereof (determined in accordance with Regulation U of the
Board) does not exceed 25% of the value (determined in accordance with such
Regulation U) of all the assets subject to such restriction.

 

“Restricted Subsidiary”:  any Subsidiary of the Company incorporated in the
United States of America or Canada (a) which is engaged in, or whose principal
assets consist of property used by the Company or any Restricted Subsidiary in,
the manufacture of products within the United States of America or Canada or in
the sale of products principally to customers located in the United States of
America or Canada except any corporation which is a retail dealer in which the
Company has, directly or indirectly, an investment, or (b) which the Company
shall designate as a Restricted Subsidiary in an officers’ certificate signed by
two Responsible Officers of the Company and delivered to the Administrative
Agent.

 

--------------------------------------------------------------------------------


 

15

 

“S&P”:  Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“Sale and Lease-back Transaction”:  as defined in subsection 6.3.

 

“Securitization Indebtedness”:  the aggregate outstanding indebtedness for
borrowed money, owner trust certificates (however classified) or credit
enhancements incurred in connection with transactions involving (i) the sale,
transfer or other disposition of receivables or leases (retail or wholesale) by
the Capital Corporation or any of its Subsidiaries and (ii) the issuance of
commercial paper, medium term notes or any other form of financing by any
structured bankruptcy-remote Subsidiary of the Capital Corporation or any
related conduit lender (such transactions, “Securitizations”), provided, that
the aggregate outstanding credit enhancements in the form of cash or
letter(s) of credit provided by the Capital Corporation or any of its
Subsidiaries (other than any structured bankruptcy-remote Subsidiary) in excess
of 10% of the aggregate outstanding indebtedness for borrowed money and owner
trust certificates (however classified) incurred in connection with such
Securitizations shall not be deemed for the purposes of this Agreement to be
Securitization Indebtedness, but shall be deemed for purposes of Section 7.2 to
be Consolidated Senior Debt.

 

“Significant Subsidiary”:  of a Borrower, any Subsidiary of such Borrower the
assets, revenues or net worth of which is, at the time of determination, equal
to or greater than ten percent of the assets, revenues or net worth,
respectively, of such Borrower at such time.

 

“Subsidiary”:  of a Person, a corporation or other entity of which securities or
other ownership interests having ordinary voting power (other than securities or
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the  board of directors or other Persons
performing similar functions are at the time directly or indirectly owned by
such Person or one or more Subsidiaries of such Person, or by such Person and
one or more Subsidiaries of such Person.

 

“Syndication Agent”:  as defined in the preamble hereto.

 

“Termination Date”:  April 2, 2013, which is the date which is 37 months after
the Closing Date.

 

“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect.

 

“Total Stockholders’ Equity”:  at a particular time, the total stockholders’
equity, exclusive of adjustments resulting from any accumulated other
comprehensive income of the Company and its consolidated Subsidiaries as at the
end of any fiscal quarter (including the last quarter of any fiscal year) as
determined in accordance with GAAP.

 

“Transferees”:  as defined in subsection 10.5(g).

 

“Transfer Effective Date”:  as defined in each Commitment Transfer Supplement
and each Loan Assignment.

 

--------------------------------------------------------------------------------


 

16

 

“Treaty”:  the Treaty establishing the European Economic Community, being the
Treaty of Rome of March 25, 1957, as amended by the Single European Act 1987,
the Maastricht Treaty (which was signed at Maastricht on February 7, 1992 and
came into force on November 1, 1993), the Amsterdam Treaty (which was signed at
Amsterdam on October 2, 1997 and came into force on May 1, 1999) and the Nice
Treaty (which was signed on February 26, 2001), each as amended from time to
time and as referred to in legislative measures of the European Union for the
introduction of, changeover to or operating of the Euro in one or more member
states.

 

“Type”:  as to any Committed Rate Loan, its nature as an ABR Loan or
Eurocurrency Loan.

 

“Working Day”:  any Business Day on which dealings in foreign currencies and
exchange between banks may be carried on in London, England and New York, New
York.

 

1.2 Other Definitional Provisions.  (a)  All terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
made or delivered pursuant hereto.

 


(B)        AS USED HEREIN AND IN ANY CERTIFICATE OR OTHER DOCUMENT MADE OR
DELIVERED PURSUANT HERETO, ACCOUNTING TERMS RELATING TO EITHER BORROWER AND ITS
SUBSIDIARIES NOT DEFINED IN SUBSECTION 1.1, AND ACCOUNTING TERMS PARTLY DEFINED
IN SUBSECTION 1.1 TO THE EXTENT NOT DEFINED, SHALL HAVE THE RESPECTIVE MEANINGS
GIVEN TO THEM UNDER GAAP.


 


(C)        THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SUBSECTION,
SCHEDULE AND EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE
SPECIFIED.


 


(D)        UNLESS OTHERWISE QUALIFIED, ALL REFERENCES TO A “SUBSIDIARY” OR TO
“SUBSIDIARIES” IN THIS AGREEMENT SHALL REFER TO A SUBSIDIARY OR SUBSIDIARIES OF
THE RELEVANT BORROWER.


 

1.3 Currency Conversion.

 


(A)        IF MORE THAN ONE CURRENCY OR CURRENCY UNIT ARE AT THE SAME TIME
RECOGNIZED BY THE CENTRAL BANK OF ANY COUNTRY AS THE LAWFUL CURRENCY OF THAT
COUNTRY, THEN (I) ANY REFERENCE IN THE AGREEMENT TO, AND ANY OBLIGATIONS ARISING
UNDER THE AGREEMENT IN, THE GENERAL CURRENCY OF THAT COUNTRY (AS OPPOSED TO A
REFERENCE TO A SPECIFIC COUNTRY) SHALL BE TRANSLATED INTO OR PAID IN THE
CURRENCY OR CURRENCY UNIT OF THAT COUNTRY DESIGNATED BY THE ADMINISTRATIVE AGENT
(WITH THE BORROWERS’ CONSENT, WHICH SHALL NOT UNREASONABLY BE WITHHELD) AND
(II) ANY SUCH TRANSLATION FROM ONE CURRENCY OR CURRENCY UNIT TO ANOTHER OF ANY
COUNTRY SHALL BE AT THE OFFICIAL RATE OF EXCHANGE RECOGNIZED BY THE CENTRAL BANK
FOR CONVERSION OF THAT CURRENCY OR CURRENCY UNIT INTO THE OTHER, ROUNDED UP OR
DOWN, AS APPLICABLE, AT LEAST TO THE FIFTH DECIMAL PLACE.


 


(B)        IF A CHANGE IN ANY CURRENCY OF A COUNTRY OCCURS, THIS AGREEMENT SHALL
BE AMENDED (AND EACH PARTY HERETO AGREES TO ENTER INTO ANY SUPPLEMENTAL
AGREEMENT NECESSARY TO EFFECT ANY SUCH AMENDMENT) TO THE EXTENT THAT THE
ADMINISTRATIVE AGENT DETERMINES (WITH THE

 

--------------------------------------------------------------------------------



 

17

 


BORROWERS’ CONSENT, WHICH SHALL NOT UNREASONABLY BE WITHHELD) SUCH AMENDMENT TO
BE NECESSARY TO REFLECT THE CHANGE IN CURRENCY AND TO PUT THE BANK IN THE SAME
POSITION, SO FAR AS POSSIBLE, THAT THEY WOULD HAVE BEEN IN IF NO CHANGE IN
CURRENCY HAD OCCURRED.


 

SECTION 2.             THE COMMITTED RATE LOANS; THE BID LOANS; THE NEGOTIATED
RATE LOANS; AMOUNT AND TERMS

 


2.1 THE COMMITTED RATE LOANS.  (A)  DURING THE COMMITMENT PERIOD, SUBJECT TO THE
TERMS AND CONDITIONS HEREOF, EACH BANK SEVERALLY AGREES TO MAKE LOANS
(INDIVIDUALLY, A “COMMITTED RATE LOAN”) TO EITHER BORROWER IN DOLLARS OR IN ANY
FOREIGN CURRENCY FROM TIME TO TIME IN AN AGGREGATE PRINCIPAL AMOUNT FOR BOTH
BORROWERS AT ANY ONE TIME OUTSTANDING NOT TO EXCEED SUCH BANK’S COMMITMENT. 
DURING THE COMMITMENT PERIOD, EITHER BORROWER MAY USE THE COMMITMENTS BY
BORROWING, REPAYING AND REBORROWING, ALL IN ACCORDANCE WITH THE TERMS AND
CONDITIONS HEREOF.


 


(B)        THE COMMITTED RATE LOANS MAY BE EITHER (I) EUROCURRENCY LOANS
DENOMINATED IN DOLLARS OR ANY FOREIGN CURRENCY, (II) ABR LOANS DENOMINATED IN
DOLLARS OR (III) A COMBINATION THEREOF AS DETERMINED BY THE RELEVANT BORROWER;
PROVIDED THAT THE FOREIGN CURRENCY LOANS SHALL BE EUROCURRENCY LOANS.


 


(C)        EITHER BORROWER MAY BORROW COMMITTED RATE LOANS ON ANY WORKING DAY,
IF THE BORROWING IS OF EUROCURRENCY LOANS, OR ON ANY BUSINESS DAY, IF THE
BORROWING IS OF ABR LOANS; PROVIDED, HOWEVER, THAT A RESPONSIBLE OFFICER OF SUCH
BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT IRREVOCABLE NOTICE THEREOF (WHICH
NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT (I) PRIOR TO 12:00 NOON, NEW
YORK CITY TIME, THREE WORKING DAYS PRIOR TO THE REQUESTED BORROWING DATE, IN THE
CASE OF EUROCURRENCY LOANS DENOMINATED IN DOLLARS, (II) PRIOR TO 12:00 NOON,
LOCAL TIME, FOUR WORKING DAYS PRIOR TO THE REQUESTED BORROWING DATE, IN THE CASE
OF FOREIGN CURRENCY LOANS AND (III) PRIOR TO 12:00 NOON, NEW YORK CITY TIME, ON
THE REQUESTED BORROWING DATE, IN THE CASE OF ABR LOANS.  EACH SUCH NOTICE SHALL
BE GIVEN IN WRITING OR BY FACSIMILE TRANSMISSION SUBSTANTIALLY IN THE FORM OF
EXHIBIT A (WITH APPROPRIATE INSERTIONS) OR SHALL BE GIVEN BY TELEPHONE
(SPECIFYING THE INFORMATION SET FORTH IN EXHIBIT A) PROMPTLY CONFIRMED BY NOTICE
GIVEN IN WRITING OR BY FACSIMILE TRANSMISSION SUBSTANTIALLY IN THE FORM OF
EXHIBIT A (WITH APPROPRIATE INSERTIONS).  ON THE DAY OF RECEIPT OF ANY SUCH
NOTICE FROM EITHER BORROWER, THE ADMINISTRATIVE AGENT (OR FOREIGN CURRENCY
AGENT) SHALL PROMPTLY NOTIFY EACH BANK THEREOF.  EACH BANK WILL MAKE THE AMOUNT
OF ITS SHARE OF EACH BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT IN THE
APPLICABLE CURRENCY FOR THE ACCOUNT OF SUCH BORROWER AT THE OFFICE OF THE
ADMINISTRATIVE AGENT SET FORTH IN SUBSECTION 10.2 AT 11:00 A.M. (OR 2:00 P.M.,
IN THE CASE OF ABR LOANS REQUESTED PURSUANT TO CLAUSE (III) ABOVE), LOCAL TIME,
ON THE BORROWING DATE REQUESTED BY SUCH BORROWER IN FUNDS IMMEDIATELY AVAILABLE
TO THE ADMINISTRATIVE AGENT AS THE ADMINISTRATIVE AGENT MAY DIRECT.  THE
PROCEEDS OF ALL SUCH COMMITTED RATE LOANS WILL BE MADE AVAILABLE PROMPTLY TO
SUCH BORROWER BY THE ADMINISTRATIVE AGENT AT THE OFFICE OF THE ADMINISTRATIVE
AGENT SPECIFIED IN SUBSECTION 10.2 BY CREDITING THE ACCOUNT OF SUCH BORROWER ON
THE BOOKS OF SUCH OFFICE OF THE ADMINISTRATIVE AGENT WITH THE AGGREGATE OF THE
AMOUNT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE BANKS AND IN LIKE FUNDS
AS RECEIVED BY THE ADMINISTRATIVE AGENT.

 

--------------------------------------------------------------------------------


 

18


 


(D)        ALL COMMITTED RATE LOANS MADE TO EACH BORROWER SHALL BE REPAID IN
FULL BY SUCH BORROWER ON OR BEFORE THE TERMINATION DATE.


 


2.2 THE BID LOANS; THE NEGOTIATED RATE LOANS.  (A)  EITHER BORROWER MAY BORROW
BID LOANS OR NEGOTIATED RATE LOANS DENOMINATED IN DOLLARS FROM TIME TO TIME ON
ANY BUSINESS DAY (IN THE CASE OF BID LOANS MADE PURSUANT TO AN ABSOLUTE RATE BID
LOAN REQUEST), ANY WORKING DAY (IN THE CASE OF BID LOANS MADE PURSUANT TO AN
INDEX RATE BID LOAN REQUEST) OR, IN THE CASE OF NEGOTIATED RATE LOANS, ON SUCH
DAYS AS SHALL BE MUTUALLY AGREED UPON BETWEEN THE RELEVANT BORROWER AND THE
APPLICABLE BANK, IN EACH CASE DURING THE COMMITMENT PERIOD AND IN THE MANNER SET
FORTH IN THIS SUBSECTION 2.2 AND IN AMOUNTS SUCH THAT THE DOLLAR EQUIVALENT OF
THE AGGREGATE PRINCIPAL AMOUNT OF LOANS AT ANY TIME OUTSTANDING SHALL NOT EXCEED
THE AGGREGATE AMOUNT OF THE COMMITMENTS AT SUCH TIME.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, THE AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING
BID LOANS AND/OR NEGOTIATED RATE LOANS MADE BY ANY BANK MAY AT ANY TIME (BUT
SHALL NOT BE REQUIRED TO) EXCEED THE COMMITMENT OF SUCH BANK SO LONG AS THE
DOLLAR EQUIVALENT OF THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL LOANS
DOES NOT AT ANY TIME EXCEED THE AGGREGATE AMOUNT OF THE COMMITMENTS.


 


(B)        (I)  EITHER BORROWER SHALL REQUEST BID LOANS OR NEGOTIATED RATE LOANS
BY DELIVERING (A) IN THE CASE OF AN INDEX RATE BID LOAN, A BID LOAN REQUEST TO
THE ADMINISTRATIVE AGENT, C/O JPMORGAN CHASE BANK, N.A., 1111 FANNIN STREET,
10TH FLOOR, HOUSTON, TEXAS 77002, ATTENTION:  TALITHA HUMES, TELEPHONE:  (713)
750-6190, FACSIMILE:  (713) 750-2782, NOT LATER THAN 12:00 NOON (NEW YORK CITY
TIME) FOUR WORKING DAYS PRIOR TO THE PROPOSED BORROWING DATE, (B) IN THE CASE OF
AN ABSOLUTE RATE BID LOAN, A BID LOAN REQUEST TO THE ADMINISTRATIVE AGENT AT THE
ADDRESS SET FORTH IN CLAUSE (A) OF THIS SUBSECTION 2.2(B)(I) NOT LATER THAN
10:00 A.M. (NEW YORK CITY TIME) ONE BUSINESS DAY PRIOR TO THE PROPOSED BORROWING
DATE OR (C) IN THE CASE OF A NEGOTIATED RATE LOAN, A NEGOTIATED RATE LOAN
REQUEST TO ANY BANK AT SUCH TIME AS THE APPLICABLE BORROWER AND THE APPLICABLE
BANK SHALL AGREE.  EACH BID LOAN REQUEST MAY SOLICIT BIDS FOR BID LOANS IN AN
AGGREGATE PRINCIPAL AMOUNT OF $25,000,000 OR AN INTEGRAL MULTIPLE OF $5,000,000
IN EXCESS THEREOF AND FOR NOT MORE THAN THREE ALTERNATIVE INTEREST PERIODS FOR
SUCH BID LOANS.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH BID LOAN
BANK BY FACSIMILE TRANSMISSION OR BY TELEPHONE, IMMEDIATELY CONFIRMED BY
FACSIMILE TRANSMISSION, OF THE CONTENTS OF EACH BID LOAN REQUEST RECEIVED BY IT.


 

(II)        IN THE CASE OF AN INDEX RATE BID LOAN REQUEST, UPON RECEIPT OF
NOTICE FROM THE ADMINISTRATIVE AGENT OF THE CONTENTS OF SUCH BID LOAN REQUEST,
ANY BID LOAN BANK THAT ELECTS, IN ITS SOLE DISCRETION, TO DO SO, SHALL
IRREVOCABLY OFFER TO MAKE ONE OR MORE BID LOANS AT THE APPLICABLE INDEX RATE
PLUS OR MINUS A MARGIN FOR EACH SUCH BID LOAN DETERMINED BY SUCH BID LOAN BANK,
IN ITS SOLE DISCRETION.  ANY SUCH IRREVOCABLE OFFER SHALL BE MADE BY DELIVERING
A BID LOAN OFFER TO THE ADMINISTRATIVE AGENT AT THE ADDRESS SET FORTH IN CLAUSE
(I)(A) ABOVE BEFORE 10:30 A.M. (NEW YORK CITY TIME) THREE WORKING DAYS BEFORE
THE PROPOSED BORROWING DATE, SETTING FORTH THE MAXIMUM AMOUNT OF BID LOANS FOR
EACH INTEREST PERIOD, AND THE AGGREGATE MAXIMUM AMOUNT FOR ALL INTEREST PERIODS,
WHICH SUCH BANK WOULD BE WILLING TO MAKE AND THE MARGIN ABOVE OR BELOW THE
APPLICABLE INDEX RATE AT WHICH SUCH BID LOAN BANK IS WILLING TO MAKE EACH SUCH
BID LOAN.  THE ADMINISTRATIVE AGENT SHALL ADVISE THE RELEVANT BORROWER BEFORE
11:00 A.M. (NEW YORK CITY TIME) THREE WORKING DAYS BEFORE THE PROPOSED BORROWING
DATE OF THE CONTENTS OF EACH SUCH BID LOAN OFFER RECEIVED BY IT.  IF THE
ADMINISTRATIVE AGENT IN ITS CAPACITY AS A BID LOAN BANK SHALL, IN ITS SOLE
DISCRETION, ELECT TO MAKE ANY SUCH OFFER, IT SHALL

 

--------------------------------------------------------------------------------


 

19

 

ADVISE SUCH BORROWER OF THE CONTENTS OF ITS BID LOAN OFFER BEFORE 10:15 A.M.
(NEW YORK CITY TIME) THREE WORKING DAYS BEFORE THE PROPOSED BORROWING DATE.

 

(III)       IN THE CASE OF AN ABSOLUTE RATE BID LOAN REQUEST, UPON RECEIPT OF
NOTICE FROM THE ADMINISTRATIVE AGENT OF THE CONTENTS OF SUCH BID LOAN REQUEST,
ANY BID LOAN BANK THAT ELECTS, IN ITS SOLE DISCRETION, TO DO SO, SHALL
IRREVOCABLY OFFER TO MAKE ONE OR MORE BID LOANS AT A RATE OR RATES OF INTEREST
FOR EACH SUCH BID LOAN DETERMINED BY SUCH BID LOAN BANK IN ITS SOLE DISCRETION. 
ANY SUCH IRREVOCABLE OFFER SHALL BE MADE BY DELIVERING A BID LOAN OFFER TO THE
ADMINISTRATIVE AGENT AT THE ADDRESS SET FORTH IN CLAUSE (I)(A) OF THIS
SUBSECTION 2.2(B) BEFORE 9:30 A.M. (NEW YORK CITY TIME) ON THE PROPOSED
BORROWING DATE, SETTING FORTH THE MAXIMUM AMOUNT OF BID LOANS FOR EACH INTEREST
PERIOD, AND THE AGGREGATE MAXIMUM AMOUNT FOR ALL INTEREST PERIODS, WHICH SUCH
BID LOAN BANK WOULD BE WILLING TO MAKE AND THE RATE OR RATES OF INTEREST AT
WHICH SUCH BID LOAN BANK IS WILLING TO MAKE EACH SUCH BID LOAN.  THE
ADMINISTRATIVE AGENT SHALL ADVISE THE RELEVANT BORROWER BEFORE 10:00 A.M. (NEW
YORK CITY TIME) ON THE PROPOSED BORROWING DATE OF THE CONTENTS OF EACH SUCH BID
LOAN OFFER RECEIVED BY IT.  IF THE ADMINISTRATIVE AGENT IN ITS CAPACITY AS A BID
LOAN BANK SHALL, IN ITS SOLE DISCRETION, ELECT TO MAKE ANY SUCH OFFER, IT SHALL
ADVISE SUCH BORROWER OF THE CONTENTS OF ITS BID LOAN OFFER BEFORE 9:15 A.M. (NEW
YORK CITY TIME) ON THE PROPOSED BORROWING DATE.

 

(IV)       THE RELEVANT BORROWER SHALL BEFORE 11:30 A.M. (NEW YORK CITY TIME)
THREE WORKING DAYS BEFORE THE PROPOSED BORROWING DATE (IN THE CASE OF BID LOANS
REQUESTED BY AN INDEX RATE BID LOAN REQUEST) AND BEFORE 10:30 A.M. (NEW YORK
CITY TIME) ON THE PROPOSED BORROWING DATE (IN THE CASE OF BID LOANS REQUESTED BY
AN ABSOLUTE RATE BID LOAN REQUEST) EITHER, IN ITS ABSOLUTE DISCRETION:

 

(A) CANCEL SUCH BID LOAN REQUEST BY GIVING THE ADMINISTRATIVE AGENT TELEPHONE
NOTICE TO THAT EFFECT, OR

 

(B) ACCEPT ONE OR MORE OF THE OFFERS MADE BY ANY BID LOAN BANK OR BID LOAN BANKS
PURSUANT TO CLAUSE (II) OR CLAUSE (III) OF THIS SUBSECTION 2.2(B), AS THE CASE
MAY BE, BY GIVING TELEPHONE NOTICE TO THE ADMINISTRATIVE AGENT (IMMEDIATELY
CONFIRMED BY DELIVERY TO THE ADMINISTRATIVE AGENT AT THE ADDRESS SET FORTH IN
CLAUSE (I)(A) OF THIS SUBSECTION 2.2(B) OF A BID LOAN CONFIRMATION) OF THE
AMOUNT OF BID LOANS FOR EACH RELEVANT INTEREST PERIOD TO BE MADE BY EACH BID
LOAN BANK (WHICH AMOUNT SHALL BE EQUAL TO OR LESS THAN THE MAXIMUM AMOUNT FOR
SUCH INTEREST PERIOD SPECIFIED IN THE BID LOAN OFFER OF SUCH BID LOAN BANK, AND
FOR ALL INTEREST PERIODS INCLUDED IN SUCH BID LOAN OFFER SHALL BE EQUAL TO OR
LESS THAN THE AGGREGATE MAXIMUM AMOUNT SPECIFIED IN SUCH BID LOAN OFFER FOR ALL
SUCH INTEREST PERIODS) AND REJECT ANY REMAINING OFFERS MADE BY BID LOAN BANKS
PURSUANT TO CLAUSE (II) OR CLAUSE (III) ABOVE, AS THE CASE MAY BE; PROVIDED,
HOWEVER, THAT (X) SUCH BORROWER MAY NOT ACCEPT OFFERS FOR BID LOANS FOR ANY
INTEREST PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT IN EXCESS OF THE MAXIMUM
PRINCIPAL AMOUNT REQUESTED FOR SUCH INTEREST PERIOD IN THE RELATED BID LOAN
REQUEST, (Y) IF SUCH BORROWER ACCEPTS ANY SUCH OFFERS, IT MUST ACCEPT OFFERS
STRICTLY BASED UPON PRICING (STARTING WITH THE LOWEST PRICING) FOR SUCH RELEVANT
INTEREST PERIOD AND UPON NO OTHER CRITERIA WHATSOEVER AND (Z) IF TWO OR MORE BID
LOAN BANKS SUBMIT OFFERS FOR ANY INTEREST PERIOD AT IDENTICAL PRICING AND SUCH
BORROWER ACCEPTS ANY OF SUCH OFFERS BUT DOES NOT WISH TO BORROW THE TOTAL AMOUNT
OFFERED BY SUCH BID LOAN BANKS WITH SUCH IDENTICAL PRICING, SUCH BORROWER

 

--------------------------------------------------------------------------------


 

20

 

SHALL ACCEPT OFFERS FROM ALL OF SUCH BID LOAN BANKS IN AMOUNTS ALLOCATED AMONG
THEM PRO RATA ACCORDING TO THE AMOUNTS OFFERED BY SUCH BID LOAN BANKS (OR AS
NEARLY PRO RATA AS SHALL BE PRACTICABLE, AFTER GIVING EFFECT TO THE REQUIREMENT
THAT BID LOANS MADE BY A BID LOAN BANK ON A BORROWING DATE FOR EACH RELEVANT
INTEREST PERIOD SHALL BE IN A PRINCIPAL AMOUNT OF $5,000,000 OR AN INTEGRAL
MULTIPLE OF $1,000,000 IN EXCESS THEREOF, IT BEING AGREED THAT TO THE EXTENT
THAT IT IS NOT POSSIBLE TO MAKE ALLOCATIONS IN ACCORDANCE WITH THE PROVISIONS OF
THIS CLAUSE (Z) SUCH ALLOCATIONS SHALL BE MADE IN ACCORDANCE WITH THE
INSTRUCTIONS OF SUCH BORROWER, IT BEING UNDERSTOOD THAT IN NO EVENT SHALL ANY
BANK BE OBLIGATED TO MAKE ANY BID LOAN IN A PRINCIPAL AMOUNT LESS THAN
$5,000,000).

 

(V)        IF SUCH BORROWER NOTIFIES THE ADMINISTRATIVE AGENT THAT A BID LOAN
REQUEST IS CANCELLED PURSUANT TO CLAUSE (IV)(A) OF THIS SUBSECTION 2.2(B), THE
ADMINISTRATIVE AGENT SHALL GIVE PROMPT TELEPHONE NOTICE THEREOF TO THE BID LOAN
BANKS, AND THE BID LOANS REQUESTED THEREBY SHALL NOT BE MADE.

 

(VI)       (A)  IF SUCH BORROWER ACCEPTS PURSUANT TO CLAUSE (IV)(B) OF THIS
SUBSECTION 2.2(B) ONE OR MORE OF THE OFFERS MADE BY ANY BID LOAN BANK OR BID
LOAN BANKS PURSUANT TO A BID LOAN REQUEST, THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY BY TELEPHONE EACH BID LOAN BANK WHICH HAS MADE SUCH AN OFFER OF
THE AGGREGATE AMOUNT OF SUCH BID LOANS TO BE MADE ON SUCH BORROWING DATE FOR
EACH INTEREST PERIOD AND OF THE ACCEPTANCE OR REJECTION OF ANY OFFERS TO MAKE
SUCH BID LOANS MADE BY SUCH BID LOAN BANK.  EACH BID LOAN BANK WHICH IS TO MAKE
A BID LOAN PURSUANT TO A BID LOAN REQUEST SHALL, BEFORE 12:00 NOON (NEW YORK
CITY TIME) ON THE BORROWING DATE SPECIFIED IN THE BID LOAN REQUEST APPLICABLE
THERETO, MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT AT ITS OFFICE SET FORTH IN
SUBSECTION 10.2 THE AMOUNT OF BID LOANS TO BE MADE BY SUCH BID LOAN BANK, IN
IMMEDIATELY AVAILABLE FUNDS.  THE ADMINISTRATIVE AGENT WILL MAKE SUCH FUNDS
AVAILABLE TO SUCH BORROWER AS SOON AS PRACTICABLE ON SUCH DATE AT THE
ADMINISTRATIVE AGENT’S AFORESAID ADDRESS.

 

(B) IF SUCH BORROWER AND ANY BANK AGREE TO THE TERMS OF A NEGOTIATED RATE LOAN
TO BE MADE ON A BORROWING DATE PURSUANT TO A NEGOTIATED RATE LOAN REQUEST, SUCH
BORROWER AND SUCH BANK SHALL PROMPTLY NOTIFY BY TELEPHONE THE ADMINISTRATIVE
AGENT OF THE AGGREGATE AMOUNT OF NEGOTIATED RATE LOANS TO BE MADE ON SUCH
BORROWING DATE AND THE RESPECTIVE INTEREST PERIODS THEREFOR.  EACH BANK WHICH IS
TO MAKE A NEGOTIATED RATE LOAN SHALL, AT SUCH TIME, ON SUCH BORROWING DATE AND
AT SUCH LOCATION AS SHALL BE MUTUALLY AGREED UPON BETWEEN SUCH BORROWER AND SUCH
BANK, MAKE AVAILABLE TO SUCH BORROWER THE AMOUNT OF NEGOTIATED RATE LOANS TO BE
MADE BY SUCH BANK, IN IMMEDIATELY AVAILABLE FUNDS.

 

(C) AS SOON AS PRACTICABLE AFTER EACH BORROWING DATE FOR BID LOANS AND
NEGOTIATED RATE LOANS, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH BANK OF THE
AGGREGATE AMOUNT OF BID LOANS OR NEGOTIATED RATE LOANS ADVANCED PURSUANT TO A
BID LOAN REQUEST OR NEGOTIATED RATE LOAN REQUEST ON SUCH BORROWING DATE AND THE
RESPECTIVE INTEREST PERIODS THEREFOR.

 


(C)        WITHIN THE LIMITS AND ON THE CONDITIONS SET FORTH IN THIS SUBSECTION
2.2, EACH BORROWER MAY FROM TIME TO TIME BORROW UNDER THIS SUBSECTION 2.2, REPAY
PURSUANT TO PARAGRAPH (D) BELOW, AND REBORROW UNDER THIS SUBSECTION 2.2.

 

--------------------------------------------------------------------------------



 

21

 


(D)        EACH BORROWER SHALL REPAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF EACH BID LOAN BANK (OR THE LOAN ASSIGNEE IN RESPECT THEREOF, AS THE CASE MAY
BE) WHICH HAS MADE A BID LOAN TO SUCH BORROWER ON THE LAST DAY OF THE INTEREST
PERIOD FOR EACH BID LOAN (SUCH INTEREST PERIOD BEING THAT SPECIFIED BY SUCH
BORROWER FOR REPAYMENT OF SUCH BID LOAN IN THE RELATED BID LOAN REQUEST) THE
THEN UNPAID PRINCIPAL AMOUNT OF SUCH BID LOAN.  EACH BORROWER SHALL REPAY TO
EACH BANK WHICH HAS MADE A NEGOTIATED RATE LOAN TO SUCH BORROWER (OR THE LOAN
ASSIGNEE IN RESPECT THEREOF, AS THE CASE MAY BE) THE PRINCIPAL THEREOF AS AGREED
BY SUCH BORROWER AND SUCH BANK.


 


(E)        EACH BORROWER SHALL PAY INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF
EACH BID LOAN AND EACH NEGOTIATED RATE LOAN BORROWED BY SUCH BORROWER FROM THE
APPLICABLE BORROWING DATE TO THE STATED MATURITY DATE THEREOF, IN THE CASE OF A
BID LOAN, AT THE RATE OF INTEREST DETERMINED PURSUANT TO PARAGRAPH (B) OF THIS
SUBSECTION 2.2, AND, IN THE CASE OF A NEGOTIATED RATE LOAN, AS AGREED BY SUCH
BORROWER AND THE RELEVANT BANK (CALCULATED ON THE BASIS OF A 360 DAY YEAR FOR
ACTUAL DAYS ELAPSED), PAYABLE ON THE INTEREST PAYMENT DATE OR DATES
(I) SPECIFIED BY SUCH BORROWER FOR SUCH BID LOAN IN THE RELATED BID LOAN REQUEST
AND (II) MUTUALLY AGREED UPON BETWEEN SUCH BORROWER AND SUCH BANK IN THE CASE OF
NEGOTIATED RATE LOANS, PROVIDED THAT AS TO ANY BID LOAN IN RESPECT OF WHICH THE
STATED MATURITY DATE IS MORE THAN THREE MONTHS AFTER SUCH BORROWING DATE,
INTEREST SHALL ALSO BE PAID ON THE DAY WHICH OCCURS THREE MONTHS AFTER SUCH
BORROWING DATE.  IF ALL OR A PORTION OF THE PRINCIPAL AMOUNT OF ANY BID LOAN
SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR
OTHERWISE), SUCH OVERDUE PRINCIPAL AMOUNT SHALL, WITHOUT LIMITING ANY RIGHTS OF
ANY BANK UNDER THIS AGREEMENT, BEAR INTEREST FROM THE DATE ON WHICH SUCH PAYMENT
WAS DUE AT A RATE PER ANNUM WHICH IS 1% ABOVE THE RATE WHICH WOULD OTHERWISE BE
APPLICABLE TO SUCH BID LOAN UNTIL THE SCHEDULED MATURITY DATE WITH RESPECT
THERETO AND FOR EACH DAY THEREAFTER AT A RATE PER ANNUM WHICH IS 1% ABOVE THE
ABR UNTIL PAID IN FULL (AS WELL AFTER AS BEFORE JUDGMENT).  IF ALL OR ANY
PORTION OF THE PRINCIPAL AMOUNT OF ANY NEGOTIATED RATE LOAN SHALL NOT BE PAID
WHEN DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), SUCH
OVERDUE PRINCIPAL AMOUNT SHALL, WITHOUT LIMITING ANY RIGHTS OF ANY BANK UNDER
THIS AGREEMENT, BEAR INTEREST FROM THE DATE ON WHICH SUCH PAYMENT WAS DUE AT A
RATE PER ANNUM AS SHALL BE MUTUALLY AGREED UPON BETWEEN THE RELEVANT BORROWER
AND THE RELEVANT BANK.


 


(F)         AFTER THE FIRST BID LOAN REQUEST HAS BEEN GIVEN HEREUNDER, NO BID
LOAN REQUEST OR NEGOTIATED RATE LOAN REQUEST SHALL BE GIVEN UNTIL AT LEAST ONE
BUSINESS DAY, IN THE CASE OF AN ABSOLUTE RATE BID LOAN REQUEST, OR ONE WORKING
DAY, IN THE CASE OF AN INDEX RATE BID LOAN REQUEST, AFTER THE EARLIEST TO OCCUR
OF (I) THE BORROWING DATES WITH RESPECT TO ALL PRIOR BID LOAN REQUESTS MADE
PURSUANT TO SUBSECTION 2.2(B)(I), (II) THE DATE ON WHICH ALL BID LOAN BANKS HAVE
FAILED TO SUBMIT BID LOAN OFFERS WITH RESPECT TO ANY BID LOAN REQUESTS WITHIN
THE TIME SPECIFIED IN SUBSECTION 2.2(B)(II) OR (III), AS THE CASE MAY BE, AND
(III) THE DATE ON WHICH THE RELEVANT BORROWER HAS CANCELLED ALL PRIOR BID LOAN
REQUESTS PURSUANT TO SUBSECTION 2.2(B)(IV).


 

2.3 Loan Accounts.  Each Bank, with respect to its Committed Rate Loans, Bid
Loans and Negotiated Rate Loans, and the Administrative Agent, with respect to
all Committed Rate Loans, Negotiated Rate Loans and Bid Loans, shall open and
maintain in the name of each Borrower loan accounts (as to each Bank, its “Loan
Account” applicable to such Borrower) on its books and records setting forth the
amounts of principal, interest and other sums paid and payable by such Borrower
from time to time hereunder in respect of such Loans, and the

 

--------------------------------------------------------------------------------


 

22

 

obligation of such Borrower to pay or repay, as the case may be, such amounts to
such Bank shall be evidenced by such Bank’s Loan Account.  In case of any
dispute, action or proceeding relating to any Committed Rate Loan, Bid Loan or
Negotiated Rate Loan, the entries in such records shall constitute prima facie
evidence of the accuracy of the information set forth therein.  In case of
discrepancy between the entries in the Administrative Agent’s books and records
and any Bank’s, the entries in the Administrative Agent’s books and records
shall constitute prima facie evidence of the accuracy of the information set
forth therein.

 


2.4 FEES.  (A)  THE COMPANY AND THE CAPITAL CORPORATION JOINTLY AND SEVERALLY
AGREE TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH BANK A
COMMITMENT FEE FROM AND INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE DATE ON
WHICH THE COMMITMENT OF SUCH BANK TERMINATES HEREUNDER, COMPUTED AT A PER ANNUM
RATE EQUAL TO THE COMMITMENT FEE RATE ON THE AVERAGE DAILY AMOUNT OF THE
AVAILABLE COMMITMENT OF SUCH BANK IN EFFECT DURING THE PERIOD FOR WHICH PAYMENT
IS MADE, PAYABLE QUARTERLY IN ARREARS ON THE FIRST BUSINESS DAY OF EACH JANUARY,
APRIL, JULY AND OCTOBER OF EACH YEAR AND ON THE TERMINATION DATE, COMMENCING IN
APRIL, 2010.  FOR PURPOSES OF CALCULATING THE COMMITMENT FEE, ANY BID LOANS AND
NEGOTIATED RATE LOANS SHALL BE DEEMED NOT TO BE OUTSTANDING.


 


(B)        THE COMPANY AND THE CAPITAL CORPORATION JOINTLY AND SEVERALLY AGREE
TO PAY TO THE ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT ALL FEES SET FORTH IN THE
LETTER AGREEMENT DATED JANUARY 29, 2010 FROM J.P. MORGAN SECURITIES INC. AND
JPMORGAN CHASE BANK, N.A. TO THE BORROWERS.


 


(C)        THE COMPANY AND THE CAPITAL CORPORATION JOINTLY AND SEVERALLY AGREE
TO PAY TO THE ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT ALL OTHER FEES PAYABLE TO
THE ADMINISTRATIVE AGENT AS THE BORROWERS AND THE ADMINISTRATIVE AGENT SHALL
MUTUALLY AGREE FROM TIME TO TIME.


 


2.5 TERMINATION OR REDUCTION OF COMMITMENTS; CANCELLATION OF CAPITAL CORPORATION
AS BORROWER.   (A)  THE BORROWERS, ACTING JOINTLY, SHALL HAVE THE RIGHT, UPON
NOT LESS THAN FIVE BUSINESS DAYS’ NOTICE TO THE ADMINISTRATIVE AGENT, TO
TERMINATE THE COMMITMENTS OR, FROM TIME TO TIME, REDUCE THE AMOUNT OF THE
COMMITMENTS, PROVIDED THAT (I) ANY SUCH REDUCTION SHALL BE ACCOMPANIED BY
PREPAYMENT OF COMMITTED RATE LOANS HEREUNDER, TOGETHER WITH ACCRUED INTEREST ON
THE AMOUNT SO PREPAID TO THE DATE OF SUCH PREPAYMENT, TO THE EXTENT, IF ANY,
THAT THE DOLLAR EQUIVALENT OF THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL
LOANS EXCEEDS THE AMOUNT OF THE COMMITMENTS AS THEN REDUCED AND (II) ANY SUCH
TERMINATION OF THE COMMITMENTS SHALL BE ACCOMPANIED BY PREPAYMENT IN FULL OF THE
LOANS THEN OUTSTANDING HEREUNDER IN ACCORDANCE WITH SUBSECTION 2.6 TOGETHER WITH
PAYMENT OF ANY ACCRUED INTEREST AND FEES, AND ANY TERMINATION OF A BANK’S
COMMITMENT PURSUANT TO SUBSECTION 2.13 OR 2.17 SHALL, WITH RESPECT TO EACH
AFFECTED LOAN, ON THE LAST DAY OF THE APPLICABLE INTEREST PERIOD THEREFOR OR, IF
EARLIER, ON SUCH EARLIER DATE AS SHALL BE NOTIFIED BY THE BORROWERS, BE
ACCOMPANIED BY PREPAYMENT IN FULL OF SUCH LOAN, TOGETHER WITH, IN EACH CASE,
ACCRUED INTEREST THEREON TO THE DATE OF SUCH PREPAYMENT, THE PAYMENT OF ANY
UNPAID COMMITMENT FEE THEN ACCRUED HEREUNDER, AND THE PAYMENT OF ANY AMOUNTS
THEN PAYABLE PURSUANT TO SUBSECTIONS 2.13, 2.14, 2.15 AND 2.17.  UPON RECEIPT OF
SUCH NOTICE FROM THE BORROWERS THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY
EACH BANK THEREOF.  ANY REDUCTION OF THE COMMITMENTS PURSUANT TO THIS SUBSECTION
2.5 SHALL BE IN AN AMOUNT NOT LESS THAN $25,000,000, AND SHALL BE AN AMOUNT
WHICH IS A WHOLE MULTIPLE OF $5,000,000, AND SHALL REDUCE PERMANENTLY THE AMOUNT
OF THE COMMITMENTS THEN IN EFFECT.

 

--------------------------------------------------------------------------------



 

23

 


(B)        THE COMPANY MAY CANCEL THE ABILITY OF THE CAPITAL CORPORATION TO
BORROW HEREUNDER UPON NOT LESS THAN FIVE BUSINESS DAYS’ NOTICE TO THE
ADMINISTRATIVE AGENT.  UPON RECEIPT OF SUCH NOTICE FROM THE COMPANY, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH BANK THEREOF.  ON THE FIRST DAY
FOLLOWING RECEIPT OF SUCH NOTICE ON WHICH ALL LOANS TO THE CAPITAL CORPORATION
AND ALL INTEREST THEREON SHALL HAVE BEEN PAID IN FULL, AND NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT, (I) THE CAPITAL CORPORATION SHALL CEASE TO BE
A PARTY HERETO OR TO HAVE ANY RIGHT OR OBLIGATION HEREUNDER, (II) RIGHTS AND
OBLIGATIONS EXPRESSED HEREIN TO BE, IN EFFECT, OF EITHER THE COMPANY OR THE
CAPITAL CORPORATION OR OF BOTH OF THEM, BUT NOT ANY SUCH RIGHTS AND OBLIGATIONS
EXPRESSED HEREIN TO BE OF THE CAPITAL CORPORATION ONLY, SHALL BE DEEMED TO BE
RIGHTS AND OBLIGATIONS OF THE COMPANY ONLY AND (III) THE BANKS SHALL CEASE TO
HAVE ANY RIGHT OR OBLIGATION HEREUNDER WHICH DEPENDS OR IS CONTINGENT UPON ANY
ACTION, CONDITION OR PERFORMANCE, OR THE ABSENCE THEREOF, WHETHER PAST OR
PRESENT, OF THE CAPITAL CORPORATION OTHER THAN ANY ACTION, CONDITION OR
PERFORMANCE, OR THE ABSENCE THEREOF, OF THE CAPITAL CORPORATION IN ITS CAPACITY
AS A SUBSIDIARY, SIGNIFICANT SUBSIDIARY OR RESTRICTED SUBSIDIARY HEREUNDER;
PROVIDED, HOWEVER, THAT THE OBLIGATION OF THE CAPITAL CORPORATION TO MAKE ANY
PAYMENT PURSUANT TO SUBSECTION 2.13, 2.14, 2.15 OR 2.17 WHICH ARISES PRIOR TO
THE CANCELLATION OF THE ABILITY OF THE CAPITAL CORPORATION TO BORROW HEREUNDER
SHALL SURVIVE THE CANCELLATION OF THE ABILITY OF THE CAPITAL CORPORATION TO
BORROW HEREUNDER.


 

2.6 Optional Prepayments.  Either Borrower may at any time and from time to time
prepay its Committed Rate Loans in whole or in part, without premium or penalty,
but subject to the provisions of subsection 2.14, upon at least three Working
Days’ irrevocable notice (by 11:00 A.M. Local Time), in the case of Eurocurrency
Loans, or same day irrevocable notice in the case of ABR Loans, in each case to
the Administrative Agent, specifying the date and amount of prepayment and
whether the prepayment is of its Eurocurrency Loans, ABR Loans, or a combination
thereof, and if of a combination thereof, the amount of prepayment allocable to
each.  Upon receipt of such notice the Administrative Agent shall promptly
notify each Bank thereof.  If such notice is given, the Borrower delivering such
notice shall make such prepayment, and the payment of the amount specified in
such notice shall be due and payable, on the date specified therein, together
with accrued interest to such date on the amount prepaid and any amounts payable
pursuant to subsections 2.14 and 2.15.  Except as provided in the immediately
following sentence, partial prepayments shall be in an aggregate principal
amount of $5,000,000, or a whole multiple thereof (or comparable amounts
reasonably determined by the Administrative Agent in the case of Foreign
Currency Loans); provided, however, that after giving effect thereto, the
aggregate principal amount of all Committed Rate Loans made on the same
Borrowing Date shall not be less than $25,000,000 (or comparable amounts
reasonably determined by the Administrative Agent in the case of Foreign
Currency Loans).  Anything contained in this subsection 2.6 to the contrary
notwithstanding, partial prepayments of a Cancelled Bank’s Loans in connection
with the termination under subsection 2.13(a), (b) or (c), or 2.17(b) , or upon
a Defaulting Bank becoming a Cancelled Bank, of such Cancelled Bank’s Commitment
(in whole or in part) shall be in an amount equal to the principal amount of the
Loans of such Bank being prepaid, notwithstanding the amount thereof, and shall
be permitted notwithstanding the provisions of the foregoing proviso.  Either
Borrower may prepay Negotiated Rate Loans or Bid Loans on such terms as shall be
mutually agreed upon between the relevant Borrower and the relevant Bank.

 

--------------------------------------------------------------------------------


 

24

 

2.7 Minimum Amount of Certain Loans.  All borrowings, conversions,
continuations, payments and, except as set forth in the penultimate sentence of
subsection 2.6, prepayments in respect of Committed Rate Loans shall be in such
amounts and be made pursuant to such elections that, after giving effect
thereto, (a) the aggregate principal amount of Committed Rate Loans made on any
Borrowing Date shall not be less than $25,000,000 or a whole multiple of
$5,000,000 in excess thereof (or comparable amounts reasonably determined by the
Administrative Agent in the case of Foreign Currency Loans) and (b) the
aggregate principal amount of Committed Rate Loans of any Type with the same
Interest Period shall not be less than $10,000,000 or a whole multiple of
$1,000,000 in excess thereof (or comparable amounts reasonably determined by the
Administrative Agent in the case of Foreign Currency Loans).

 


2.8 COMMITTED RATE LOAN INTEREST RATE AND PAYMENT DATES.  (A)  THE EUROCURRENCY
LOANS SHALL BEAR INTEREST FOR THE PERIOD FROM THE DATE THEREOF UNTIL THE STATED
MATURITY THEREOF ON THE UNPAID PRINCIPAL AMOUNT THEREOF AT A RATE PER ANNUM
EQUAL TO THE EUROCURRENCY RATE DETERMINED FOR THE INTEREST PERIOD THEREFOR PLUS
THE APPLICABLE MARGIN.


 


(B)        THE ABR LOANS SHALL BEAR INTEREST FOR EACH DAY DURING THE PERIOD FROM
THE DATE THEREOF UNTIL THE PAYMENT IN FULL THEREOF ON THE UNPAID PRINCIPAL
AMOUNT THEREOF AT A FLUCTUATING RATE PER ANNUM EQUAL TO THE ABR FOR SUCH DAY
PLUS THE APPLICABLE MARGIN.


 


(C)        IF ALL OR A PORTION OF THE PRINCIPAL AMOUNT OF ANY OF THE COMMITTED
RATE LOANS SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED MATURITY, BY
ACCELERATION OR OTHERWISE) SUCH OVERDUE PRINCIPAL AMOUNT OF SUCH COMMITTED RATE
LOAN (I) SHALL BEAR INTEREST AT A RATE PER ANNUM WHICH IS 1% ABOVE THE RATE
WHICH WOULD OTHERWISE BE APPLICABLE PURSUANT TO SUBSECTION 2.8(A) OR (B) AS THE
CASE MAY BE, FROM THE DATE WHEN SUCH PRINCIPAL AMOUNT IS DUE UNTIL THE DATE ON
WHICH SUCH AMOUNT IS PAID IN FULL AND (II) SHALL, IF SUCH COMMITTED RATE LOAN IS
A EUROCURRENCY LOAN DENOMINATED IN DOLLARS, BE CONVERTED TO AN ABR LOAN AT THE
END OF THE INTEREST PERIOD APPLICABLE THERETO.


 


(D)        INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE.


 


2.9 CONVERSION AND CONTINUATION OPTIONS.  (A)  THE RELEVANT BORROWER MAY ELECT
FROM TIME TO TIME TO CONVERT COMMITTED RATE LOANS DENOMINATED IN DOLLARS OF ONE
TYPE INTO COMMITTED RATE LOANS DENOMINATED IN DOLLARS OF ANOTHER TYPE BY GIVING
TO THE ADMINISTRATIVE AGENT IRREVOCABLE NOTICE OF SUCH CONVERSION BY THE
EARLIEST TIME THAT THEY WOULD HAVE BEEN REQUIRED TO GIVE NOTICE UNDER SUBSECTION
2.1(C) IF THEY HAD BEEN BORROWING COMMITTED RATE LOANS OF EACH SUCH TYPE ON THE
CONVERSION DATE SPECIFIED IN SUCH NOTICE, PROVIDED THAT ANY SUCH CONVERSION OF
EUROCURRENCY LOANS MAY ONLY BE MADE ON THE LAST DAY OF AN INTEREST PERIOD WITH
RESPECT THERETO.  ANY SUCH NOTICE OF CONVERSION TO EUROCURRENCY LOANS SHALL
SPECIFY THE LENGTH OF THE INITIAL INTEREST PERIOD OR INTEREST PERIODS THEREFOR. 
UPON RECEIPT OF ANY SUCH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY
EACH BANK THEREOF.  ALL OR ANY PART OF OUTSTANDING EUROCURRENCY LOANS AND ABR
LOANS DENOMINATED IN DOLLARS MAY BE CONVERTED AS PROVIDED HEREIN, PROVIDED THAT
NO LOAN MAY BE CONVERTED INTO A EUROCURRENCY LOAN AFTER THE DATE THAT IS ONE
MONTH PRIOR TO THE TERMINATION DATE.

 

--------------------------------------------------------------------------------



 

25


 


(B)        ANY EUROCURRENCY LOANS MAY BE CONTINUED AS SUCH UPON THE EXPIRATION
OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO BY THE RELEVANT
BORROWER GIVING NOTICE TO THE ADMINISTRATIVE AGENT OR THE FOREIGN CURRENCY
AGENT, AS THE CASE MAY BE, SUCH NOTICE TO BE GIVEN BY THE TIME IT WOULD HAVE
BEEN REQUIRED TO GIVE NOTICE UNDER SUBSECTION 2.1(C) IF IT HAD BEEN BORROWING
EUROCURRENCY LOANS ON THE LAST DAY OF THE THEN EXPIRING INTEREST PERIOD
THEREFOR, OF THE LENGTH OF THE NEXT INTEREST PERIOD TO BE APPLICABLE TO SUCH
LOANS, PROVIDED THAT NO EUROCURRENCY LOAN DENOMINATED IN DOLLARS MAY BE
CONTINUED AS SUCH AFTER THE DATE THAT IS ONE MONTH PRIOR TO THE TERMINATION
DATE.  UPON RECEIPT OF ANY SUCH NOTICE, THE ADMINISTRATIVE AGENT OR THE FOREIGN
CURRENCY AGENT, AS THE CASE MAY BE, SHALL PROMPTLY NOTIFY EACH BANK THEREOF.


 


2.10     COMPUTATION OF INTEREST AND FEES.  (A)  COMMITMENT FEES AND INTEREST IN
RESPECT OF ABR LOANS BASED UPON CLAUSE (A) OF THE DEFINITION OF ABR SHALL BE
CALCULATED ON THE BASIS OF A 365- (OR 366- AS THE CASE MAY BE) DAY YEAR FOR THE
ACTUAL DAYS ELAPSED (INCLUDING THE FIRST DAY AND EXCLUDING THE LAST DAY). 
INTEREST IN RESPECT OF EUROCURRENCY LOANS, BID LOANS AND ABR LOANS BASED UPON
CLAUSE (B)  OR (C) OF THE DEFINITION OF ABR SHALL BE CALCULATED ON THE BASIS OF
A 360-DAY YEAR FOR THE ACTUAL DAYS ELAPSED (INCLUDING THE FIRST DAY AND
EXCLUDING THE LAST DAY), PROVIDED, THAT INTEREST IN RESPECT OF FOREIGN CURRENCY
LOANS DENOMINATED IN POUNDS STERLING, SHALL BE CALCULATED ON THE BASIS OF A 365-
(OR 366- AS THE CASE MAY BE) DAY YEAR FOR ACTUAL DAYS ELAPSED. THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWERS AND THE BANKS OF EACH
DETERMINATION OF A EUROCURRENCY RATE.  ANY CHANGE IN THE INTEREST RATE ON A
COMMITTED RATE LOAN RESULTING FROM A CHANGE IN THE ABR SHALL BECOME EFFECTIVE AS
OF THE OPENING OF BUSINESS ON THE DAY ON WHICH SUCH CHANGE IN THE ABR SHALL
BECOME EFFECTIVE.  THE ADMINISTRATIVE AGENT OR THE FOREIGN CURRENCY AGENT, AS
APPLICABLE, SHALL PROMPTLY NOTIFY THE BORROWERS AND THE BANKS OF THE EFFECTIVE
DATE AND THE AMOUNT OF EACH SUCH CHANGE.


 


(B)        EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT OR
THE FOREIGN CURRENCY AGENT, AS APPLICABLE, PURSUANT TO ANY PROVISION OF THIS
AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON THE BORROWERS AND THE BANKS IN THE
ABSENCE OF MANIFEST ERROR.


 


2.11     INABILITY TO DETERMINE INTEREST RATE.  (A)  IN THE EVENT THAT THE
ADMINISTRATIVE AGENT OR THE FOREIGN CURRENCY AGENT, AS APPLICABLE, SHALL HAVE
DETERMINED (WHICH DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON THE
BORROWERS) THAT (I) BY REASON OF CIRCUMSTANCES AFFECTING THE INTERBANK
EURODOLLAR MARKET GENERALLY, ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR
ASCERTAINING THE EUROCURRENCY RATE FOR ANY REQUESTED INTEREST PERIOD WITH
RESPECT TO COMMITTED RATE LOANS THAT A BORROWER HAS REQUESTED BE MADE AS,
CONTINUED AS OR CONVERTED INTO EUROCURRENCY LOANS OR (II) THAT DEPOSITS IN THE
APPLICABLE CURRENCY ARE NOT GENERALLY AVAILABLE, OR CANNOT BE OBTAINED BY THE
BANKS, IN THE APPLICABLE MARKET (ANY FOREIGN CURRENCY AFFECTED BY THE
CIRCUMSTANCES DESCRIBED IN CLAUSE (I) OR (II) IS REFERRED TO AS AN “AFFECTED
FOREIGN CURRENCY”), THE ADMINISTRATIVE AGENT OR THE FOREIGN CURRENCY AGENT, AS
APPLICABLE, SHALL PROMPTLY GIVE NOTICE OF SUCH DETERMINATION TO SUCH BORROWER
AND THE BANKS PRIOR TO THE FIRST DAY OF THE REQUESTED INTEREST PERIOD FOR SUCH
EUROCURRENCY LOANS.  IF SUCH NOTICE IS GIVEN, SUCH BORROWER MAY (A) IN
ACCORDANCE WITH THE PROVISIONS OF SUBSECTION 2.1 OR 2.9, AS THE CASE MAY BE
(INCLUDING ANY REQUIREMENTS FOR NOTIFICATION), REQUEST THAT THE AFFECTED LOANS
DENOMINATED IN DOLLARS BE MADE AS, CONTINUED AS OR CONVERTED INTO, AS THE CASE
MAY BE, ABR LOANS, (B) REQUEST THAT ANY OUTSTANDING FOREIGN CURRENCY LOANS IN AN
AFFECTED FOREIGN CURRENCY BE CONVERTED, ON THE LAST DAY OF THE THEN-CURRENT
INTEREST PERIOD, TO DOLLAR LOANS AT THE APPLICABLE EXCHANGE RATE OR (C) IN THE
CASE OF LOANS REQUESTED TO BE MADE ON THE FIRST DAY OF

 

--------------------------------------------------------------------------------



 

26

 


SUCH INTEREST PERIOD, WITHDRAW THE NOTICE GIVEN UNDER SUBSECTION 2.1 OR 2.9, AS
THE CASE MAY BE, BY GIVING TELEPHONIC NOTICE TO THE ADMINISTRATIVE AGENT OR THE
FOREIGN CURRENCY AGENT, AS APPLICABLE, NO LATER THAN 10:00 A.M. (LOCAL TIME) ONE
BUSINESS DAY PRIOR TO THE APPLICABLE BORROWING DATE, CONFIRMED IN WRITING NO
LATER THAN ONE BUSINESS DAY AFTER SUCH TELEPHONIC NOTICE IS GIVEN; PROVIDED THAT
IF THE ADMINISTRATIVE AGENT OR THE FOREIGN CURRENCY AGENT, AS APPLICABLE, DOES
NOT RECEIVE ANY NOTICE PERMITTED FROM THE RELEVANT BORROWER HEREUNDER, SUCH
BORROWER SHALL BE DEEMED TO HAVE REQUESTED THAT THE AFFECTED LOANS BE MADE AS,
CONTINUED AS OR CONVERTED INTO, AS THE CASE MAY BE, ABR LOANS OR, IN THE CASE OF
FOREIGN CURRENCY LOANS, SHALL BE DEEMED TO HAVE REQUESTED THAT THE AFFECTED
LOANS BE MADE AS, CONTINUED AS OR CONVERTED INTO, AS THE CASE MAY BE, DOLLAR
LOANS WHICH ARE (1) EUROCURRENCY LOANS (IN THE CASE OF CLAUSE (II) ABOVE) OR
(2) ABR LOANS (IN THE CASE OF CLAUSE (I) ABOVE).  UNTIL THE NOTICE GIVEN
PURSUANT TO THE FIRST SENTENCE OF THIS PARAGRAPH HAS BEEN WITHDRAWN BY THE
ADMINISTRATIVE AGENT OR THE FOREIGN CURRENCY AGENT, AS APPLICABLE, NO FURTHER
EUROCURRENCY LOANS DENOMINATED IN DOLLARS (IN THE CASE OF CLAUSE (I) ABOVE) OR
IN AN AFFECTED FOREIGN CURRENCY SHALL BE MADE OR CONTINUED AS SUCH, NOR SHALL
THE BORROWER HAVE THE RIGHT TO CONVERT ABR LOANS TO EUROCURRENCY LOANS.


 


(B)        IN THE EVENT THAT THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED
(WHICH DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWERS) THAT BY
REASON OF CIRCUMSTANCES AFFECTING THE INTERBANK EURODOLLAR MARKET, ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE EUROCURRENCY RATE FOR ANY
INTEREST PERIOD WITH RESPECT TO A PROPOSED BID LOAN TO BE MADE PURSUANT TO AN
INDEX RATE BID LOAN REQUEST, THE ADMINISTRATIVE AGENT SHALL FORTHWITH GIVE
NOTICE OF SUCH DETERMINATION TO THE RELEVANT BORROWER AND THE BID LOAN BANKS AT
LEAST TWO BUSINESS DAYS PRIOR TO THE PROPOSED BORROWING DATE, AND SUCH BID LOANS
SHALL NOT BE MADE ON SUCH BORROWING DATE.  UNTIL ANY SUCH NOTICE HAS BEEN
WITHDRAWN BY THE ADMINISTRATIVE AGENT, NO FURTHER INDEX RATE BID LOAN REQUESTS
SHALL BE SUBMITTED BY EITHER BORROWER.


 


2.12     PRO RATA TREATMENT AND PAYMENTS.  (A)  ALL PAYMENTS (INCLUDING
PREPAYMENTS), TO BE MADE BY THE BORROWERS ON ACCOUNT OF PRINCIPAL, INTEREST AND
FEES SHALL BE MADE WITHOUT DEFENSE, SET-OFF OR COUNTERCLAIM AND SHALL BE MADE,
IN THE CASE OF FEES AND PRINCIPAL OF, AND INTEREST ON, LOANS (OTHER THAN
NEGOTIATED RATE LOANS) AT THE ADMINISTRATIVE AGENT’S OFFICE SPECIFIED IN
SUBSECTION 10.2, IN EACH CASE IN THE RELEVANT CURRENCY IN WHICH THE LOAN WAS
MADE AND IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 11:00 A.M. (LOCAL TIME)
ON THE DATE DUE.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENTS TO THE
BANKS ENTITLED THERETO ON THE DAY OF RECEIPT IN LIKE FUNDS AS RECEIVED, PROVIDED
THAT THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH PAYMENTS NOT LATER THAN
11:00 A.M. (LOCAL TIME).  IF THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH
PAYMENTS TO THE BANKS ENTITLED THERETO ON A DATE AFTER THE DATE ON WHICH SUCH
PAYMENTS WERE RECEIVED PRIOR TO 11:00 A.M. (LOCAL TIME), THE ADMINISTRATIVE
AGENT SHALL PAY TO EACH SUCH BANK ON DEMAND AN AMOUNT EQUAL TO THE PRODUCT OF
(I) THE DAILY AVERAGE APPLICABLE OVERNIGHT RATE, TIMES (II) THE AMOUNT OF SUCH
BANK’S SHARE OF SUCH PAYMENT, TIMES (III) A FRACTION, THE NUMERATOR OF WHICH IS
THE NUMBER OF DAYS THAT ELAPSE FROM AND INCLUDING SUCH DATE OF RECEIPT OF
PAYMENT BY THE ADMINISTRATIVE AGENT TO BUT EXCLUDING THE DATE ON WHICH SUCH
BANK’S SHARE OF SUCH PAYMENT SHALL HAVE BECOME IMMEDIATELY AVAILABLE TO SUCH
BANK AND THE DENOMINATOR OF WHICH IS 360.  ALL PAYMENTS (INCLUDING PREPAYMENTS)
TO BE MADE BY THE BORROWERS ON ACCOUNT OF PRINCIPAL, INTEREST AND FEES RELATING
TO NEGOTIATED RATE LOANS SHALL BE MADE TO THE BANK WITH RESPECT THERETO ON SUCH
TERMS, AT SUCH ADDRESS AND AT SUCH TIME AS SHALL BE

 

--------------------------------------------------------------------------------



 

27

 


MUTUALLY AGREED UPON BETWEEN THE RELEVANT BORROWER AND THE RELEVANT BANK IN
LAWFUL MONEY OF THE UNITED STATES OF AMERICA ON THE DATE DUE.


 


(B)        (I)  EACH BORROWING BY THE BORROWERS OF COMMITTED RATE LOANS AND EACH
PAYMENT OF PRINCIPAL IN RESPECT OF COMMITTED RATE LOANS (SUBJECT TO THE
PROVISIONS OF SUBSECTION 2.20(E)) SHALL BE MADE IN ACCORDANCE WITH THE FOLLOWING
REQUIREMENTS:


 

(A) ALL BORROWINGS OF COMMITTED RATE LOANS AND ALL PRINCIPAL PAYMENTS IN RESPECT
OF SUCH LOANS, SHALL BE MADE PRO RATA ACCORDING TO THE RESPECTIVE COMMITMENTS OF
THE BANKS.

 

(B) AS PROVIDED IN CLAUSE (B)(II) BELOW, IF ANY PRINCIPAL PAYMENT IS MADE IN
RESPECT OF ANY LOANS (OTHER THAN NEGOTIATED RATE LOANS) ON ANY DAY ON WHICH
PRINCIPAL AMOUNTS ARE DUE AND OWING IN RESPECT OF ANY LOANS (OTHER THAN
NEGOTIATED RATE LOANS), SUCH PRINCIPAL PAYMENT SHALL BE APPLIED TO THE BANKS PRO
RATA ACCORDING TO THE RESPECTIVE AMOUNTS OF PRINCIPAL DUE AND OWING TO THE BANKS
UNDER THIS AGREEMENT.

 

(II)        EXCEPT AS PROVIDED IN SUBSECTIONS 2.13 AND 2.17, EACH REDUCTION OF
THE COMMITMENTS SHALL BE MADE PRO RATA AMONG THE BANKS ACCORDING TO THEIR
RESPECTIVE COMMITMENT PERCENTAGES.  EACH PAYMENT BY THE BORROWERS UNDER THIS
AGREEMENT OR OF ANY LOAN (OTHER THAN NEGOTIATED RATE LOANS) SHALL BE APPLIED,
FIRST, TO ANY FEES THEN DUE AND OWING PURSUANT TO SUBSECTION 2.4, SECOND, TO
INTEREST THEN DUE AND OWING IN RESPECT OF THE LOANS (OTHER THAN NEGOTIATED RATE
LOANS) AND THIRD, TO PRINCIPAL THEN DUE AND OWING HEREUNDER (OTHER THAN
PRINCIPAL DUE AND OWING UNDER NEGOTIATED RATE LOANS) AND UNDER THE LOANS (OTHER
THAN NEGOTIATED RATE LOANS).  EACH PAYMENT MADE BY THE BORROWERS UNDER THIS
AGREEMENT RELATING TO A NEGOTIATED RATE LOAN TO THE BANK WITH RESPECT THERETO
SHALL BE APPLIED, FIRST, TO INTEREST THEN DUE AND OWING IN RESPECT OF SUCH
NEGOTIATED RATE LOAN AND SECOND, TO PRINCIPAL THEN DUE AND OWING HEREUNDER WITH
RESPECT TO SUCH NEGOTIATED RATE LOAN AND UNDER SUCH NEGOTIATED RATE LOAN.  EACH
PAYMENT (OTHER THAN VOLUNTARY PREPAYMENTS MADE WHEN NO PRINCIPAL PAYMENTS ARE
DUE AND OWING HEREUNDER) BY EITHER BORROWER ON ACCOUNT OF PRINCIPAL OF AND
INTEREST ON THE LOANS (OTHER THAN NEGOTIATED RATE LOANS) SHALL BE MADE FOR THE
ACCOUNT OF EACH BANK PRO RATA ACCORDING TO THE RESPECTIVE AMOUNTS OF PRINCIPAL
AND INTEREST DUE AND OWING TO SUCH BANK UNDER THIS AGREEMENT.  SUBJECT TO THE
REQUIREMENTS OF CLAUSE (I) OF THIS PARAGRAPH (B), EACH PAYMENT BY A BORROWER ON
ACCOUNT OF PRINCIPAL OF THE LOANS (OTHER THAN NEGOTIATED RATE LOANS) SHALL BE
APPLIED, FIRST, TO SUCH OF ITS COMMITTED RATE LOAN BORROWINGS AS SUCH BORROWER
MAY DESIGNATE, AND SECOND, AFTER ALL COMMITTED RATE LOANS SHALL HAVE BEEN PAID
IN FULL, TO ALL OF ITS ABSOLUTE RATE BID LOANS OR INDEX RATE BID LOANS MADE ON
THE SAME BORROWING DATE WITH THE SAME INTEREST PERIOD AS SUCH BORROWER MAY
DESIGNATE, PRO RATA ACCORDING TO THE RESPECTIVE AMOUNTS OUTSTANDING; PROVIDED,
HOWEVER, THAT PREPAYMENTS MADE PURSUANT TO SUBSECTION 2.13(A), (B) OR (C), OR
2.17(B) SHALL BE APPLIED IN ACCORDANCE WITH SUCH SUBSECTION.

 


(C)        IF ANY PAYMENT HEREUNDER (OTHER THAN PAYMENTS ON THE EUROCURRENCY
LOANS AND INDEX RATE BID LOANS) BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A
BUSINESS DAY, SUCH PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS
DAY.  IF ANY PAYMENT ON A EUROCURRENCY LOAN OR INDEX RATE BID LOAN BECOMES DUE
AND PAYABLE ON A DAY OTHER THAN A WORKING DAY, THE MATURITY THEREOF SHALL BE
EXTENDED TO THE NEXT SUCCEEDING WORKING DAY UNLESS THE RESULT OF SUCH EXTENSION
WOULD BE TO EXTEND SUCH PAYMENT INTO ANOTHER CALENDAR MONTH IN

 

--------------------------------------------------------------------------------



 

28

 


WHICH EVENT SUCH PAYMENT SHALL BE MADE ON THE IMMEDIATELY PRECEDING WORKING
DAY.  WITH RESPECT TO ANY EXTENSION OF THE PAYMENT OF PRINCIPAL PURSUANT TO THIS
SUBSECTION 2.12(C), INTEREST THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE
RATE DURING SUCH EXTENSION.


 


(D)        UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN WRITING
BY ANY BANK PRIOR TO THE DATE OF THE COMMITTED RATE LOAN, COMMITTED RATE LOANS,
BID LOAN OR BID LOANS TO BE MADE BY SUCH BANK (WHICH NOTICE SHALL BE EFFECTIVE
UPON RECEIPT) THAT SUCH BANK WILL NOT MAKE ITS PRO RATA SHARE OF THE AMOUNT OF
THE REQUESTED BORROWING ON SUCH DATE AVAILABLE TO THE ADMINISTRATIVE AGENT, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH BANK HAS MADE SUCH AMOUNT AVAILABLE TO
IT ON SUCH DATE AND THE ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO THE RELEVANT BORROWER A CORRESPONDING AMOUNT.  IF
A BANK SHALL MAKE SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT ON A DATE
AFTER SUCH BORROWING DATE, SUCH BANK SHALL PAY TO THE ADMINISTRATIVE AGENT ON
DEMAND AN AMOUNT EQUAL TO THE PRODUCT OF (I) THE DAILY AVERAGE APPLICABLE
OVERNIGHT RATE TIMES (II) THE AMOUNT OF SUCH BANK’S PRO RATA SHARE OF SUCH
BORROWING, TIMES (III) A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS
THAT ELAPSE FROM AND INCLUDING SUCH BORROWING DATE TO BUT EXCLUDING THE DATE ON
WHICH SUCH BANK’S PRO RATA SHARE OF SUCH BORROWING SHALL HAVE BECOME IMMEDIATELY
AVAILABLE TO THE ADMINISTRATIVE AGENT AND THE DENOMINATOR OF WHICH IS 360.  A
CERTIFICATE OF THE ADMINISTRATIVE AGENT SUBMITTED TO ANY BANK WITH RESPECT TO
ANY AMOUNTS OWING UNDER THIS SUBSECTION 2.12(D) SHALL BE CONCLUSIVE, ABSENT
MANIFEST ERROR.  IF SUCH BANK’S PRO RATA SHARE IS NOT IN FACT MADE AVAILABLE TO
THE ADMINISTRATIVE AGENT BY SUCH BANK WITHIN THREE BUSINESS DAYS OF SUCH
BORROWING DATE, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER SUCH
AMOUNT, ON DEMAND, FROM THE RELEVANT BORROWER WITH INTEREST THEREON AT THE RATE
EQUAL TO THE PRODUCT OF (I) DURING THE PERIOD FROM AND INCLUDING SUCH BORROWING
DATE TO THE BUSINESS DAY NEXT FOLLOWING THE DATE OF SUCH DEMAND, THE DAILY
AVERAGE APPLICABLE OVERNIGHT RATE, TIMES A FRACTION, THE NUMERATOR OF WHICH IS
THE NUMBER OF DAYS THAT ELAPSE FROM AND INCLUDING SUCH BORROWING DATE TO BUT
EXCLUDING THE BUSINESS DAY NEXT FOLLOWING THE DATE OF SUCH DEMAND AND THE
DENOMINATOR OF WHICH IS 360 AND (II) THEREAFTER, THE INTEREST RATE OR RATES
APPLICABLE TO THE LOAN OR LOANS FUNDED BY THE ADMINISTRATIVE AGENT ON BEHALF OF
SUCH BANK ON SUCH BORROWING DATE, TIMES A FRACTION, THE NUMERATOR OF WHICH IS
THE NUMBER OF DAYS WHICH ELAPSE FROM AND INCLUDING THE BUSINESS DAY NEXT
FOLLOWING THE DATE OF SUCH DEMAND TO BUT EXCLUDING THE DATE SUCH AMOUNT IS
RECOVERED BY THE ADMINISTRATIVE AGENT FROM SUCH BORROWER AND THE DENOMINATOR OF
WHICH IS 360.  IN THE EVENT ANY BANK’S PRO RATA SHARE OF A BORROWING IS NOT MADE
AVAILABLE TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH THIS PARAGRAPH WITHIN
THREE BUSINESS DAYS OF THE APPLICABLE BORROWING DATE (I) SUCH BANK SHALL, DURING
THE PERIOD FROM SUCH BORROWING DATE TO THE DATE SUCH BANK MAKES ITS PRO RATA
SHARE OF THE APPLICABLE BORROWING AVAILABLE, NOT ACCRUE AND SHALL NOT BE
ENTITLED TO RECEIVE ANY COMMITMENT FEE UNDER SUBSECTION 2.4 AND (II) EITHER
BORROWER MAY EXERCISE OR PURSUE ANY OTHER RIGHTS, REMEDIES, POWERS AND
PRIVILEGES AGAINST SUCH BANK AS ARE PROVIDED BY LAW OR BY CONTRACT.


 


2.13     REQUIREMENTS OF LAW.  (A)  IF ANY BANK SHALL DETERMINE THAT BY REASON
OF (I) THE INTRODUCTION AFTER THE DATE HEREOF OF ANY APPLICABLE LAW, REGULATION
OR GUIDELINE OR ANY CHANGE AFTER THE DATE HEREOF IN ANY APPLICABLE LAW,
REGULATION OR GUIDELINE (INCLUDING THE PHASING-IN OF A PROVISION OF ANY
APPLICABLE LAW, REGULATION OR GUIDELINE) OR IN THE INTERPRETATION THEREOF BY ANY
GOVERNMENTAL OR OTHER REGULATORY AUTHORITY CHARGED WITH THE ADMINISTRATION
THEREOF OR ANY COURT OF COMPETENT JURISDICTION AND/OR (II) COMPLIANCE BY SUCH
BANK WITH ANY REQUIREMENT ADOPTED AFTER THE DATE HEREOF OR DIRECTIVE ADOPTED
AFTER THE DATE HEREOF FROM ANY

 

--------------------------------------------------------------------------------



 

29

 


CENTRAL BANK OR OTHER FISCAL, MONETARY OR OTHER REGULATORY AUTHORITY (WHETHER OR
NOT HAVING THE FORCE OF LAW), THERE SHALL BE ANY INCREASE IN THE COST OF SUCH
BANK OF MAINTAINING OR GIVING EFFECT TO ITS OBLIGATIONS WITH RESPECT TO
COMMITTED RATE LOANS UNDER THIS AGREEMENT OR MAINTAINING ITS COMMITMENT WITH
RESPECT TO COMMITTED RATE LOANS OR MAKING OR MAINTAINING ANY EUROCURRENCY LOANS
OR ANY REDUCTION IN ANY AMOUNT RECEIVABLE BY SUCH BANK IN RESPECT OF
EUROCURRENCY LOANS UNDER THIS AGREEMENT, NOTWITHSTANDING THE REASONABLE EFFORTS
(SUCH REASONABLE EFFORTS NOT TO RESULT IN THE INCURRENCE OF ADDITIONAL COSTS OR
EXPENSES) OF SUCH BANK TO MITIGATE SUCH INCREASE OR REDUCTION (EXCLUDING FOR
PURPOSES OF THIS SUBSECTION 2.13 ANY SUCH INCREASED COSTS RESULTING FROM
(X) FOREIGN TAXES (AS TO WHICH SUBSECTION 2.17 SHALL GOVERN) AND (Y) CHANGES IN
THE BASIS OF TAXATION OF OVERALL NET INCOME OR OVERALL GROSS INCOME BY THE
UNITED STATES OR BY THE FOREIGN JURISDICTION OR STATE UNDER THE LAWS OF WHICH
SUCH BANK IS ORGANIZED OR HAS ITS APPLICABLE LENDING OFFICE OR ANY POLITICAL
SUBDIVISION THEREOF), THEN THE RELEVANT BORROWER SHALL FROM TIME TO TIME ON
RECEIPT (WHENEVER OCCURRING) OF A CERTIFICATE FROM SUCH BANK (WHICH SHALL BE
EXECUTED BY AN OFFICER THEREOF AND A COPY OF WHICH SHALL BE DELIVERED TO THE
ADMINISTRATIVE AGENT) PAY TO SUCH BANK SUCH AMOUNTS AS ARE STATED THEREIN TO BE
REQUIRED TO INDEMNIFY SUCH BANK AGAINST SUCH INCREASED COSTS OR REDUCTION;
PROVIDED, HOWEVER, THAT IF SUCH BORROWER BECOMES OBLIGATED TO PAY ANY BANK ANY
ADDITIONAL AMOUNT PURSUANT TO THIS SUBSECTION 2.13(A), SUCH BORROWER SHALL HAVE
THE RIGHT, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS THEN CONTINUING,
UPON GIVING NOTICE TO THE ADMINISTRATIVE AGENT AND SUCH BANK IN ACCORDANCE WITH
SUBSECTION 2.6, TO PREPAY IN FULL THE LOANS OF SUCH BANK, TOGETHER WITH ACCRUED
INTEREST THEREON, ANY AMOUNTS PAYABLE TO SUCH BANK PURSUANT TO SUBSECTIONS 2.13,
2.14, 2.15 AND 2.17 AND ANY ACCRUED AND UNPAID COMMITMENT FEE OR OTHER AMOUNT
PAYABLE TO SUCH BANK HEREUNDER AND/OR, UPON GIVING NOT LESS THAN THREE BUSINESS
DAYS’ NOTICE TO ANY SUCH BANK AND THE ADMINISTRATIVE AGENT, TO CANCEL THE WHOLE
OR PART OF THE COMMITMENT OF ANY SUCH BANK; PROVIDED, FURTHER, THAT SUCH
BORROWER SHALL NOT BE OBLIGATED TO PAY ANY BANK ANY ADDITIONAL AMOUNT PURSUANT
TO THIS SUBSECTION 2.13(A) (A) WHICH CONSTITUTES A PRESENT OR FUTURE INCOME,
STAMP OR OTHER TAX, LEVY, IMPOST, DUTY, CHARGE, FEE, DEDUCTION OR WITHHOLDING
REFERRED TO IN SUBSECTION 2.17(A) OR (B) AS A RESULT OF ANY LAW, RULE,
GUIDELINE, REGULATION, REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY REFERRED
TO IN SUBSECTION 2.13(B).  A CERTIFICATE OF SUCH BANK AS TO THE AMOUNT OF SUCH
INCREASED COSTS OR REDUCTION SHALL SET FORTH IN REASONABLE DETAIL THE
COMPUTATION OF SUCH INCREASED COSTS OR REDUCTION, AND SHALL BE BINDING AND
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  A BANK WHICH DEMANDS
INDEMNIFICATION HEREUNDER AS A RESULT OF AN INCREASED COST OR REDUCTION REFERRED
TO HEREIN SHALL DELIVER THE CERTIFICATE REFERRED TO ABOVE TO THE RELEVANT
BORROWER DEMANDING INDEMNIFICATION NO LATER THAN THE LATER OF (Y) THE THIRTIETH
DAY IMMEDIATELY FOLLOWING EACH PAYMENT OR REALIZATION BY SUCH BANK OF SUCH
INCREASED COST OR REDUCTION (AND SUCH CERTIFICATE SHALL CERTIFY THAT THE AMOUNTS
SET FORTH THEREIN WERE PAID OR REALIZED WITHIN SUCH THIRTY-DAY PERIOD) AND
(Z) THE THIRTIETH DAY IMMEDIATELY FOLLOWING SUCH BANK’S KNOWLEDGE OF THE
INCURRENCE OR REALIZATION BY SUCH BANK OF SUCH INCREASED COST OR REDUCTION (AND
SUCH CERTIFICATE SHALL SO CERTIFY).


 


(B)        IN THE EVENT THAT ANY BANK SHALL HAVE DETERMINED THAT THE ADOPTION
AFTER THE DATE HEREOF OF ANY LAW, RULE, GUIDELINE OR REGULATION REGARDING
CAPITAL ADEQUACY, OR ANY CHANGE AFTER THE DATE HEREOF IN ANY EXISTING OR FUTURE
LAW, RULE, GUIDELINE OR REGULATION REGARDING CAPITAL ADEQUACY (EXCLUDING,
HOWEVER, THE PHASING-IN OF ANY EXISTING LAW, RULE, REGULATION OR GUIDELINE
REGARDING CAPITAL ADEQUACY) OR IN THE INTERPRETATION OR APPLICATION THEREOF OR
COMPLIANCE BY SUCH BANK OR ANY CORPORATION CONTROLLING SUCH BANK WITH ANY
REQUEST OR DIRECTIVE MADE OR ADOPTED AFTER THE DATE HEREOF REGARDING CAPITAL
ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY CENTRAL BANK OR
GOVERNMENTAL AUTHORITY, DOES OR SHALL HAVE THE EFFECT OF

 

--------------------------------------------------------------------------------



 

30

 


REDUCING THE RATE OF RETURN ON SUCH BANK’S OR SUCH CORPORATION’S CAPITAL AS A
CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH SUCH BANK
OR SUCH CORPORATION COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR
COMPLIANCE (TAKING INTO CONSIDERATION SUCH BANK’S OR SUCH CORPORATION’S POLICIES
WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH BANK TO BE
MATERIAL, THEN FROM TIME TO TIME, WITHIN 30 DAYS AFTER RECEIPT (WHENEVER
OCCURRING) OF A CERTIFICATE FROM SUCH BANK (WHICH SHALL BE EXECUTED BY AN
OFFICER THEREOF AND A COPY OF WHICH SHALL BE DELIVERED TO THE ADMINISTRATIVE
AGENT), THE BORROWERS JOINTLY AND SEVERALLY AGREE TO PAY TO SUCH BANK SUCH
ADDITIONAL AMOUNTS AS ARE STATED THEREIN TO BE REQUIRED TO COMPENSATE IT FOR
SUCH REDUCTION; PROVIDED, HOWEVER, THAT IF SUCH BORROWER BECOMES OBLIGATED TO
PAY ANY BANK ANY ADDITIONAL AMOUNT PURSUANT TO THIS SUBSECTION 2.13(B), SUCH
BORROWER SHALL HAVE THE RIGHT, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND
IS THEN CONTINUING, UPON GIVING NOTICE TO THE ADMINISTRATIVE AGENT AND SUCH BANK
IN ACCORDANCE WITH SUBSECTION 2.6, TO PREPAY IN FULL THE LOANS OF SUCH BANK,
TOGETHER WITH ACCRUED INTEREST THEREON, ANY AMOUNTS PAYABLE PURSUANT TO
SUBSECTIONS 2.13, 2.14, 2.15 AND 2.17 AND ANY ACCRUED AND UNPAID COMMITMENT FEE
OR OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND/OR, UPON GIVING NOT LESS THAN THREE
BUSINESS DAYS’ NOTICE TO ANY SUCH BANK AND THE ADMINISTRATIVE AGENT, TO CANCEL
THE WHOLE OR PART OF THE COMMITMENT OF ANY SUCH BANK (BUT ONLY IF AFTER GIVING
EFFECT TO SUCH CANCELLATION AND PREPAYMENT THE AGGREGATE PRINCIPAL AMOUNT OF
OUTSTANDING LOANS DOES NOT EXCEED THE TOTAL COMMITMENTS).  A CERTIFICATE OF SUCH
BANK AS TO THE AMOUNT OF SUCH REDUCTION SHALL SET FORTH IN REASONABLE DETAIL THE
COMPUTATION OF SUCH REDUCTION, AND SHALL BE BINDING AND CONCLUSIVE IN THE
ABSENCE OF MANIFEST ERROR.  A BANK WHICH DEMANDS INDEMNIFICATION HEREUNDER AS A
RESULT OF A REDUCTION REFERRED TO HEREIN SHALL DELIVER THE CERTIFICATE REFERRED
TO ABOVE TO THE RELEVANT BORROWER DEMANDING INDEMNIFICATION NO LATER THAN THE
LATER OF (I) THE THIRTIETH DAY IMMEDIATELY FOLLOWING EACH REALIZATION BY SUCH
BANK OF SUCH REDUCTION (AND SUCH CERTIFICATE SHALL CERTIFY THAT THE AMOUNTS SET
FORTH THEREIN WERE REALIZED WITHIN SUCH THIRTY-DAY PERIOD) AND (II) THE
THIRTIETH DAY IMMEDIATELY FOLLOWING SUCH BANK’S KNOWLEDGE OF THE REALIZATION BY
SUCH BANK OF SUCH REDUCTION (AND SUCH CERTIFICATE SHALL SO CERTIFY).


 


(C)        EACH BORROWER SHALL PAY TO EACH BANK THAT DELIVERS A CERTIFICATE TO
SUCH BORROWER IN ACCORDANCE WITH THE SECOND AND THIRD FOLLOWING SENTENCES SUCH
AMOUNTS AS SHALL BE NECESSARY TO REIMBURSE SUCH BANK FOR THE COSTS (DETERMINED
IN ACCORDANCE WITH THE IMMEDIATELY FOLLOWING SENTENCE), IF ANY, INCURRED BY SUCH
BANK, AS A RESULT OF THE APPLICATION TO SUCH BANK DURING ANY PERIOD ON WHICH
THERE ARE OUTSTANDING EUROCURRENCY LOANS ADVANCED BY SUCH BANK TO SUCH BORROWER
OF BASIC, SUPPLEMENTAL, MARGINAL AND EMERGENCY RESERVES UNDER ANY REGULATIONS OF
THE BOARD OR OTHER GOVERNMENTAL AUTHORITY HAVING JURISDICTION WITH RESPECT
THERETO DEALING WITH RESERVE REQUIREMENTS PRESCRIBED FOR EUROCURRENCY FUNDING
(CURRENTLY REFERRED TO AS “EUROCURRENCY LIABILITIES” IN REGULATION D OF SUCH
BOARD) MAINTAINED BY A MEMBER BANK OF SUCH SYSTEM (ANY SUCH RESERVES DEALING
WITH RESERVE REQUIREMENTS PRESCRIBED FOR EUROCURRENCY FUNDING BEING REFERRED TO
AS “RESERVES”), SUCH AMOUNT TO BE SET FORTH IN A CERTIFICATE OF SUCH BANK
DELIVERED TO THE RELEVANT BORROWER; PROVIDED, HOWEVER, THAT IF A BANK GIVES TO A
BORROWER THE WRITTEN NOTICE CONTEMPLATED BY THE PROVISO SET FORTH IN THE SECOND
FOLLOWING SENTENCE, SUCH BORROWER SHALL HAVE THE RIGHT, SO LONG AS NO EVENT OF
DEFAULT HAS OCCURRED AND IS THEN CONTINUING, UPON GIVING NOTICE TO THE
ADMINISTRATIVE AGENT AND SUCH BANK IN ACCORDANCE WITH SUBSECTION 2.6, TO PREPAY
IN FULL THE LOANS OF SUCH BANK, TOGETHER WITH ACCRUED INTEREST THEREON, ANY
AMOUNTS PAYABLE PURSUANT TO SUBSECTIONS 2.13, 2.14, 2.15 AND 2.17 AND ANY
ACCRUED AND UNPAID COMMITMENT FEE OR OTHER AMOUNTS PAYABLE TO IT HEREUNDER
AND/OR UPON GIVING NOT LESS THAN THREE WORKING DAYS’ NOTICE TO SUCH BANK AND THE
ADMINISTRATIVE AGENT, TO CANCEL THE WHOLE

 

--------------------------------------------------------------------------------



 

31

 


OR PART OF THE COMMITMENT OF ANY SUCH BANK.  AMOUNTS CERTIFIED BY A BANK
HEREUNDER FOR ANY PERIOD SHALL REPRESENT SUCH BANK’S CALCULATION OR, IF AN
ACCURATE CALCULATION IS IMPRACTICABLE, REASONABLE ESTIMATE (USING SUCH
REASONABLE MEANS OF ALLOCATION AS SUCH BANK SHALL DETERMINE) OF THE ACTUAL
COSTS, IF ANY, THERETOFORE INCURRED BY SUCH BANK AS A RESULT OF THE APPLICATION
OF RESERVES TO EUROCURRENCY LIABILITIES (AS REFERRED TO IN REGULATION D REFERRED
TO ABOVE) OF SUCH BANK IN AN AMOUNT EQUAL TO SUCH BANK’S EUROCURRENCY LOANS
DURING SUCH PERIOD AND IN ANY EVENT SHALL NOT EXCEED THE AMOUNT OBTAINABLE
UTILIZING THE MAXIMUM RESERVES PRESCRIBED BY THE BOARD OR OTHER GOVERNMENTAL
AUTHORITY HAVING JURISDICTION WITH RESPECT THERETO FOR SUCH PERIOD.  SUCH
PAYMENT SHALL BE MADE WITHIN FIFTEEN DAYS AFTER RECEIPT BY THE RELEVANT BORROWER
OF A CERTIFICATE, SIGNED BY AN OFFICER OF THE BANK DELIVERING SUCH CERTIFICATE,
WHICH CERTIFICATE SHALL BE BINDING AND CONCLUSIVE IN THE ABSENCE OF DEMONSTRABLE
ERROR, SPECIFYING THE PERIOD (PRIOR TO THE DATE OF SUCH CERTIFICATE) DURING
WHICH THE COST SET FORTH THEREIN WAS INCURRED BY SUCH BANK AND STATING (I) THAT
SUCH AMOUNT REPRESENTS THE ACTUAL COST, OR, IF AN ACCURATE CALCULATION OF SUCH
COST IS IMPRACTICABLE STATING THAT SUCH AMOUNT REPRESENTS SUCH BANK’S REASONABLE
ESTIMATE OF THE ACTUAL COST, INCURRED BY SUCH BANK DURING SUCH PERIOD AS A
RESULT OF THE APPLICATION OF RESERVES TO EUROCURRENCY LIABILITIES OF SUCH BANK
IN AN AMOUNT EQUAL TO SUCH BANK’S EUROCURRENCY LOANS DURING SUCH PERIOD AND
SPECIFIED IN SUCH CERTIFICATE AND (II) THAT THE AMOUNT SET FORTH THEREIN DOES
NOT IN ANY EVENT EXCEED THE AMOUNT OBTAINABLE UTILIZING THE MAXIMUM RESERVES
PRESCRIBED FOR SUCH PERIOD BY THE BOARD OR SUCH OTHER GOVERNMENTAL AUTHORITY
HAVING JURISDICTION WITH RESPECT THERETO; PROVIDED THAT THE OBLIGATION OF THE
BORROWERS TO PAY ANY AMOUNTS PURSUANT TO THIS SUBSECTION 2.13(C) SHALL APPLY
ONLY IN THE CASE OF THOSE BANKS THAT GIVE TO THE RELEVANT BORROWER AND THE
ADMINISTRATIVE AGENT, NO LATER THAN 3:00 P.M. (LOCAL TIME) ON THE DAY THAT IS
TWO WORKING DAYS PRIOR TO THE APPLICABLE BORROWING DATE THEREFOR, A WRITTEN
NOTICE STATING THAT SUCH BANK INTENDS TO DEMAND REIMBURSEMENT PURSUANT HERETO. 
A BANK WHICH DEMANDS REIMBURSEMENT OF RESERVE COSTS HEREUNDER ON ACCOUNT OF A
EUROCURRENCY LOAN MADE BY SUCH BANK SHALL DELIVER THE CERTIFICATE REFERRED TO IN
THE PRECEDING SENTENCE TO THE RELEVANT BORROWER SETTING FORTH THE ITEMS
SPECIFIED IN CLAUSES (I) AND (II) OF THE PRECEDING SENTENCE NO LATER THAN THE
THIRTIETH DAY IMMEDIATELY FOLLOWING THE LAST DAY OF THE INTEREST PERIOD
APPLICABLE TO SUCH EUROCURRENCY LOAN.


 


(D)        IF ANY GOVERNMENTAL AUTHORITY OF THE JURISDICTION OF ANY FOREIGN
CURRENCY (OR ANY OTHER JURISDICTION IN WHICH THE FUNDING OPERATIONS OF ANY BANK
SHALL BE CONDUCTED WITH RESPECT TO SUCH FOREIGN CURRENCY) SHALL PUT INTO EFFECT
AFTER THE DATE HEREOF ANY RESERVE, LIQUID ASSET OR SIMILAR REQUIREMENT WITH
RESPECT TO ANY CATEGORY OF DEPOSITS OR LIABILITIES CUSTOMARILY USED TO FUND
LOANS IN SUCH FOREIGN CURRENCY (EXCLUDING ANY RESERVES), OR BY REFERENCE TO
WHICH INTEREST RATES APPLICABLE TO LOANS IN SUCH FOREIGN CURRENCY ARE
DETERMINED, AND THE RESULT OF SUCH REQUIREMENT SHALL BE TO INCREASE THE COST TO
SUCH BANK OF MAKING OR MAINTAINING ANY FOREIGN CURRENCY LOAN IN SUCH FOREIGN
CURRENCY, AND SUCH BANK SHALL DELIVER TO THE BORROWERS A NOTICE REQUESTING
COMPENSATION UNDER THIS PARAGRAPH, THEN THE BORROWER WILL PAY TO SUCH BANK ON
EACH INTEREST PAYMENT DATE WITH RESPECT TO EACH AFFECTED FOREIGN CURRENCY LOAN
AN AMOUNT THAT WILL COMPENSATE SUCH BANK FOR SUCH ADDITIONAL COST; PROVIDED,
THAT THE BORROWERS SHALL NOT BE REQUIRED TO COMPENSATE A BANK PURSUANT TO THIS
PARAGRAPH FOR ANY AMOUNTS INCURRED MORE THAN THREE MONTHS PRIOR TO THE DATE THAT
SUCH BANKS NOTIFIES THE BORROWERS OF SUCH BANK’S INTENTION TO CLAIM COMPENSATION
THEREFOR; AND PROVIDED FURTHER THAT, IF THE CIRCUMSTANCES GIVING RISE TO SUCH
CLAIM HAVE A RETROACTIVE EFFECT, THEN SUCH THREE-MONTH PERIOD SHALL BE EXTENDED
TO INCLUDE THE PERIOD OF SUCH RETROACTIVE EFFECT.  NOTWITHSTANDING THE
FOREGOING, IF A BANK GIVES TO A BORROWER THE WRITTEN NOTICE CONTEMPLATED BY THE
PROVISO SET FORTH IN THE FOLLOWING SENTENCE, SUCH BORROWER SHALL HAVE THE RIGHT,
SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS THEN CONTINUING, UPON

 

--------------------------------------------------------------------------------



 

32

 


GIVING NOTICE TO THE ADMINISTRATIVE AGENT AND SUCH BANK IN ACCORDANCE WITH
SUBSECTION 2.6, TO PREPAY IN FULL THE LOANS OF SUCH BANK, TOGETHER WITH ACCRUED
INTEREST THEREON, ANY AMOUNTS PAYABLE PURSUANT TO SUBSECTIONS 2.13, 2.14, 2.15
AND 2.17 AND ANY ACCRUED AND UNPAID COMMITMENT FEE OR OTHER AMOUNTS PAYABLE TO
IT HEREUNDER AND/OR UPON GIVING NOT LESS THAN THREE WORKING DAYS’ NOTICE TO SUCH
BANK AND THE ADMINISTRATIVE AGENT, TO CANCEL THE WHOLE OR PART OF THE COMMITMENT
OF ANY SUCH BANK.  SUCH PAYMENT SHALL BE MADE WITHIN FIFTEEN DAYS AFTER RECEIPT
BY THE RELEVANT BORROWER OF A CERTIFICATE, SIGNED BY AN OFFICER OF THE BANK
DELIVERING SUCH CERTIFICATE, WHICH CERTIFICATE SHALL BE BINDING AND CONCLUSIVE
IN THE ABSENCE OF DEMONSTRABLE ERROR, SPECIFYING THE PERIOD (PRIOR TO THE DATE
OF SUCH CERTIFICATE) DURING WHICH THE COST SET FORTH THEREIN WAS INCURRED BY
SUCH BANK AND STATING (I) THAT SUCH AMOUNT REPRESENTS THE ACTUAL COST, OR, IF AN
ACCURATE CALCULATION OF SUCH COST IS IMPRACTICABLE STATING THAT SUCH AMOUNT
REPRESENTS SUCH BANK’S REASONABLE ESTIMATE OF THE ACTUAL COST, INCURRED BY SUCH
BANK DURING SUCH PERIOD AS A RESULT OF THE APPLICATION OF SUCH RESERVE, LIQUID
ASSET OR SIMILAR REQUIREMENTS IN AN AMOUNT EQUAL TO SUCH BANK’S FOREIGN CURRENCY
LOANS DURING SUCH PERIOD AND SPECIFIED IN SUCH CERTIFICATE AND (II) THAT THE
AMOUNT SET FORTH THEREIN DOES NOT IN ANY EVENT EXCEED THE AMOUNT OBTAINABLE
UTILIZING SUCH RESERVES PRESCRIBED FOR SUCH PERIOD BY SUCH GOVERNMENTAL
AUTHORITY HAVING JURISDICTION WITH RESPECT THERETO; PROVIDED THAT THE OBLIGATION
OF THE BORROWERS TO PAY ANY AMOUNTS PURSUANT TO THIS SUBSECTION 2.13(D) SHALL
APPLY ONLY IN THE CASE OF THOSE BANKS THAT GIVE TO THE RELEVANT BORROWER AND THE
ADMINISTRATIVE AGENT, NO LATER THAN 3:00 P.M. (LOCAL TIME) ON THE DAY THAT IS
TWO WORKING DAYS PRIOR TO THE APPLICABLE BORROWING DATE THEREFOR, A WRITTEN
NOTICE STATING THAT SUCH BANK INTENDS TO DEMAND REIMBURSEMENT PURSUANT HERETO. 
A BANK WHICH DEMANDS REIMBURSEMENT OF RESERVE COSTS HEREUNDER ON ACCOUNT OF A
FOREIGN CURRENCY LOAN MADE BY SUCH BANK SHALL DELIVER THE CERTIFICATE REFERRED
TO IN THE PRECEDING SENTENCE TO THE RELEVANT BORROWER SETTING FORTH THE ITEMS
SPECIFIED IN CLAUSES (I) AND (II) OF THE PRECEDING SENTENCE NO LATER THAN THE
THIRTIETH DAY IMMEDIATELY FOLLOWING THE LAST DAY OF THE INTEREST PERIOD
APPLICABLE TO SUCH FOREIGN CURRENCY LOAN.


 


(E)        NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF, (A) THE
ADOPTION OF ANY LAW, RULE OR REGULATION AFTER THE DATE OF THIS AGREEMENT,
(B) ANY CHANGE IN ANY LAW, RULE OR REGULATION OR IN THE INTERPRETATION OR
APPLICATION THEREOF BY ANY GOVERNMENTAL AUTHORITY AFTER THE DATE OF THIS
AGREEMENT OR (C) COMPLIANCE BY ANY BANK WITH ANY REQUEST, GUIDELINE OR DIRECTIVE
(WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY GOVERNMENTAL AUTHORITY MADE OR
ISSUED AFTER THE DATE OF THIS AGREEMENT, SHALL MAKE IT UNLAWFUL FOR ANY SUCH
BANK TO MAKE OR MAINTAIN ANY FOREIGN CURRENCY LOAN OR TO GIVE EFFECT TO ITS
OBLIGATIONS AS CONTEMPLATED HEREBY WITH RESPECT TO ANY FOREIGN CURRENCY LOAN,
THEN, BY WRITTEN NOTICE TO THE BORROWERS AND TO THE ADMINISTRATIVE AGENT:


 


(I)   SUCH BANK OR BANKS MAY DECLARE THAT FOREIGN CURRENCY LOANS (IN THE
AFFECTED CURRENCY OR CURRENCIES) WILL NOT THEREAFTER (FOR THE DURATION OF SUCH
UNLAWFULNESS) BE MADE BY SUCH BANK OR BANKS HEREUNDER (OR BE CONTINUED FOR
ADDITIONAL INTEREST PERIODS), WHEREUPON ANY REQUEST FOR A FOREIGN CURRENCY LOAN
(IN THE AFFECTED CURRENCY OR CURRENCIES) OR TO CONTINUE A FOREIGN CURRENCY LOAN
(IN THE AFFECTED CURRENCY OR CURRENCIES), AS THE CASE MAY BE, FOR AN ADDITIONAL
INTEREST PERIOD) SHALL, AS TO SUCH BANK OR BANKS ONLY, BE OF NO FORCE AND
EFFECT, UNLESS SUCH DECLARATION SHALL BE SUBSEQUENTLY WITHDRAWN; AND

 

--------------------------------------------------------------------------------



 

33

 


(II)  SUCH BANK MAY REQUIRE THAT ALL OUTSTANDING FOREIGN CURRENCY LOANS (IN THE
AFFECTED CURRENCY OR CURRENCIES), MADE BY IT BE CONVERTED TO ABR LOANS OR
EUROCURRENCY LOANS DENOMINATED IN DOLLARS, AS THE CASE MAY BE (UNLESS REPAID BY
THE BORROWERS), IN WHICH EVENT ALL SUCH FOREIGN CURRENCY LOANS (IN THE AFFECTED
CURRENCY OR CURRENCIES) SHALL BE CONVERTED TO ABR LOANS OR EUROCURRENCY LOANS
DENOMINATED IN DOLLARS, AS THE CASE MAY BE, AS OF THE EFFECTIVE DATE OF SUCH
NOTICE AS PROVIDED IN PARAGRAPH (F) BELOW AND AT THE EXCHANGE RATE ON THE DATE
OF SUCH CONVERSION OR, AT THE OPTION OF THE BORROWER, REPAID ON THE LAST DAY OF
THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO OR, IF EARLIER, THE DATE
ON WHICH THE APPLICABLE NOTICE BECOMES EFFECTIVE.


 

In the event any Bank shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the converted Foreign Currency Loans of such Bank shall instead be applied
to repay the ABR Loans or Loans denominated in Dollars, as the case may be, made
by such Bank resulting from such conversion.

 


(F)         THE OBLIGATIONS OF THE PARTIES UNDER THIS SUBSECTION 2.13 SHALL
SURVIVE TERMINATION OF THIS AGREEMENT AND PAYMENT OF THE LOANS.


 

2.14     Indemnity.  Each Borrower agrees to indemnify each Bank and to hold
each Bank harmless from any loss or expense which such Bank may sustain or incur
as a consequence of (a) default by such Borrower in payment of the principal
amount of or interest on any Loan by such Bank, including, but not limited to,
any such loss or expense arising from interest or fees payable by such Bank to
lenders of funds obtained by it in order to maintain its Loans hereunder,
(b) default by such Borrower in making a borrowing, conversion or continuance
after such Borrower has given a notice in accordance with subsection 2.1, 2.2 or
2.9, (c) default by such Borrower in making any prepayment after such Borrower
has given a notice in accordance with subsection 2.5 or 2.6 or (d) the making by
such Borrower of a prepayment of a Committed Rate Loan (other than an ABR Loan),
a Bid Loan or, to the extent agreed to by the relevant Borrower and the relevant
Bank with respect to a Negotiated Rate Loan, a Negotiated Rate Loan on a day
which is not the last day of an Interest Period with respect thereto (with
respect to Committed Rate Loans) or the maturity date therefor (with respect to
Bid Loans) or any agreed date (with respect to Negotiated Rate Loans),
including, but not limited to, any such loss or expense arising from interest or
fees payable by such Bank to lenders of funds obtained by it in order to
maintain its Loans hereunder.  This covenant shall survive termination of this
Agreement and payment of the outstanding Loans.  A certificate as to any amount
payable pursuant to the foregoing shall be submitted by such Bank (and executed
by an officer thereof) to the relevant Borrower, setting forth the computation
of such amounts in reasonable detail, and shall be conclusive in the absence of
manifest error.

 

2.15     Non-Receipt of Funds by the Administrative Agent.  With respect to all
Loans except Negotiated Rate Loans, unless the Administrative Agent shall have
been notified by the relevant Borrower prior to the date on which any payment is
due from it hereunder (which notice shall be effective upon receipt) that such
Borrower does not intend to make such payment, the Administrative Agent may
assume that such Borrower has made such payment when due, and the Administrative
Agent may in reliance upon such assumption (but shall not be required to) make
available to each Bank on such payment date an amount equal to the portion of
such assumed payment to which such Bank is entitled hereunder, and if such
Borrower has

 

--------------------------------------------------------------------------------


 

34

 

not in fact made such payment to the Administrative Agent, such Bank shall, on
demand, repay to the Administrative Agent the amount made available to such Bank
together with interest thereon in respect of each day during the period
commencing on the date such amount was made available to such Bank and ending on
(but excluding) the date such Bank repays such amount to the Administrative
Agent, at a rate per annum equal to the applicable Overnight Rate.  A
certificate of the Administrative Agent submitted to the relevant Bank with
respect to any amount owing under this subsection 2.15 shall be conclusive
absent manifest error.

 

2.16     [RESERVED]

 


2.17     FOREIGN TAXES.  ALL PAYMENTS MADE UNDER THIS AGREEMENT SHALL BE MADE
WITHOUT SET-OFF, COUNTERCLAIM, RESTRICTION OR CONDITION AND FREE AND CLEAR OF,
AND WITHOUT REDUCTION FOR OR ON ACCOUNT OF, ANY PRESENT OR FUTURE INCOME, STAMP
OR OTHER TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS, OR
WITHHOLDINGS OF ANY NATURE WHATSOEVER, NOW OR HEREAFTER IMPOSED, LEVIED,
COLLECTED, WITHHELD OR ASSESSED BY ANY COUNTRY (OR BY ANY POLITICAL SUBDIVISION
OR TAXING AUTHORITY THEREOF OR THEREIN) WITH RESPECT TO ANY AMOUNT THAT IS PAID
UNDER THIS AGREEMENT EXCLUDING, IN THE CASE OF EACH BANK, (I) INCOME AND
FRANCHISE TAXES (INCLUDING, WITHOUT LIMITATION, BRANCH TAXES IMPOSED BY THE
UNITED STATES OR SIMILAR TAXES IMPOSED BY A POLITICAL SUBDIVISION OR TAXING
AUTHORITY THEREOF OR THEREIN BUT EXCLUDING FOR THE PURPOSES OF THIS CLAUSE (I),
IN THE CASE OF ANY BANK NOT ORGANIZED UNDER THE LAWS OF THE UNITED STATES, ANY
SUCH TAXES IMPOSED BY THE UNITED STATES BY MEANS OF WITHHOLDING AT THE SOURCE),
(II) IN THE CASE OF ANY BANK NOT ORGANIZED UNDER THE LAWS OF THE UNITED STATES,
A STATE THEREOF OR THE DISTRICT OF COLUMBIA, ANY TAXES IMPOSED BY THE UNITED
STATES BY MEANS OF WITHHOLDING AT THE SOURCE UNLESS SUCH BANK HAS PROVIDED THE
COMPANY, THE CAPITAL CORPORATION AND THE ADMINISTRATIVE AGENT WITH THE DOCUMENTS
IT IS REQUIRED TO PROVIDE TO THEM UNDER SUBSECTION 2.17(C) AND (III) TAXES THAT
WOULD NOT HAVE BEEN IMPOSED ON SUCH BANK BUT FOR THE EXISTENCE OF A CONNECTION
BETWEEN SUCH BANK AND THE JURISDICTION IMPOSING SUCH TAXES (OTHER THAN A
CONNECTION ARISING PRINCIPALLY BY VIRTUE OF THIS AGREEMENT) (SUCH NON-EXCLUDED
TAXES BEING CALLED “FOREIGN TAXES”).  IF ANY FOREIGN TAXES ARE REQUIRED TO BE
WITHHELD FROM ANY AMOUNTS SO PAYABLE TO ANY BANK HEREUNDER, THE AMOUNTS SO
PAYABLE TO SUCH BANK SHALL BE INCREASED TO THE EXTENT NECESSARY TO YIELD TO SUCH
BANK (AFTER PAYMENT OF ALL FOREIGN TAXES) INTEREST OR ANY SUCH OTHER AMOUNTS
PAYABLE HEREUNDER AT THE RATES OR IN THE AMOUNTS SPECIFIED IN THIS AGREEMENT. 
WHENEVER ANY FOREIGN TAXES ARE PAYABLE BY THE COMPANY OR THE CAPITAL
CORPORATION, AS THE CASE MAY BE, AS PROMPTLY AS POSSIBLE THEREAFTER THE COMPANY
OR THE CAPITAL CORPORATION, AS THE CASE MAY BE, SHALL SEND TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE AFFECTED BANK, A CERTIFIED COPY OF THE ORIGINAL
OFFICIAL RECEIPT, IF ANY, RECEIVED BY THE COMPANY OR THE CAPITAL CORPORATION, AS
THE CASE MAY BE, SHOWING PAYMENT THEREOF.  IF THE COMPANY OR THE CAPITAL
CORPORATION, AS THE CASE MAY BE, FAILS TO PAY ANY FOREIGN TAXES WHEN DUE TO THE
APPROPRIATE TAXING AUTHORITY OR FAILS TO REMIT TO THE ADMINISTRATIVE AGENT, FOR
THE ACCOUNT OF THE AFFECTED BANKS, THE REQUIRED RECEIPTS OR OTHER REQUIRED
DOCUMENTARY EVIDENCE, THE COMPANY OR THE CAPITAL CORPORATION, AS THE CASE MAY
BE, SHALL INDEMNIFY SUCH BANKS FOR ANY INCREMENTAL TAXES, INTEREST OR PENALTIES
THAT MAY BECOME PAYABLE BY SUCH BANKS AS A RESULT OF ANY SUCH FAILURE.


 


(B)        IF A BORROWER IS REQUIRED BY THIS SUBSECTION 2.17 TO MAKE A PAYMENT
TO OR IN RESPECT OF ANY BANK, SUCH BORROWER SHALL HAVE THE RIGHT, SO LONG AS NO
EVENT OF DEFAULT HAS OCCURRED AND IS THEN CONTINUING, UPON GIVING NOTICE TO THE
ADMINISTRATIVE AGENT AND SUCH BANK IN ACCORDANCE WITH SUBSECTION 2.6, TO PREPAY
IN FULL THE LOANS OF SUCH BANK, TOGETHER WITH

 

--------------------------------------------------------------------------------



 

35

 


ACCRUED INTEREST THEREON, ANY AMOUNTS PAYABLE PURSUANT TO SUBSECTIONS 2.13,
2.14, 2.15 AND 2.17 AND ANY ACCRUED AND UNPAID COMMITMENT FEE OR OTHER AMOUNTS
PAYABLE TO IT HEREUNDER AND/OR ON GIVING NOT LESS THAN THREE BUSINESS DAYS’
NOTICE TO ANY SUCH BANK AND THE ADMINISTRATIVE AGENT, TO CANCEL THE WHOLE OR
PART OF THE COMMITMENT OF SUCH BANK (BUT ONLY IF AFTER GIVING EFFECT TO SUCH
CANCELLATION OR PREPAYMENT OF THE AGGREGATE PRINCIPAL AMOUNT OF THE LOANS DOES
NOT EXCEED THE AGGREGATE COMMITMENTS THEN IN EFFECT).


 


(C)        AT LEAST TWO BUSINESS DAYS PRIOR TO THE FIRST BORROWING DATE OR, IF
SUCH DATE DOES NOT OCCUR WITHIN THIRTY DAYS AFTER THE CLOSING DATE, BY THE END
OF SUCH THIRTY-DAY PERIOD, EACH BANK AGREES THAT IT WILL DELIVER TO EACH
BORROWER AND THE ADMINISTRATIVE AGENT EITHER (A) A STATEMENT THAT IT IS
INCORPORATED UNDER THE LAWS OF THE UNITED STATES, A STATE THEREOF OR THE
DISTRICT OF COLUMBIA, (B) IF IT IS NOT SO INCORPORATED, A LETTER IN DUPLICATE IN
SUBSTANTIALLY THE FORM OF EXHIBIT I OR EXHIBIT J, AS APPROPRIATE, AND TWO DULY
COMPLETED COPIES OF UNITED STATES INTERNAL REVENUE SERVICE FORM W-8BEN OR W-8ECI
OR SUCCESSOR APPLICABLE FORM, AS THE CASE MAY BE, CERTIFYING IN EACH CASE THAT
SUCH BANK IS ENTITLED TO RECEIVE PAYMENT UNDER THIS AGREEMENT WITHOUT DEDUCTION
OR WITHHOLDING OF ANY UNITED STATES FEDERAL INCOME TAXES, OR (C) IN THE CASE OF
A BANK CLAIMING EXCEPTION UNDER SECTIONS 871(H) OR 881(C) OF THE CODE, A
CERTIFICATE OF NON-BANK STATUS TOGETHER WITH TWO ORIGINAL COPIES OF INTERNAL
REVENUE SERVICE FORM W-8BEN, OR SUCCESSOR APPLICABLE FORM, AS THE CASE MAY BE,
TO ESTABLISH AN EXEMPTION FROM UNITED STATES BACKUP WITHHOLDING TAX.  EACH BANK
(INCLUDING, WITHOUT LIMITATION, EACH LOAN ASSIGNEE) AGREES (FOR THE BENEFIT OF
THE ADMINISTRATIVE AGENT AND THE BORROWERS), TO THE EXTENT IT MAY LAWFULLY DO
SO, TO PROVIDE THE ADMINISTRATIVE AGENT AND THE BORROWERS A NEW LETTER OR A NEW
CERTIFICATE OF NON-BANK STATUS, IF APPLICABLE, AND FORM W-8BEN OR W-8ECI, OR
SUCCESSOR APPLICABLE FORM OR OTHER MANNER OF CERTIFICATION, (X) IN THE CASE OF A
LOAN ASSIGNEE, ON OR BEFORE THE DATE IT BECOMES PARTY TO THIS AGREEMENT, (Y) ON
OR BEFORE THE DATE THAT ANY SUCH LETTER OR FORM EXPIRES OR BECOMES OBSOLETE OR
AFTER THE OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN THE MOST RECENT LETTER
OR FORM PREVIOUSLY DELIVERED BY IT, CERTIFYING IN THE CASE OF A FORM W-8BEN OR
W-8ECI THAT SUCH BANK IS ENTITLED TO RECEIVE PAYMENTS UNDER THIS AGREEMENT
WITHOUT DEDUCTION OR WITHHOLDING OF ANY UNITED STATES FEDERAL INCOME TAX, AND IN
THE CASE OF A FORM W-8BEN ESTABLISHING EXEMPTION FROM UNITED STATES BACKUP
WITHHOLDING TAX, AND (Z) PROMPTLY AFTER THE DATE OF THE COMPANY, THE CAPITAL
CORPORATION OR THE ADMINISTRATIVE AGENT REASONABLY REQUESTS ANY FORM OR DOCUMENT
REFERRED TO IN THIS SUBSECTION 2.17(C); PROVIDED, HOWEVER, THAT IF A BANK IS
UNABLE TO PROVIDE A LETTER, FORM, CERTIFICATE, SUCCESSOR OR OTHER DOCUMENT
DESCRIBED IN THIS SENTENCE BY REASON OF A CHANGE IN THE APPLICABLE LAW OCCURRING
AFTER THE DATE ON WHICH SUCH LETTER, FORM, CERTIFICATE, SUCCESSOR OR OTHER
DOCUMENT ORIGINALLY WAS REQUIRED TO BE PROVIDED BY SUCH BANK, THEN SUCH BANK
SHALL BE REQUIRED TO COMPLY WITH THIS SENTENCE TO THE EXTENT PERMITTED UNDER
SUCH APPLICABLE LAW, AND THE LETTER, FORM, CERTIFICATE, SUCCESSOR OR OTHER
DOCUMENT PROVIDED IN ACCORDANCE WITH THIS PROVISO (IF ANY) SHALL CERTIFY THAT
SUCH BANK IS ENTITLED TO RECEIVE PAYMENTS UNDER THIS AGREEMENT AT THE LOWEST
RATE OF DEDUCTION, WITHHOLDING OR BACKUP WITHHOLDING TO WHICH IT IS ENTITLED
UNDER SUCH APPLICABLE LAW.  THE ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE
FOR OBTAINING SUCH DOCUMENTATION FROM ANY BANK OTHER THAN JPMORGAN CHASE BANK,
N.A.


 


(D)        TO THE EXTENT THAT, AS DETERMINED BY ANY BANK IN ITS SOLE DISCRETION
AND WITHOUT ANY OBLIGATION TO DISCLOSE ITS TAX RECORDS, FOREIGN TAXES HAVE BEEN
IRREVOCABLY UTILIZED BY SUCH BANK (EITHER AS CREDITS OR DEDUCTIONS) TO REDUCE
ITS TAX LIABILITIES AND SUCH UTILIZATION IS CONSISTENT WITH ITS OVERALL TAX
POLICIES, SUCH BANK SHALL PAY TO THE COMPANY OR THE CAPITAL

 

--------------------------------------------------------------------------------



 

36

 


CORPORATION, AS THE CASE MAY BE, AN AMOUNT EQUAL TO SUCH REDUCTION OBTAINED TO
THE EXTENT OF SUCH INCREASED AMOUNTS PAID BY THE COMPANY OR THE CAPITAL
CORPORATION TO SUCH BANK AS AFORESAID.


 


(E)        THE OBLIGATIONS OF THE PARTIES UNDER THIS SUBSECTION 2.17 SHALL
SURVIVE TERMINATION OF THIS AGREEMENT AND PAYMENT OF THE LOANS.


 

2.18     Confirmations.  The Administrative Agent shall, within 15 days
following the last day of each calendar quarter (each such period being a
“Report Period”), furnish to the Borrowers a written account with respect to all
amounts outstanding under the Loan Accounts as at the last day of such Report
Period, including an accounting setting forth, for such Report Period the
amounts of principal, interest and other sums paid and payable hereunder.  The
Borrowers shall, within 15 days following receipt of such written account,
notify the Administrative Agent of any discrepancies between such written
account and the Borrowers’ records or, if no such discrepancies exist, furnish
written confirmation to the Administrative Agent of the accuracy of such written
account.  Upon any Bank’s request, the Administrative Agent shall furnish to
each Bank a copy of such written account together with the Borrowers’ response
thereto.

 

2.19     Replacement of Cancelled Banks.  The Borrowers may designate one or
more financial institutions to act as a Bank hereunder in place of any Cancelled
Bank, and upon the Borrowers, each such financial institution and the
Administrative Agent executing a writing substantially in the form of Exhibit K,
such financial institution shall become and be a Bank hereunder with all the
rights and obligations it would have had if it had been named on the signature
pages hereof, and having for all such financial institutions an aggregate
Commitment no greater than the whole, or such cancelled part, of the Commitment
of the Cancelled Bank in place of which such financial institutions were
designated; provided, however, that all rights and obligations of such Cancelled
Bank relating to the Loans made by such Cancelled Bank that are outstanding on
the date of such cancellation shall be the rights and obligations of such
Cancelled Bank and not of any such financial institution.  The Administrative
Agent shall execute any such writing presented to it and shall notify the Banks
of the execution thereof, the name of the financial institution executing such
writing and the amount of its Commitment.

 


2.20     COMMITMENT INCREASES.  (A)  AT ANY TIME AFTER THE CLOSING DATE,
PROVIDED THAT NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE
BORROWERS MAY REQUEST AN INCREASE OF THE AGGREGATE COMMITMENTS BY NOTICE TO THE
ADMINISTRATIVE AGENT IN WRITING OF THE AMOUNT (THE “OFFERED INCREASE AMOUNT”) OF
SUCH PROPOSED INCREASE (SUCH NOTICE, A “COMMITMENT INCREASE NOTICE”).  ANY SUCH
COMMITMENT INCREASE NOTICE MUST OFFER EACH BANK THE OPPORTUNITY TO SUBSCRIBE FOR
ITS PRO RATA SHARE OF THE INCREASED COMMITMENTS; PROVIDED, HOWEVER, THE
BORROWERS MAY, WITH THE CONSENT OF THE ADMINISTRATIVE AGENT (WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD OR DELAYED), WITHOUT OFFERING TO EACH BANK THE
OPPORTUNITY TO SUBSCRIBE FOR ITS PRO RATA SHARE OF THE INCREASED COMMITMENTS,
OFFER TO ANY BANK OR OTHER FINANCIAL INSTITUTION THAT IS NOT AN EXISTING BANK
THE OPPORTUNITY TO PROVIDE A NEW COMMITMENT PURSUANT TO PARAGRAPH (B) BELOW IF
THE AGGREGATE AMOUNT OF ALL COMMITMENTS MADE HEREUNDER PURSUANT TO THIS PROVISO
WHICH WILL BE IN EFFECT WHEN SUCH NEW COMMITMENT BECOMES EFFECTIVE DOES NOT
EXCEED $250,000,000 SUBJECT TO SUBSECTION 2.20(F).  IF ANY PORTION OF THE
INCREASED COMMITMENTS OFFERED TO THE BANKS AS CONTEMPLATED IN THE IMMEDIATELY
PRECEDING SENTENCE IS NOT

 

--------------------------------------------------------------------------------



 

37

 


SUBSCRIBED FOR BY THE BANKS, THE BORROWERS MAY, WITH THE CONSENT OF THE
ADMINISTRATIVE AGENT AS TO ANY BANK OR FINANCIAL INSTITUTION THAT IS NOT AT SUCH
TIME A BANK (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED), OFFER
TO ANY EXISTING BANK OR TO ONE OR MORE ADDITIONAL BANKS OR FINANCIAL
INSTITUTIONS THE OPPORTUNITY TO PROVIDE ALL OR A PORTION OF SUCH UNSUBSCRIBED
PORTION OF THE INCREASED COMMITMENTS PURSUANT TO PARAGRAPH (B) BELOW.


 


(B)        ANY ADDITIONAL BANK OR FINANCIAL INSTITUTION THAT THE BORROWERS
SELECT TO OFFER THE OPPORTUNITY TO PROVIDE ANY PORTION OF THE INCREASED
COMMITMENTS, AND THAT ELECTS TO BECOME A PARTY TO THIS AGREEMENT AND PROVIDE A
COMMITMENT, SHALL EXECUTE A NEW BANK SUPPLEMENT WITH THE BORROWERS AND THE
ADMINISTRATIVE AGENT, SUBSTANTIALLY IN THE FORM OF EXHIBIT M (A “NEW BANK
SUPPLEMENT”), WHEREUPON SUCH BANK OR FINANCIAL INSTITUTION (A “NEW BANK”) SHALL
BECOME A BANK FOR ALL PURPOSES AND TO THE SAME EXTENT AS IF ORIGINALLY A PARTY
HERETO AND SHALL BE BOUND BY AND ENTITLED TO THE BENEFITS OF THIS AGREEMENT, AND
SCHEDULE II SHALL BE DEEMED TO BE AMENDED TO ADD THE NAME AND COMMITMENT OF SUCH
NEW BANK, PROVIDED THAT THE COMMITMENT OF ANY SUCH NEW BANK SHALL BE IN AN
AMOUNT NOT LESS THAN $10,000,000.


 


(C)        ANY BANK THAT ACCEPTS AN OFFER TO IT BY THE BORROWERS TO INCREASE ITS
COMMITMENT PURSUANT TO THIS SUBSECTION 2.20 SHALL, IN EACH CASE, EXECUTE A
COMMITMENT INCREASE SUPPLEMENT WITH THE BORROWERS AND THE ADMINISTRATIVE AGENT,
SUBSTANTIALLY IN THE FORM OF EXHIBIT N (A “COMMITMENT INCREASE SUPPLEMENT”),
WHEREUPON SUCH BANK (AN “INCREASING BANK”) SHALL BE BOUND BY AND ENTITLED TO THE
BENEFITS OF THIS AGREEMENT WITH RESPECT TO THE FULL AMOUNT OF ITS COMMITMENT AS
SO INCREASED, AND SCHEDULE II SHALL BE DEEMED TO BE AMENDED TO SO INCREASE THE
COMMITMENT OF SUCH BANK.


 


(D)        THE EFFECTIVENESS OF ANY NEW BANK SUPPLEMENT OR COMMITMENT INCREASE
SUPPLEMENT SHALL BE CONTINGENT UPON RECEIPT BY THE ADMINISTRATIVE AGENT OF SUCH
CORPORATE RESOLUTIONS OF THE BORROWERS AND LEGAL OPINIONS OF COUNSEL TO THE
BORROWERS AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST WITH RESPECT
THERETO.


 


(E)        (I)  EXCEPT AS OTHERWISE PROVIDED IN SUBPARAGRAPHS (II) AND (III) OF
THIS PARAGRAPH (E), IF ANY BANK OR FINANCIAL INSTITUTION BECOMES A NEW BANK
PURSUANT TO SUBSECTION 2.20(B) OR ANY BANK’S COMMITMENT IS INCREASED PURSUANT TO
SUBSECTION 2.20(C), ADDITIONAL COMMITTED RATE LOANS MADE ON OR AFTER THE DATE OF
THE EFFECTIVENESS THEREOF (THE “RE-ALLOCATION DATE”) SHALL BE MADE IN ACCORDANCE
WITH THE PRO RATA PROVISIONS OF SUBSECTION 2.12(B) BASED ON THE COMMITMENT
PERCENTAGES IN EFFECT ON AND AFTER SUCH RE-ALLOCATION DATE (EXCEPT TO THE EXTENT
THAT ANY SUCH PRO RATA BORROWINGS WOULD RESULT IN ANY BANK MAKING AN AGGREGATE
PRINCIPAL AMOUNT OF COMMITTED RATE LOANS IN EXCESS OF ITS COMMITMENT, IN WHICH
CASE SUCH EXCESS AMOUNT WILL BE ALLOCATED TO, AND MADE BY, THE RELEVANT NEW
BANKS AND INCREASING BANKS TO THE EXTENT OF, AND IN ACCORDANCE WITH THE PRO RATA
PROVISIONS OF SUBSECTION 2.12(B) BASED ON, THEIR RESPECTIVE COMMITMENTS).  ON
EACH RE-ALLOCATION DATE, THE ADMINISTRATIVE AGENT SHALL DELIVER SUCH AMENDED
SCHEDULE II AND A NOTICE TO EACH BANK OF THE ADJUSTED COMMITMENT PERCENTAGES
AFTER GIVING EFFECT TO ANY INCREASE IN THE AGGREGATE COMMITMENTS MADE PURSUANT
TO THIS SUBSECTION 2.20 ON SUCH RE-ALLOCATION DATE.

 

(II)        IN THE EVENT THAT ON ANY SUCH RE-ALLOCATION DATE THERE IS AN UNPAID
PRINCIPAL AMOUNT OF ABR LOANS, THE APPLICABLE BORROWER SHALL MAKE PREPAYMENTS
THEREOF AND ONE OR BOTH BORROWERS SHALL MAKE BORROWINGS OF ABR LOANS AND/OR
EUROCURRENCY LOANS, AS THE

 

--------------------------------------------------------------------------------


 

38

 

APPLICABLE BORROWER SHALL DETERMINE, SO THAT, AFTER GIVING EFFECT THERETO, THE
ABR LOANS AND EUROCURRENCY LOANS OUTSTANDING ARE HELD AS NEARLY AS MAY BE IN
ACCORDANCE WITH THE PRO RATA PROVISIONS OF SUBSECTION 2.12(B) BASED ON SUCH NEW
COMMITMENT PERCENTAGES.

 

(III)       IN THE EVENT THAT ON ANY SUCH RE-ALLOCATION DATE THERE IS AN UNPAID
PRINCIPAL AMOUNT OF EUROCURRENCY LOANS, SUCH EUROCURRENCY LOANS SHALL REMAIN
OUTSTANDING WITH THE RESPECTIVE HOLDERS THEREOF UNTIL THE EXPIRATION OF THEIR
RESPECTIVE INTEREST PERIODS (UNLESS THE APPLICABLE BORROWER ELECTS TO PREPAY ANY
THEREOF IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THIS AGREEMENT), AND ON
THE LAST DAY OF THE RESPECTIVE INTEREST PERIODS THE APPLICABLE BORROWER SHALL
MAKE PREPAYMENTS THEREOF AND ONE OR BOTH BORROWERS SHALL MAKE BORROWINGS OF ABR
LOANS AND/OR EUROCURRENCY LOANS SO THAT, AFTER GIVING EFFECT THERETO, THE ABR
LOANS AND EUROCURRENCY LOANS OUTSTANDING ARE HELD AS NEARLY AS MAY BE IN
ACCORDANCE WITH THE PRO RATA PROVISIONS OF SUBSECTION 2.12(B) BASED ON SUCH NEW
COMMITMENT PERCENTAGES.

 


(F)         NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SUBSECTION 2.20,
(I) IN NO EVENT SHALL ANY TRANSACTION EFFECTED PURSUANT TO THIS SUBSECTION 2.20
CAUSE THE AGGREGATE COMMITMENTS TO EXCEED $1,750,000,000, (II) THE COMMITMENT OF
AN INDIVIDUAL BANK SHALL NOT, AS A RESULT OF PROVIDING A NEW COMMITMENT OR OF
INCREASING ITS EXISTING COMMITMENT PURSUANT TO THIS SUBSECTION 2.20, EXCEED 15%
OF THE AGGREGATE COMMITMENTS ON ANY RE-ALLOCATION DATE AND (III) NO BANK SHALL
HAVE ANY OBLIGATION TO INCREASE ITS COMMITMENT UNLESS IT AGREES TO DO SO IN ITS
SOLE DISCRETION.


 


(G)        THE BORROWERS, AT THEIR OWN EXPENSE, SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT IN EXCHANGE FOR THE SURRENDERED NOTES OF ANY BANK, IF ANY,
NEW NOTES TO THE ORDER OF SUCH BANK, IF REQUESTED, IN AN AMOUNT EQUAL TO THE
COMMITMENT OF SUCH BANK AFTER GIVING EFFECT TO ANY INCREASE IN SUCH BANK’S
COMMITMENT.


 

2.21     Pricing Determinations.  The Administrative Agent shall determine the
Applicable Margin from time to time in accordance with the provisions set forth
below:

 

The “Eurocurrency Margin” is a rate per annum equal to the Credit Default Swap
Spread at the applicable date of determination specified below, subject to the
minimum and maximum rates which are set forth in the Pricing Grid table below
under the respective columns headed “Eurocurrency Margin Floor” and
“Eurocurrency Margin Ceiling” corresponding to the Prevailing Rating in effect
on such date of determination.  The Eurocurrency Margin applicable to any
Eurocurrency Loans for any Interest Period will be determined based on the
Credit Default Swap Spread in effect as of three Business Days prior to the
commencement of such Interest Period; provided that if such Interest Period is a
period greater than three months, the applicable Eurocurrency Margin shall be
redetermined at the end of each successive three-month period during such
Interest Period.

 

The “ABR Margin” applicable at all times during any Calendar Quarter (or shorter
period commencing on the Closing Date and ending on the last day of the Calendar
Quarter in which the Closing Date occurs) is a rate per annum equal to the
excess, if any, of the Eurocurrency Margin determined on the first Business Day
of such Calendar Quarter (or shorter period) over 1.00% per annum (but not less
than 0%).

 

--------------------------------------------------------------------------------


 

39

 

The “Credit Default Swap Spread” shall mean, at any Determination Date, the
credit default swap spread applicable to Index Debt of the Company interpolated
for a period to the Termination Date, determined as of the close of business on
the Business Day immediately preceding such Determination Date, as reported and
interpolated by Markit or any successor thereto; provided, that if such period
is less than one year, the Credit Default Swap Spread shall be based on the
credit default swap spread shown for a period of one year.

 

Pricing Grid

 

Prevailing Rating:

 

Eurocurrency
Margin Floor

 

Eurocurrency
Margin Ceiling

 

ABR
Margin Floor

 

ABR

Margin Ceiling

Greater than or equal to A1/A+

 

0.75%

 

1.50%

 

0%

 

0%

A2/A

 

1.00%

 

2.00%

 

0%

 

1.00%

A3/A-

 

1.25%

 

2.50%

 

0.25%

 

1.50%

Baa1/BBB+

 

1.50%

 

3.00%

 

0.50%

 

2.00%

Baa2/BBB

 

2.00%

 

3.50%

 

1.00%

 

2.50%

Lower

 

2.50%

 

4.00%

 

1.50%

 

3.00%

 

If at any time the Credit Default Swap Spread is unavailable, the Borrowers and
the Banks shall negotiate in good faith (for a period of up to thirty days after
the Credit Default Swap Spread becomes unavailable (such thirty-day period, the
“Negotiation Period”)) to agree on an alternative method for establishing the
Eurocurrency Margin and the ABR Margin.  The Eurocurrency Margin and the ABR
Margin at any date of determination thereof in accordance with the preceding
provisions of this Section which falls during the Negotiation Period shall be
based upon the then most recently available quote of the Credit Default Swap
Spread.  If no such alternative method is agreed upon during the Negotiation
Period, the Eurocurrency Margin and the ABR Margin at any date of determination
subsequent to the end of the Negotiation Period shall be a rate per annum equal
to 100% of the maximum margin set forth in the Pricing Grid table above under
the columns headed “Eurocurrency Margin Ceiling” and “ABR Margin Ceiling”
corresponding to the Prevailing Rating in effect on such date of determination.

 


2.22     MARKIT DATA.(A) JPMORGAN CHASE BANK, N.A., IN ANY CAPACITY, WHETHER IN
AN INDIVIDUAL CAPACITY OR AS ADMINISTRATIVE AGENT OR BANK OR OTHERWISE, SHALL
RECEIVE DATA FROM MARKIT WITH RESPECT TO THE CREDIT DEFAULT SWAP SPREAD AND
AGREES IN SUCH CAPACITY TO PROVIDE TO DESIGNATED USERS IDENTIFIED BY EACH BANK
AND THE BORROWERS (AND, IF JPMORGAN CHASE BANK, N.A. IS NOT THE ADMINISTRATIVE
AGENT, THE ADMINISTRATIVE AGENT) SUCH DATA, INCLUDING ANY ACCOMPANYING WRITTEN
NOTICE OR SUPPORTING INFORMATION FROM MARKIT (TOGETHER, THE “MARKIT DATA”), VIA
EMAIL, LOG-IN OR OTHER MEANS OF COMMUNICATION AT THE DISCRETION OF JPMORGAN
CHASE BANK, N.A.  JPMORGAN CHASE BANK, N.A. SHALL HAVE ALL OF THE RIGHTS,
BENEFITS AND PROTECTIONS OF THE ADMINISTRATIVE AGENT PROVIDED FOR IN SECTION 9
WHEN ACTING IN SUCH CAPACITY WITH RESPECT TO THE PROVISION OF ANY MARKIT DATA.

 

For the avoidance of doubt, any Designated User shall only access and use the
Markit Data for the purposes as specified in this Agreement on behalf of the
Borrowers, the respective

 

--------------------------------------------------------------------------------


 

40

 

Bank or, if applicable, the Administrative Agent and shall be required by the
Borrowers, such Bank, and if applicable, the Administrative Agent, to comply
with the terms of this subsection 2.22.  The Borrowers, each Bank, and if
applicable, the Administrative Agent, hereby agrees, without limiting Markit’s
or JPMorgan Chase Bank, N.A.’s other rights and remedies, that it is responsible
for and liable for any breach of any of the provisions of this subsection 2.22
by its respective Designated Users.

 


(B)        EACH BORROWER AND EACH BANK ACKNOWLEDGES THAT ALL COPYRIGHT, DATABASE
RIGHTS, TRADE MARKS, PATENTS, RIGHTS OF PRIVACY OR PUBLICITY AND OTHER
PROPRIETARY OR INTELLECTUAL PROPERTY RIGHTS (INCLUDING ALL MODELS, SOFTWARE,
DATA AND ANY MATERIALS) COMPRISED IN ALL OR ANY OF THE MARKIT DATA, OR THEIR
PROVISION, AND ALL ENHANCEMENTS, MODIFICATIONS OR ADDITIONAL SERVICES THERETO,
ARE AND WILL BE THE EXCLUSIVE PROPERTY OF MARKIT.  EXCEPT AS PROVIDED FOR UNDER
THIS AGREEMENT, EACH OF THE BORROWERS AND EACH BANK AGREES THAT IT WILL NOT USE
THE SAME (INCLUDING COPYING, REVERSE ENGINEERING OR, EXCEPT AS OTHERWISE
REQUIRED BY LAW OR REGULATION, DISCLOSING IT TO ANY PERSON, FOR ANY PURPOSE
WHATSOEVER) AND WILL NOT REMOVE OR DEFACE ANY TRADEMARKS ASSOCIATED WITH THE
MARKIT DATA.  EACH BANK ACKNOWLEDGES THAT THE MARKIT DATA WAS DEVELOPED,
COMPILED, PREPARED, REVISED, SELECTED AND ARRANGED BY MARKIT AND OTHERS
(INCLUDING CERTAIN INFORMATION SOURCES (EACH A “DATA PROVIDER”)) THROUGH THE
APPLICATION OF METHODS AND STANDARDS OF JUDGMENT DEVELOPED AND APPLIED THROUGH
THE EXPENDITURE OF SUBSTANTIAL TIME, EFFORT AND MONEY, AND CONSTITUTE VALUABLE
INTELLECTUAL PROPERTY AND TRADE SECRETS OF MARKIT.  EACH BORROWER AND EACH BANK
SHALL MAKE REASONABLE EFFORTS TO COMPLY, AT MARKIT’S EXPENSE, WITH ALL
REASONABLE WRITTEN REQUESTS MADE BY JPMORGAN CHASE BANK, N.A. (UPON MARKIT’S
REASONABLE WRITTEN REQUESTS TO JPMORGAN CHASE BANK, N.A.) TO PROTECT ANY
CONTRACTUAL, STATUTORY AND COMMON LAW RIGHTS IN THE MARKIT DATA.


 


(C)        EACH BORROWER AND EACH BANK ACKNOWLEDGES THAT NONE OF MARKIT,
JPMORGAN CHASE BANK, N.A., THEIR RESPECTIVE AFFILIATES OR ANY DATA PROVIDER
MAKES ANY WARRANTY, EXPRESS OR IMPLIED, AS TO THE ACCURACY OR COMPLETENESS OF
THE MARKIT DATA OR AS TO THE RESULTS TO BE ATTAINED BY EITHER BORROWER OR ANY
BANK OR OTHERS FROM THE USE OF THE MARKIT DATA.  EACH BORROWER AND EACH BANK
HEREBY ACKNOWLEDGES THAT THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OF TITLE,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE, AND THAT IT HAS NOT
RELIED UPON ANY WARRANTY, GUARANTY OR REPRESENTATION MADE BY MARKIT, JPMORGAN
CHASE BANK, N.A., THEIR RESPECTIVE AFFILIATES OR ANY DATA PROVIDER.


 


(D)        NEITHER MARKIT AND ITS AFFILIATES (EXCEPT IN THE EVENT OF FRAUD,
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON PART OF MARKIT OR ITS AFFILIATES) NOR
ANY DATA PROVIDER NOR JPMORGAN CHASE BANK, N.A. AND ITS AFFILIATES SHALL IN ANY
WAY BE LIABLE TO THE BORROWERS, ANY BANK OR ANY CLIENT OF ANY BANK FOR ANY
INACCURACIES, ERRORS OR OMISSIONS, REGARDLESS OF CAUSE, IN THE MARKIT DATA
PROVIDED HEREUNDER OR FOR ANY DAMAGES (WHETHER DIRECT OR INDIRECT) RESULTING
THEREFROM.  WITHOUT LIMITING THE FOREGOING, MARKIT AND JPMORGAN CHASE BANK, N.A.
SHALL HAVE NO LIABILITY WHATSOEVER TO EITHER BORROWER OR ANY BANK OR CLIENT OF A
BANK, WHETHER IN CONTRACT (INCLUDING UNDER AN INDEMNITY), IN TORT (INCLUDING
NEGLIGENCE), UNDER A WARRANTY, UNDER STATUTE OR OTHERWISE, IN RESPECT OF ANY
LOSS OR DAMAGE SUFFERED BY EITHER BORROWER, SUCH BANK OR CLIENT AS A RESULT OF
OR IN CONNECTION WITH ANY OPINIONS, RECOMMENDATIONS, FORECASTS, JUDGMENTS, OR
ANY OTHER CONCLUSIONS, OR ANY COURSE OF ACTION DETERMINED, BY SUCH BANK OR ANY
CLIENT OF SUCH BANK, BASED ON THE MARKIT DATA.  TO THE EXTENT PERMITTED BY LAW,
NEITHER MARKIT NOR JPMORGAN CHASE BANK, N.A. NOR THEIR RESPECTIVE AFFILIATES
SHALL BE LIABLE FOR ANY LOSS OF PROFITS OR REVENUE OR ANY

 

--------------------------------------------------------------------------------


 

41

 


INDIRECT OR CONSEQUENTIAL LOSSES OR DAMAGES WHATSOEVER INCURRED, WHETHER OR NOT
IT HAS BEEN ADVISED IN ADVANCE OF THE POSSIBILITY OF ANY SUCH LOSS.


 


(E)        EACH BANK ACKNOWLEDGES THAT IT OR ITS EMPLOYEES MAY, IN THE COURSE OF
PERFORMING SUCH BANK’S RESPONSIBILITIES UNDER THIS AGREEMENT, BE EXPOSED TO OR
ACQUIRE INFORMATION WHICH IS PROPRIETARY OR CONFIDENTIAL TO MARKIT OR TO THIRD
PARTIES TO WHOM MARKIT OWES A DUTY OF CONFIDENTIALITY.  EACH BORROWER
ACKNOWLEDGES THAT IT OR ITS EMPLOYEES MAY BE EXPOSED TO OR ACQUIRE INFORMATION
WHICH IS PROPRIETARY OR CONFIDENTIAL TO MARKIT OR TO THIRD PARTIES TO WHOM
MARKIT OWES A DUTY OF CONFIDENTIALITY.  MARKIT’S AND SUCH THIRD PARTIES’
CONFIDENTIAL INFORMATION MEANS THE MARKIT DATA AND ANY RELATED MATERIALS
PROVIDED BY MARKIT THROUGH JPMORGAN CHASE BANK, N.A. TO EACH BORROWER, EACH BANK
AND THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT.  EACH BANK AGREES TO HOLD
MARKIT’S AND SUCH THIRD PARTIES’ CONFIDENTIAL INFORMATION IN CONFIDENCE TO THE
SAME EXTENT AND IN THE SAME MANNER AS SUCH BANK IS REQUIRED TO HOLD BORROWER’S
INFORMATION CONFIDENTIAL PURSUANT TO SUBSECTION 10.7 HEREOF AND AGREES THAT IT
WILL FOLLOW PROCEDURES WHICH ARE INTENDED TO PUT ANY TRANSFEREE OF SUCH
CONFIDENTIAL INFORMATION ON NOTICE THAT SUCH CONFIDENTIAL INFORMATION MAY NOT BE
USED FOR ANY OTHER PURPOSES EXCEPT AS CONTEMPLATED HEREIN.  EACH BORROWER ALSO
AGREES TO BE BOUND BY THE REQUIREMENTS OF THE IMMEDIATELY PRECEDING SENTENCE IN
THE SAME MANNER AS IF WERE A BANK SOLELY FOR PURPOSES OF SUBSECTION 10.7
HEREOF.  IT IS UNDERSTOOD AND AGREED THAT IN THE EVENT OF A BREACH OF
CONFIDENTIALITY, DAMAGES MAY NOT BE AN ADEQUATE REMEDY AND THAT JPMORGAN CHASE
BANK, N.A. SHALL BE ENTITLED TO INJUNCTIVE RELIEF TO RESTRAIN ANY SUCH BREACH,
THREATENED OR ACTUAL.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE
BORROWERS, THE BANKS AND THE ADMINISTRATIVE AGENT ARE ENTITLED TO DISCLOSE AND
USE THE MARKIT DATA IN THE NORMAL COURSE OF THEIR BUSINESS AS IT RELATES TO THE
AGREEMENT, INCLUDING BUT NOT LIMITED TO DISCLOSING SUCH INFORMATION TO
REGULATORS, RATINGS AGENCIES, LEAGUE TABLE PROVIDERS AND PROSPECTIVE ASSIGNEES
AND PARTICIPANTS.


 


(F)         EACH BORROWER ACKNOWLEDGES THAT EACH OF JPMORGAN CHASE BANK, N.A.
AND THE OTHER BANKS FROM TIME TO TIME MAY CONDUCT BUSINESS WITH AND MAY BE A
SHAREHOLDER OF MARKIT AND THAT EACH OF JPMORGAN CHASE BANK, N.A. OR THE OTHER
BANKS MAY HAVE FROM THE TIME TO TIME THE RIGHT TO APPOINT ONE OR MORE DIRECTORS
TO THE BOARD OF DIRECTORS OF MARKIT.


 


2.23     DEFAULTING BANKS.  (A) NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT
TO THE CONTRARY, IF ANY BANK BECOMES A DEFAULTING BANK, THEN THE FOLLOWING
PROVISIONS SHALL APPLY FOR SO LONG AS SUCH BANK IS A DEFAULTING BANK:


 


(B)        FEES SHALL CEASE TO ACCRUE ON THE AVAILABLE COMMITMENT OF SUCH
DEFAULTING BANK PURSUANT TO SUBSECTION 2.4(A);


 


(C)        THE COMMITMENT AND LOANS OF SUCH DEFAULTING BANK SHALL NOT BE
INCLUDED IN DETERMINING WHETHER ALL BANKS, THE MAJORITY BANKS OR THE REQUIRED
BANKS HAVE TAKEN OR MAY TAKE ANY ACTION HEREUNDER (INCLUDING ANY CONSENT TO ANY
AMENDMENT OR WAIVER PURSUANT TO SUBSECTION 10.1); PROVIDED THAT ANY WAIVER,
AMENDMENT OR MODIFICATION REQUIRING THE CONSENT OF ALL BANKS OR EACH AFFECTED
BANK WHICH AFFECTS SUCH DEFAULTING BANK DIFFERENTLY THAN OTHER AFFECTED BANKS
SHALL REQUIRE THE CONSENT OF SUCH DEFAULTING BANK; AND

 

--------------------------------------------------------------------------------



 

42

 


(D)        ANY AMOUNT PAYABLE TO SUCH DEFAULTING BANK HEREUNDER (WHETHER ON
ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE AND INCLUDING ANY AMOUNT THAT
WOULD OTHERWISE BE PAYABLE TO SUCH DEFAULTING BANK PURSUANT TO SUBSECTION 10.6
BUT EXCLUDING SUBSECTION 2.19) SHALL, IN LIEU OF BEING DISTRIBUTED TO SUCH
DEFAULTING BANK, BE RETAINED BY THE ADMINISTRATIVE AGENT IN A SEGREGATED ACCOUNT
AND, SUBJECT TO ANY APPLICABLE REQUIREMENTS OF LAW, BE APPLIED AT SUCH TIME OR
TIMES AS MAY BE DETERMINED BY THE ADMINISTRATIVE AGENT, IN THE FOLLOWING ORDER
OF PRIORITY:  (I) FIRST, TO THE PAYMENT OF ANY AMOUNTS OWING BY SUCH DEFAULTING
BANK TO THE ADMINISTRATIVE AGENT HEREUNDER, (II) SECOND, TO THE FUNDING OF ANY
LOAN IN RESPECT OF WHICH SUCH DEFAULTING BANK HAS FAILED TO FUND ITS PORTION
THEREOF AS REQUIRED BY THIS AGREEMENT AND (III) THIRD, IF SO DETERMINED BY THE
ADMINISTRATIVE AGENT AND THE COMPANY, HELD IN SUCH ACCOUNT AS CASH COLLATERAL
FOR FUTURE FUNDING OBLIGATIONS OF THE DEFAULTING BANK IN RESPECT OF ANY LOANS
UNDER THIS AGREEMENT.


 

The rights and remedies against a Defaulting Bank under this subsection 2.23 are
in addition to other rights and remedies that the Borrowers may have against
such Defaulting Bank.

 

In the event that the Administrative Agent and the Company agree that a
Defaulting Bank has adequately remedied all matters that caused such Bank to be
a Defaulting Bank, then such Bank shall purchase at par such of the Loans of the
other Banks (other than Competitive Loans) as the Administrative Agent shall
determine may be necessary in order for such Bank to hold such Loans in
accordance with its Commitment Percentage and such Bank shall no longer be a
Defaulting Bank.

 


2.24     JUDGMENT CURRENCY.  (A)            IF, FOR THE PURPOSE OF OBTAINING
JUDGMENT IN ANY COURT, IT IS NECESSARY TO CONVERT A SUM OWING HEREUNDER IN ONE
CURRENCY INTO ANOTHER CURRENCY, EACH PARTY HERETO AGREES, TO THE FULLEST EXTENT
THAT IT MAY EFFECTIVELY DO SO, THAT THE RATE OF EXCHANGE USED SHALL BE THAT AT
WHICH, IN ACCORDANCE WITH NORMAL BANKING PROCEDURES IN THE RELEVANT
JURISDICTION, THE FIRST CURRENCY COULD BE PURCHASED WITH SUCH OTHER CURRENCY ON
THE BUSINESS DAY IMMEDIATELY PRECEDING THE DAY ON WHICH FINAL JUDGMENT IS GIVEN.


 


(B)        THE OBLIGATIONS OF THE BORROWERS IN RESPECT OF ANY SUM DUE TO ANY
PARTY HERETO OR ANY HOLDER OF THE OBLIGATIONS OWING HEREUNDER (THE “APPLICABLE
CREDITOR”) SHALL, NOTWITHSTANDING ANY JUDGMENT IN A CURRENCY (THE “JUDGMENT
CURRENCY”) OTHER THAN THE CURRENCY IN WHICH SUCH SUM IS STATED TO BE DUE
HEREUNDER (THE “AGREEMENT CURRENCY”), BE DISCHARGED ONLY TO THE EXTENT THAT, ON
THE BUSINESS DAY FOLLOWING RECEIPT BY THE APPLICABLE CREDITOR OF ANY SUM
ADJUDGED TO BE SO DUE IN THE JUDGMENT CURRENCY, THE APPLICABLE CREDITOR MAY IN
ACCORDANCE WITH NORMAL BANKING PROCEDURES IN THE RELEVANT JURISDICTION PURCHASE
THE AGREEMENT CURRENCY WITH THE JUDGMENT CURRENCY; IF THE AMOUNT OF THE
AGREEMENT CURRENCY SO PURCHASED IS LESS THAN THE SUM ORIGINALLY DUE TO THE
APPLICABLE CREDITOR IN THE AGREEMENT CURRENCY, THE BORROWERS AS A SEPARATE
OBLIGATION AND NOTWITHSTANDING ANY SUCH JUDGMENT, AGREES TO INDEMNIFY THE
APPLICABLE CREDITOR AGAINST SUCH LOSS.  THE OBLIGATIONS OF THE BORROWERS
CONTAINED IN THIS SUBSECTION 2.24 SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT OF ALL OTHER AMOUNTS OWING HEREUNDER.


 


2.25     FOREIGN CURRENCY EXCHANGE RATE.  (A)  NO LATER THAN 1:00 P.M., NEW YORK
CITY TIME, ON EACH CALCULATION DATE WITH RESPECT TO A FOREIGN CURRENCY, THE
ADMINISTRATIVE

 

--------------------------------------------------------------------------------



 

43

 


AGENT (OR THE FOREIGN CURRENCY AGENT) SHALL DETERMINE THE EXCHANGE RATE AS OF
SUCH CALCULATION DATE WITH RESPECT TO SUCH FOREIGN CURRENCY (IT BEING
ACKNOWLEDGED AND AGREED THAT THE ADMINISTRATIVE AGENT OR THE FOREIGN CURRENCY
AGENT, AS THE CASE MAY BE, SHALL USE SUCH EXCHANGE RATE FOR THE PURPOSES OF
DETERMINING COMPLIANCE WITH SUBSECTION 2.1 WITH RESPECT TO SUCH BORROWING
REQUEST).  THE EXCHANGE RATES SO DETERMINED SHALL BECOME EFFECTIVE ON THE
RELEVANT CALCULATION DATE, SHALL REMAIN EFFECTIVE UNTIL THE NEXT SUCCEEDING
CALCULATION DATE AND SHALL FOR ALL PURPOSES OF THIS AGREEMENT (OTHER THAN
SUBSECTION 2.13(E) AND SUBSECTION 2.24(A)) BE THE EXCHANGE RATES EMPLOYED IN
CONVERTING ANY AMOUNTS BETWEEN DOLLARS AND FOREIGN CURRENCIES.


 


(B)        NO LATER THAN 5:00 P.M., NEW YORK CITY TIME, ON EACH CALCULATION
DATE, THE ADMINISTRATIVE AGENT (OR THE FOREIGN CURRENCY AGENT) SHALL DETERMINE
THE AGGREGATE AMOUNT OF THE DOLLAR EQUIVALENTS OF THE PRINCIPAL AMOUNTS OF THE
FOREIGN CURRENCY LOANS THEN OUTSTANDING (AFTER GIVING EFFECT TO ANY FOREIGN
CURRENCY LOANS TO BE MADE OR REPAID ON SUCH DATE).


 


(C)        THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWERS OF EACH
DETERMINATION OF AN EXCHANGE RATE HEREUNDER.


 

SECTION 3.             REPRESENTATIONS AND WARRANTIES

 

Each Borrower hereby represents and warrants to the Administrative Agent and to
each Bank that:

 

3.1 Financial Condition.  The consolidated balance sheet of such Borrower and
its consolidated Subsidiaries as at October 31, 2009 and the related
consolidated statements of income and of cash flow for the fiscal year then
ended (including the related schedules and notes) reported on by Deloitte &
Touche LLP, copies of which have heretofore been furnished to each Bank, fairly
present the consolidated financial condition of such Borrower and its
consolidated Subsidiaries as at such date, and the consolidated results of their
operations and changes in financial position for the fiscal year then ended. 
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with generally accepted accounting
principles in the United States of America applied consistently throughout the
periods involved (except as approved by such accountants or Responsible Officer,
as the case may be, and as disclosed therein).

 

3.2 Corporate Existence.  Such Borrower is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation and has
the corporate power and authority to own its properties and to conduct the
business in which it is currently engaged.

 

3.3 Corporate Power; Authorization; Enforceable Obligations.  Such Borrower has
the corporate power and authority and the legal right to execute, deliver and
perform this Agreement and to borrow hereunder and has taken all necessary
corporate action to authorize its borrowings on the terms and conditions of this
Agreement and to authorize its execution, delivery and performance of this
Agreement.  No consent or authorization of, filing with, or

 

--------------------------------------------------------------------------------


 

44

 

other act by or in respect of, any Governmental Authority, is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement other than any such
consents, authorizations, filings or acts as have been obtained, taken or made
and are in full force and effect.  This Agreement has been duly executed and
delivered on behalf of such Borrower, and this Agreement constitutes a legal,
valid and binding obligation of such Borrower enforceable against such Borrower
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general equity
principles (whether enforcement is sought by proceedings in equity or at law).

 

3.4 No Legal Bar.  The execution, delivery and performance of this Agreement,
the borrowings hereunder and the use of the proceeds thereof, will not violate
any Requirement of Law or any Contractual Obligation of such Borrower, and will
not result in, or require, the creation or imposition of any lien on any of its
properties or revenues pursuant to any Requirement of Law or Contractual
Obligation.

 

3.5 No Material Litigation.   No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of such Borrower, threatened by or against such Borrower or any of its
Subsidiaries or against any of its or their respective properties or revenues
except actions, suits or proceedings which will not materially adversely affect
the ability of such Borrower to perform its obligations hereunder.  All of the
defaults, if any, of such Borrower or any of its Subsidiaries with respect to
any order of any Governmental Authority do not, and will not collectively, have
a material adverse effect on the business, operations, property or financial or
other condition of such Borrower and its Subsidiaries taken as a whole.

 

3.6 Taxes.  Each of such Borrower and its Subsidiaries has filed or caused to be
filed all tax returns which, to the knowledge of such Borrower, are required to
be filed (except where the failure to file such tax returns would not have a
material adverse effect on the business, operations, property or financial or
other condition of such Borrower and its Subsidiaries taken as a whole), and has
paid all taxes shown to be due and payable on said returns or on any assessments
made against it or any of its property and all other taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority
(other than assessments, taxes, fees and other charges the amount or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of such Borrower or its Subsidiaries, as the case may be).

 

3.7 Margin Regulations.  No part of the proceeds of any Loan hereunder will be
used for any purpose which violates the provisions of Regulation U of the Board
as now and from time to time hereafter in effect.

 

3.8 Use of Proceeds.  The proceeds of the Loans will be used by such Borrower
for its general corporate purposes, which shall include, but shall not be
limited to, any purchase or other acquisition of all or a portion of the debt or
stock or other evidences of ownership of

 

--------------------------------------------------------------------------------


 

45

 

such Borrower or the assets or stock or other evidences of ownership of any
other Person or Persons.

 

SECTION 4.             CONDITIONS PRECEDENT

 

4.1 Conditions to Initial Loan.  The obligation of each Bank to make its initial
Loan hereunder is subject to the satisfaction of the following conditions
precedent:

 


(A)        COUNTERPARTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
COUNTERPARTS HEREOF, EXECUTED BY ALL OF THE PARTIES HERETO.


 


(B)        RESOLUTIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, WITH A
COUNTERPART FOR EACH BANK, RESOLUTIONS, CERTIFIED BY THE SECRETARY OR AN
ASSISTANT SECRETARY OF EACH BORROWER, IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT, ADOPTED BY THE BOARD OF DIRECTORS OF SUCH BORROWER
AUTHORIZING THE EXECUTION OF THIS AGREEMENT AND THE PERFORMANCE OF ITS
OBLIGATIONS HEREUNDER AND ANY BORROWINGS HEREUNDER FROM TIME TO TIME.


 


(C)        LEGAL OPINIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, WITH A
COUNTERPART FOR EACH BANK, AN OPINION OF JAMES R. JENKINS, ESQ., OR HIS
SUCCESSOR AS GENERAL COUNSEL OF THE COMPANY, OR AN ASSOCIATE GENERAL COUNSEL OF
THE COMPANY, DATED THE CLOSING DATE AND ADDRESSED TO THE ADMINISTRATIVE AGENT
AND THE BANKS, SUBSTANTIALLY IN THE FORM OF EXHIBIT G, AND AN OPINION OF
SHEARMAN & STERLING LLP, SPECIAL COUNSEL TO THE BORROWERS, DATED THE CLOSING
DATE AND ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE BANKS, SUBSTANTIALLY IN
THE FORM OF EXHIBIT H.  SUCH OPINIONS SHALL ALSO COVER SUCH OTHER MATTERS
INCIDENT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AS THE
ADMINISTRATIVE AGENT SHALL REASONABLY REQUIRE.


 


(D)        INCUMBENCY CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED, WITH A COUNTERPART FOR EACH BANK, A CERTIFICATE OF THE SECRETARY OR AN
ASSISTANT SECRETARY OF EACH BORROWER CERTIFYING THE NAMES AND TRUE SIGNATURES OF
THE OFFICERS OF SUCH BORROWER AUTHORIZED TO SIGN THIS AGREEMENT, TOGETHER WITH
EVIDENCE OF THE INCUMBENCY OF SUCH SECRETARY OR ASSISTANT SECRETARY.


 


(E)        NO MATERIAL ADVERSE CHANGE CERTIFICATE.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED CONCURRENTLY WITH THE EXECUTION OF THIS AGREEMENT, WITH A
COUNTERPART FOR EACH BANK, A CERTIFICATE OF A RESPONSIBLE OFFICER FOR EACH
BORROWER DATED THE DATE OF THIS AGREEMENT CERTIFYING THAT SINCE OCTOBER 31,
2009, AT THE DATE OF SUCH CERTIFICATE THERE HAS BEEN NO MATERIAL ADVERSE CHANGE
IN THE BUSINESS, PROPERTY, OPERATIONS, CONDITION (FINANCIAL OR OTHERWISE) OR
PROSPECTS OF SUCH BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.


 


(F)         FEES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, FOR THE
ACCOUNTS OF THE BANKS AND THE ADMINISTRATIVE AGENT, AND EACH AGENT SHALL HAVE
RECEIVED, FOR THE ACCOUNT OF SUCH AGENT, ALL ACCRUED FEES AND EXPENSES OWING
HEREUNDER OR IN CONNECTION HEREWITH TO THE BANKS AND THE AGENTS TO BE RECEIVED
ON THE CLOSING DATE.


 


(G)        TERMINATION OF EXISTING 364-DAY CREDIT AGREEMENT.  THE BORROWERS
SHALL HAVE PAID ALL PRINCIPAL, INTEREST, FACILITY FEES AND OTHER AMOUNTS WHICH
ARE UNPAID AND ACCRUED UNDER THE EXISTING CREDIT AGREEMENT AS OF THE CLOSING
DATE.  UPON EFFECTIVENESS OF THIS AGREEMENT, THE EXISTING CREDIT AGREEMENT SHALL
TERMINATE.

 

--------------------------------------------------------------------------------



 

46

 


(H)        ADDITIONAL MATTERS.  ALL OTHER DOCUMENTS WHICH THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT SHALL BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE
ADMINISTRATIVE AGENT AND ITS COUNSEL.


 

4.2 Conditions to All Loans.  The obligation of each Bank to make any Loan
(which shall include the initial Loan to be made by it hereunder but shall not
include any Loan made pursuant to subsection 2.20(e)(ii) or (iii) if, after the
making of such Loan and the application of the proceeds thereof, the aggregate
outstanding principal amount of the Committed Rate Loans would not be increased)
to be made by it hereunder on any Borrowing Date is subject to the satisfaction
of the following conditions precedent:

 


(A)        REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND WARRANTIES
MADE BY THE BORROWERS HEREIN OR WHICH ARE CONTAINED IN ANY CERTIFICATE, DOCUMENT
OR FINANCIAL OR OTHER STATEMENT FURNISHED BY EITHER BORROWER AT ANY TIME
HEREUNDER OR IN CONNECTION HEREWITH (OTHER THAN ANY REPRESENTATIONS AND
WARRANTIES WHICH BY THE TERMS OF SUCH CERTIFICATE, DOCUMENT OR FINANCIAL OR
OTHER STATEMENT DO NOT SURVIVE THE EXECUTION OF THIS AGREEMENT) SHALL BE CORRECT
ON AND AS OF THE DATE OF SUCH LOAN, AS IF MADE ON AND AS OF SUCH DATE EXCEPT AS
SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE.


 


(B)        NO DEFAULT OR EVENT OF DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING ON SUCH DATE OR AFTER GIVING EFFECT TO THE
LOANS, TO BE MADE ON SUCH DATE AND THE APPLICATION OF THE PROCEEDS THEREOF.


 


(C)        ADDITIONAL CONDITIONS TO BID LOANS.  IF SUCH LOAN IS MADE PURSUANT TO
SUBSECTION 2.2, ALL CONDITIONS SET FORTH IN SUBSECTION 2.2(F) SHALL HAVE BEEN
SATISFIED.


 

Each acceptance by either Borrower of a Loan shall constitute a representation
and warranty by the relevant Borrower as of the date of such Loan that the
applicable conditions in clauses (a), (b) and (c) of this subsection 4.2 have
been satisfied.

 

SECTION 5.             AFFIRMATIVE COVENANTS

 

Each of the Borrowers (except as otherwise specified) hereby agrees that, so
long as there is any obligation by any Bank to make Loans to it hereunder, any
Loan of such Borrower remains outstanding and unpaid, or any other amount is
owing by such Borrower to any Bank or any Agent hereunder (unless the Majority
Banks shall otherwise consent in writing):

 

5.1 Financial Statements.  Such Borrower shall furnish to each Bank:

 


(A)        AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 120 DAYS AFTER THE END
OF EACH FISCAL YEAR OF SUCH BORROWER, A COPY OF THE CONSOLIDATED BALANCE SHEET
OF SUCH BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH YEAR
AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOW FOR SUCH
YEAR, REPORTED ON BY DELOITTE & TOUCHE LLP OR OTHER INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING; AND


 


(B)        AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 60 DAYS AFTER
THE END OF EACH OF THE FIRST THREE QUARTERLY PERIODS OF EACH FISCAL YEAR OF SUCH
BORROWER, THE CONDENSED

 

--------------------------------------------------------------------------------


 

47

 


UNAUDITED CONSOLIDATED BALANCE SHEET OF SUCH BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES AS AT THE END OF EACH SUCH QUARTER AND THE RELATED UNAUDITED
CONSOLIDATED STATEMENT OF INCOME OF SUCH BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES FOR SUCH QUARTERLY PERIOD AND THE PORTION OF THE FISCAL YEAR
THROUGH SUCH DATE, CERTIFIED BY A RESPONSIBLE OFFICER OF SUCH BORROWER (SUBJECT
TO NORMAL YEAR-END AUDIT ADJUSTMENTS);


 

all such financial statements to present fairly the consolidated financial
condition and results of operations of such Borrower and its consolidated
Subsidiaries and to be prepared in accordance with generally accepted accounting
principles in the United States of America applied consistently throughout the
periods reflected therein (except as approved by such accountants or officer, as
the case may be, and disclosed therein).  Such Borrower shall be deemed to have
furnished such financial statements to each Bank when they are filed with the
Securities and Exchange Commission and posted on its EDGAR system.

 

5.2 Certificates; Other Information.  Such Borrower shall furnish to the
Administrative Agent, and the Administrative Agent shall make available to each
Bank:

 


(A)        WITHIN 10 DAYS OF THE DELIVERY OF THE FINANCIAL STATEMENTS REFERRED
TO IN SUBSECTIONS 5.1(A) AND (B) ABOVE (OR, IF SUCH FINANCIAL STATEMENTS ARE
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION AND POSTED ON ITS EDGAR
SYSTEM, WITHIN 10 DAYS OF THE POSTING OF SUCH FINANCIAL STATEMENTS ON THE EDGAR
SYSTEM), A CERTIFICATE OF A RESPONSIBLE OFFICER OF SUCH BORROWER STATING THAT
(I) HE HAS NO KNOWLEDGE OF THE OCCURRENCE AND CONTINUANCE OF ANY DEFAULT OR
EVENT OF DEFAULT EXCEPT AS SPECIFIED IN SUCH CERTIFICATE, IN WHICH CASE SUCH
CERTIFICATE SHALL CONTAIN A DESCRIPTION THEREOF AND A STATEMENT OF THE STEPS, IF
ANY, WHICH SUCH BORROWER IS TAKING, OR PROPOSES TO TAKE, TO CURE THE SAME AND
(II) THE FINANCIAL STATEMENTS DELIVERED PURSUANT TO SUBSECTION 5.1 WOULD NOT BE
MATERIALLY DIFFERENT IF PREPARED IN ACCORDANCE WITH GAAP EXCEPT AS SPECIFIED IN
SUCH CERTIFICATE; AND


 


(B)        PROMPTLY, SUCH ADDITIONAL FINANCIAL AND OTHER INFORMATION AS ANY BANK
MAY FROM TIME TO TIME REASONABLY REQUEST.


 

5.3 Company Indenture Documents.  The Company shall, contemporaneously with the
delivery thereof to the Trustee, furnish to each Bank a copy of any information,
document or report required to be filed with the Trustee pursuant to
Section 7.03 of the Indenture dated October 1, 1998 between the Company and
JPMorgan Chase Bank, N.A. (as successor to JPMorgan Chase Bank, formerly known
as The Chase Manhattan Bank (National Association)), as trustee.

 

5.4 Capital Corporation Indenture Documents.  The Capital Corporation shall,
contemporaneously with the delivery thereof to the trustee, furnish to each Bank
a copy of any information, document or report required to be filed with the
Trustee pursuant to Section 7.03 of the Indenture dated March 15, 1997, between
the Capital Corporation and The Bank of New York, as trustee.

 

5.5 Notice of Default.  Such Borrower shall promptly give notice to the
Administrative Agent of the occurrence of any Default or Event of Default, which
notice shall be given in writing as soon as possible, and in any event within 10
days after a Responsible

 

--------------------------------------------------------------------------------


 

48

 

Officer of such Borrower obtains knowledge of such occurrence, with a
description of the steps being taken to remedy the same (provided that such
Borrower shall not be obligated to give notice of any Default or Event of
Default which is remedied prior to or within 10 days after a Responsible Officer
of such Borrower first acquires such knowledge).  Upon receipt of any such
notice, the Administrative Agent shall promptly notify each Bank thereof.

 

5.6 Ownership of Capital Corporation Stock.  The Company shall continue to own,
directly or through one or more wholly-owned Subsidiaries, free and clear of any
lien or other encumbrance, 51% of the voting stock of the Capital Corporation;
provided, however, that the Capital Corporation may merge or consolidate with,
or sell or convey substantially all of its assets to, the Company as provided in
subsection 7.4.

 

5.7 Employee Benefit Plans.  The Company shall maintain, and cause each of its
Subsidiaries to maintain, each Plan as to which it may have liability, in
compliance with all applicable requirements of law and regulations.

 

SECTION 6.   NEGATIVE COVENANTS OF THE COMPANY

 

The Company hereby agrees that, so long as there is any obligation by any Bank
to make Loans hereunder, any Loan remains outstanding and unpaid, or any other
amount is owing to any Agent or any Bank hereunder, it shall not, nor in the
case of subsections 6.2 and 6.3 shall it permit any Restricted Subsidiary to
(unless the Majority Banks shall otherwise consent in writing):

 

6.1 Company May Consolidate, etc., Only on Certain Terms.  Consolidate with or
merge with or into any other corporation or convey or transfer its properties
and assets substantially as an entirety to any Person, unless:

 


(A)        EITHER THE COMPANY SHALL BE THE CONTINUING CORPORATION, OR THE
CORPORATION (IF OTHER THAN THE COMPANY) FORMED BY SUCH CONSOLIDATION OR INTO
WHICH THE COMPANY IS MERGED OR THE PERSON WHICH ACQUIRES BY CONVEYANCE OR
TRANSFER THE PROPERTIES AND ASSETS OF THE COMPANY SUBSTANTIALLY AS AN ENTIRETY
SHALL EXPRESSLY ASSUME, BY AN ASSUMPTION AGREEMENT, EXECUTED AND DELIVERED TO
THE ADMINISTRATIVE AGENT, IN FORM SATISFACTORY TO THE MAJORITY BANKS, THE DUE
AND PUNCTUAL PAYMENT OF THE PRINCIPAL OF AND INTEREST ON THE LOANS TO THE
COMPANY AND THE PERFORMANCE OF EVERY COVENANT OF THIS AGREEMENT ON THE PART OF
THE COMPANY TO BE PERFORMED OR OBSERVED;


 


(B)        IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION, NO DEFAULT OR
EVENT OF DEFAULT, SHALL HAVE HAPPENED AND BE CONTINUING;


 


(C)        IF AS A RESULT THEREOF ANY PROPERTY OR ASSETS OF THE COMPANY OR A
RESTRICTED SUBSIDIARY WOULD BECOME SUBJECT TO ANY MORTGAGE NOT PERMITTED BY
(I) THROUGH (XII) OF SUBSECTION 6.2(A) OR SUBSECTION 6.2(B), COMPLIANCE SHALL BE
EFFECTED WITH THE FIRST CLAUSE OF SUBSECTION 6.2(A); AND


 


(D)        THE COMPANY AND THE SUCCESSOR PERSON HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT AN OFFICERS’ CERTIFICATE SIGNED BY TWO RESPONSIBLE OFFICERS
OF THE COMPANY STATING THAT SUCH CONSOLIDATION, MERGER, CONVEYANCE OR TRANSFER
AND SUCH ASSUMPTION AGREEMENT

 

--------------------------------------------------------------------------------


 

49

 


COMPLY WITH THIS SUBSECTION 6.1 AND THAT ALL CONDITIONS PRECEDENT HEREIN
PROVIDED FOR RELATING TO SUCH TRANSACTION HAVE BEEN COMPLIED WITH.


 


6.2 LIMITATION ON LIENS.  (A)  ISSUE, INCUR, ASSUME OR GUARANTEE ANY DEBT
(HEREINAFTER IN THIS SUBSECTION REFERRED TO AS “DEBT”) SECURED BY ANY MORTGAGE,
SECURITY INTEREST, PLEDGE, LIEN OR OTHER ENCUMBRANCE (HEREINAFTER CALLED
“MORTGAGE” OR “MORTGAGES”) UPON ANY IMPORTANT PROPERTY, OR UPON ANY SHARES OF
STOCK OR INDEBTEDNESS ISSUED OR INCURRED BY ANY RESTRICTED SUBSIDIARY (WHETHER
SUCH IMPORTANT PROPERTY, SHARES OF STOCK OR INDEBTEDNESS IS NOW OWNED OR
HEREAFTER ACQUIRED) WITHOUT IN ANY SUCH CASE EFFECTIVELY PROVIDING, CONCURRENTLY
WITH THE ISSUANCE, INCURRENCE, ASSUMPTION OR GUARANTY OF ANY SUCH DEBT, THAT THE
LOANS AND ALL OTHER AMOUNTS HEREUNDER (TOGETHER WITH, IF THE COMPANY SHALL SO
DETERMINE, ANY OTHER INDEBTEDNESS OF OR GUARANTY BY THE COMPANY OR SUCH
RESTRICTED SUBSIDIARY RANKING EQUALLY WITH THE LOANS THEN EXISTING OR THEREAFTER
CREATED) SHALL BE SECURED EQUALLY AND RATABLY WITH OR PRIOR TO SUCH DEBT;
PROVIDED, HOWEVER, THAT THE FOREGOING RESTRICTIONS SHALL NOT APPLY TO:


 

(I)         MORTGAGES ON ANY PROPERTY ACQUIRED, CONSTRUCTED OR IMPROVED BY THE
COMPANY OR ANY RESTRICTED SUBSIDIARY AFTER THE DATE OF THIS AGREEMENT WHICH ARE
CREATED OR ASSUMED CONTEMPORANEOUSLY WITH, OR WITHIN 120 DAYS AFTER, SUCH
ACQUISITION, CONSTRUCTION OR IMPROVEMENT TO SECURE OR PROVIDE FOR THE PAYMENT OF
ALL OR ANY PART OF THE PURCHASE PRICE OF SUCH PROPERTY OR THE COST OF SUCH
CONSTRUCTION OR IMPROVEMENT INCURRED AFTER THE DATE OF THIS AGREEMENT, OR (IN
ADDITION TO MORTGAGES CONTEMPLATED BY CLAUSES (II), (III) AND (IV) BELOW)
MORTGAGES ON ANY PROPERTY EXISTING AT THE TIME OF ACQUISITION THEREOF; PROVIDED
THAT SUCH MORTGAGES SHALL NOT APPLY TO ANY IMPORTANT PROPERTY THERETOFORE OWNED
BY THE COMPANY OR ANY RESTRICTED SUBSIDIARY OTHER THAN, IN THE CASE OF ANY SUCH
CONSTRUCTION OR IMPROVEMENT, ANY THERETOFORE UNIMPROVED REAL PROPERTY ON WHICH
THE PROPERTY SO CONSTRUCTED, OR THE IMPROVEMENT, IS LOCATED;

 

(II)        MORTGAGES ON ANY PROPERTY, SHARES OF STOCK, OR INDEBTEDNESS EXISTING
AT THE TIME OF ACQUISITION THEREOF FROM A CORPORATION WHICH IS CONSOLIDATED WITH
OR MERGED INTO, OR SUBSTANTIALLY ALL OF THE ASSETS OF WHICH ARE ACQUIRED BY, THE
COMPANY OR A RESTRICTED SUBSIDIARY;

 

(III)       MORTGAGES ON PROPERTY OF A CORPORATION EXISTING AT THE TIME SUCH
CORPORATION BECOMES A RESTRICTED SUBSIDIARY;

 

(IV)       MORTGAGES TO SECURE DEBT OF A RESTRICTED SUBSIDIARY TO THE COMPANY OR
TO ANOTHER RESTRICTED SUBSIDIARY;

 

(V)        MORTGAGES IN FAVOR OF THE UNITED STATES OF AMERICA OR ANY STATE
THEREOF, OR ANY DEPARTMENT, AGENCY OR INSTRUMENTALITY OR POLITICAL SUBDIVISION
OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF, TO SECURE PARTIAL,
PROGRESS, ADVANCE OR OTHER PAYMENTS PURSUANT TO ANY CONTRACT OR STATUTE OR TO
SECURE ANY INDEBTEDNESS INCURRED FOR THE PURPOSE OF FINANCING ALL OR ANY PART OF
THE PURCHASE PRICE OR THE COST OF CONSTRUCTING OR IMPROVING THE PROPERTY SUBJECT
TO SUCH MORTGAGES AND MORTGAGES GIVEN TO SECURE INDEBTEDNESS INCURRED IN
CONNECTION WITH THE FINANCING OF CONSTRUCTION OF POLLUTION CONTROL FACILITIES,
THE INTEREST ON WHICH INDEBTEDNESS IS EXEMPT FROM INCOME TAXES UNDER THE CODE;

 

--------------------------------------------------------------------------------


 

50

 

(VI)       ANY DEPOSIT OR PLEDGE OF ASSETS (1) WITH ANY SURETY COMPANY OR CLERK
OF ANY COURT, OR IN ESCROW, AS COLLATERAL IN CONNECTION WITH, OR IN LIEU OF, ANY
BOND ON APPEAL FROM ANY JUDGMENT OR DECREE AGAINST THE COMPANY OR A RESTRICTED
SUBSIDIARY, OR IN CONNECTION WITH OTHER PROCEEDINGS OR ACTIONS AT LAW OR IN
EQUITY BY OR AGAINST THE COMPANY OR A RESTRICTED SUBSIDIARY, OR (2) AS SECURITY
FOR THE PERFORMANCE OF ANY CONTRACT OR UNDERTAKING NOT DIRECTLY RELATED TO THE
BORROWING OF MONEY OR THE SECURING OF INDEBTEDNESS, IF MADE IN THE ORDINARY
COURSE OF BUSINESS, OR (3) WITH ANY GOVERNMENTAL AGENCY, WHICH DEPOSIT OR PLEDGE
IS REQUIRED OR PERMITTED TO QUALIFY THE COMPANY OR A RESTRICTED SUBSIDIARY TO
CONDUCT BUSINESS, TO MAINTAIN SELF-INSURANCE, OR TO OBTAIN THE BENEFITS OF ANY
LAW PERTAINING TO WORKER’S COMPENSATION, UNEMPLOYMENT INSURANCE, OLD AGE
PENSIONS, SOCIAL SECURITY, OR SIMILAR MATTERS, OR (4) MADE IN THE ORDINARY
COURSE OF BUSINESS TO OBTAIN THE RELEASE OF MECHANICS’, WORKMEN’S, REPAIRMEN’S,
WAREHOUSEMEN’S OR SIMILAR LIENS, OR THE RELEASE OF PROPERTY IN THE POSSESSION OF
A COMMON CARRIER;

 

(VII)      MORTGAGES EXISTING ON PROPERTY ACQUIRED BY THE COMPANY OR A
RESTRICTED SUBSIDIARY THROUGH THE EXERCISE OF RIGHTS ARISING OUT OF DEFAULTS ON
RECEIVABLES ACQUIRED IN THE ORDINARY COURSE OF BUSINESS;

 

(VIII)      JUDGMENT LIENS, SO LONG AS THE FINALITY OF SUCH JUDGMENT IS BEING
CONTESTED IN GOOD FAITH AND EXECUTION THEREON IS STAYED;

 

(IX)       MORTGAGES FOR THE SOLE PURPOSE OF EXTENDING, RENEWING OR REPLACING IN
WHOLE OR IN PART DEBT SECURED BY ANY MORTGAGE REFERRED TO IN THE FOREGOING
CLAUSES (I) TO (VIII), INCLUSIVE, OR IN THIS CLAUSE (IX), PROVIDED, HOWEVER,
THAT THE PRINCIPAL AMOUNT OF DEBT SECURED THEREBY SHALL NOT EXCEED THE PRINCIPAL
AMOUNT OF DEBT SO SECURED AT THE TIME OF SUCH EXTENSION, RENEWAL OR REPLACEMENT,
AND THAT SUCH EXTENSION, RENEWAL OR REPLACEMENT SHALL BE LIMITED TO ALL OR A
PART OF THE PROPERTY WHICH SECURED THE MORTGAGE SO EXTENDED, RENEWED OR REPLACED
(PLUS IMPROVEMENTS ON SUCH PROPERTY);

 

(X)        LIENS FOR TAXES OR ASSESSMENTS OR GOVERNMENTAL CHARGES OR LEVIES NOT
YET DUE OR DELINQUENT, OR WHICH CAN THEREAFTER BE PAID WITHOUT PENALTY, OR WHICH
ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS; LANDLORD’S LIENS
ON PROPERTY HELD UNDER LEASE; AND ANY OTHER LIENS OF A NATURE SIMILAR TO THOSE
HEREINABOVE DESCRIBED IN THIS CLAUSE (X) WHICH DO NOT, IN THE OPINION OF THE
COMPANY, MATERIALLY IMPAIR THE USE OF SUCH PROPERTY IN THE OPERATION OF THE
BUSINESS OF THE COMPANY OR A RESTRICTED SUBSIDIARY OR THE VALUE OF SUCH PROPERTY
FOR THE PURPOSES OF SUCH BUSINESS;

 

(XI)       MORTGAGES ON MARGIN STOCK OWNED BY THE COMPANY AND ITS RESTRICTED
SUBSIDIARIES TO THE EXTENT SUCH MARGIN STOCK SO MORTGAGED EXCEEDS 25% OF THE
FAIR MARKET VALUE OF THE SUM OF THE IMPORTANT PROPERTY OF THE COMPANY AND THE
RESTRICTED SUBSIDIARIES PLUS THE SHARES OF STOCK (INCLUDING MARGIN STOCK) AND
INDEBTEDNESS ISSUED OR INCURRED BY THE RESTRICTED SUBSIDIARIES; AND

 

(XII)      MORTGAGES ON ANY IMPORTANT PROPERTY OF, OR ANY SHARES OF STOCK OR
INDEBTEDNESS ISSUED OR INCURRED BY, ANY RESTRICTED SUBSIDIARY ORGANIZED UNDER
THE LAWS OF CANADA.

 

--------------------------------------------------------------------------------



 

51

 


(B)        (I)  THE PROVISIONS OF SUBSECTION 6.2(A) SHALL NOT APPLY TO THE
ISSUANCE, INCURRENCE, ASSUMPTION OR GUARANTEE BY THE COMPANY OR ANY RESTRICTED
SUBSIDIARY OF DEBT SECURED BY A MORTGAGE WHICH WOULD OTHERWISE BE SUBJECT TO THE
FOREGOING RESTRICTIONS UP TO AN AGGREGATE AMOUNT WHICH, TOGETHER WITH THE SUM OF
(A) ALL OTHER DEBT ISSUED OR INCURRED BY THE COMPANY AND ITS RESTRICTED
SUBSIDIARIES SECURED BY MORTGAGES (OTHER THAN MORTGAGES PERMITTED BY SUBSECTION
6.2(A)) WHICH WOULD OTHERWISE BE SUBJECT TO THE FOREGOING RESTRICTIONS AND
(B) THE ATTRIBUTABLE DEBT IN RESPECT OF SALE AND LEASE-BACK TRANSACTIONS IN
EXISTENCE AT SUCH TIME (OTHER THAN SALE AND LEASE-BACK TRANSACTIONS WHICH, IF
THE ATTRIBUTABLE DEBT IN RESPECT OF SUCH SALE AND LEASE-BACK HAD BEEN A
MORTGAGE, WOULD HAVE BEEN PERMITTED BY CLAUSE (I) OF SUBSECTION 6.2(A) AND OTHER
THAN SALE AND LEASE-BACK TRANSACTIONS THE PROCEEDS OF WHICH HAVE BEEN APPLIED IN
ACCORDANCE WITH SUBSECTION 6.3(B)) DOES NOT AT THE TIME EXCEED 5% OF
CONSOLIDATED NET WORTH.


 

(II)        FOR PURPOSES OF THIS AGREEMENT, THE TERM “CONSOLIDATED NET WORTH”
SHALL MEAN THE AGGREGATE OF CAPITAL AND SURPLUS OF THE COMPANY AND ITS
CONSOLIDATED SUBSIDIARIES, LESS MINORITY INTERESTS IN SUBSIDIARIES, DETERMINED
IN ACCORDANCE WITH GAAP; AND THE TERM “ATTRIBUTABLE DEBT” SHALL MEAN, AS OF ANY
PARTICULAR TIME, THE PRESENT VALUE, DISCOUNTED AT A RATE PER ANNUM EQUAL TO THE
INTEREST RATE SET FORTH IN THE COMPANY’S 8-1/2% DEBENTURES DUE 2022, COMPOUNDED
SEMI-ANNUALLY, OF THE OBLIGATION OF A LESSEE FOR RENTAL PAYMENTS DURING THE
REMAINING TERM OF ANY LEASE (INCLUDING ANY PERIOD FOR WHICH SUCH LEASE HAS BEEN
EXTENDED OR MAY, AT THE OPTION OF THE LESSOR, BE EXTENDED); THE NET AMOUNT OF
RENT REQUIRED TO BE PAID FOR ANY SUCH PERIOD SHALL BE THE TOTAL AMOUNT OF THE
RENT PAYABLE BY THE LESSEE WITH RESPECT TO SUCH PERIOD, BUT MAY EXCLUDE AMOUNTS
REQUIRED TO BE PAID ON ACCOUNT OF MAINTENANCE AND REPAIRS, INSURANCE, TAXES,
ASSESSMENTS, WATER RATES AND SIMILAR CHARGES; AND, IN THE CASE OF ANY LEASE
WHICH IS TERMINABLE BY THE LESSEE UPON THE PAYMENT OF A PENALTY, SUCH NET AMOUNT
SHALL ALSO INCLUDE THE AMOUNT OF SUCH PENALTY, BUT NO RENT SHALL BE CONSIDERED
AS REQUIRED TO BE PAID UNDER SUCH LEASE SUBSEQUENT TO THE FIRST DATE UPON WHICH
IT MAY BE SO TERMINATED.

 


(C)        IF, UPON ANY CONSOLIDATION OR MERGER OF ANY RESTRICTED SUBSIDIARY
WITH OR INTO ANY OTHER CORPORATION, OR UPON ANY CONSOLIDATION OR MERGER OF ANY
OTHER CORPORATION WITH OR INTO THE COMPANY OR ANY RESTRICTED SUBSIDIARY OR UPON
ANY SALE OR CONVEYANCE OF THE PROPERTY OF ANY RESTRICTED SUBSIDIARY AS AN
ENTIRETY OR SUBSTANTIALLY AS AN ENTIRETY TO ANY OTHER PERSON, OR UPON ANY
ACQUISITION BY THE COMPANY OR ANY RESTRICTED SUBSIDIARY BY PURCHASE OR OTHERWISE
OF ALL OR ANY PART OF THE PROPERTY OF ANY OTHER PERSON, ANY IMPORTANT PROPERTY
THERETOFORE OWNED BY THE COMPANY OR SUCH RESTRICTED SUBSIDIARY WOULD THEREUPON
BECOME SUBJECT TO ANY MORTGAGE NOT PERMITTED BY THE TERMS OF SUBSECTION (A) OR
(B) OF THIS SUBSECTION 6.2, THE COMPANY, PRIOR TO SUCH CONSOLIDATION, MERGER,
SALE OR CONVEYANCE, OR ACQUISITION, WILL, OR WILL CAUSE SUCH RESTRICTED
SUBSIDIARY TO, SECURE PAYMENT OF THE PRINCIPAL OF AND INTEREST ON THE LOANS
(EQUALLY AND RATABLY WITH OR PRIOR TO ANY OTHER INDEBTEDNESS OF THE COMPANY OR
SUCH SUBSIDIARY THEN ENTITLED THERETO) BY A DIRECT LIEN ON ALL SUCH PROPERTY
PRIOR TO ALL LIENS OTHER THAN ANY LIENS THERETOFORE EXISTING THEREON BY AN
ASSUMPTION AGREEMENT OR OTHERWISE.


 


(D)        IF AT ANY TIME THE COMPANY OR ANY RESTRICTED SUBSIDIARY SHALL ISSUE,
INCUR, ASSUME OR GUARANTEE ANY DEBT SECURED BY ANY MORTGAGE NOT PERMITTED BY
THIS SUBSECTION 6.2, TO WHICH THE COVENANT IN SUBSECTION 6.2(A) IS APPLICABLE,
THE COMPANY WILL PROMPTLY DELIVER TO THE ADMINISTRATIVE AGENT (WITH COUNTERPARTS
FOR EACH BANK):


 

--------------------------------------------------------------------------------


 

52

 

(I)         AN OFFICERS’ CERTIFICATE SIGNED BY TWO RESPONSIBLE OFFICERS OF THE
COMPANY STATING THAT THE COVENANT OF THE COMPANY CONTAINED IN PARAGRAPH (A) OR
(C) OF THIS SUBSECTION 6.2 HAS BEEN COMPLIED WITH; AND

 

(II)        AN OPINION OF COUNSEL SATISFACTORY TO THE ADMINISTRATIVE AGENT TO
THE EFFECT THAT SUCH COVENANT HAS BEEN COMPLIED WITH, AND THAT ANY INSTRUMENTS
EXECUTED BY THE COMPANY IN THE PERFORMANCE OF SUCH COVENANT COMPLY WITH THE
REQUIREMENTS OF SUCH COVENANT.

 

6.3 Limitations on Sale and Lease-back Transactions.  Enter into any arrangement
with any Person providing for the leasing to the Company or any Restricted
Subsidiary of any Important Property owned or hereafter acquired by the Company
or such Restricted Subsidiary (except for temporary leases for a term, including
any renewal thereof, of not more than three years and except for leases between
the Company and a Restricted Subsidiary or between Restricted Subsidiaries),
which Important Property has been or is to be sold or transferred by the Company
or such Restricted Subsidiary to such Person (herein referred to as a “Sale and
Lease-back Transaction”) unless the net proceeds of such sale are at least equal
to the fair value (as determined by the Board of Directors of the Company or
such Restricted Subsidiary, as applicable) of such property and either (a) the
Company or such Restricted Subsidiary would be entitled, pursuant to the
provisions of (1) subsection 6.2(a)(i) or (2) subsection 6.2(b), to incur Debt
secured by a Mortgage on the Important Property to be leased without equally and
ratably securing the Loans, or (b) the Company shall, and in any such case the
Company covenants that it will, within 120 days of the effective date of any
such arrangement, apply an amount equal to the fair value (as so determined) of
such property to the reduction of the Commitments (to be accompanied by
prepayment of the Loans in accordance with subsection 2.6 to the extent that the
principal amount thereof outstanding prior to such prepayment would exceed the
Commitments as so reduced) or to the payment or other retirement of funded debt
for money borrowed, incurred or assumed by the Company which ranks senior to or
pari passu with the Loans or of funded debt for money borrowed, incurred or
assumed by any Restricted Subsidiary (other than, in either case, funded debt
owned by the Company or any Restricted Subsidiary).  For this purpose, funded
debt means any Debt which by its terms matures at or is extendable or renewable
at the sole option of the obligor without requiring the consent of the obligee
to a date more than twelve months after the date of the creation of such Debt.

 

6.4 Equipment Operations Debt.  Permit Equipment Operations Debt as at the end
of any fiscal quarter of the Company and its consolidated Subsidiaries
(including the last quarter of any fiscal year of the Company and its
consolidated Subsidiaries) to exceed 65% of the sum, at the end of each such
fiscal quarter, of (i) Equipment Operations Debt plus (ii) Total Stockholders’
Equity.

 

SECTION 7.   NEGATIVE COVENANTS OF THE CAPITAL CORPORATION

 

The Capital Corporation hereby agrees that, so long as there is any obligation
by any Bank to make Loans to the Capital Corporation hereunder, any Loan of the
Capital Corporation remains outstanding and unpaid, or any other amount is owing
by the Capital Corporation to any Bank or any Agent hereunder, the Capital
Corporation shall not, nor in the case of the agreements set forth in subsection
7.3 shall it permit any of its Subsidiaries to, directly or indirectly (unless
the Majority Banks shall otherwise consent in writing):

 

--------------------------------------------------------------------------------


 

53

 

7.1 Fixed Charges Ratio.  Permit the ratio of Net Earnings Available for Fixed
Charges to Fixed Charges for any fiscal quarter of the Capital Corporation and
its consolidated Subsidiaries (including the last quarter of any fiscal year of
the Capital Corporation and its consolidated Subsidiaries) to be less than 1.05
to 1.

 

7.2 Consolidated Senior Debt to Consolidated Capital Base.  Permit the ratio of
Consolidated Senior Debt to Consolidated Capital Base as at the end of any
fiscal quarter of the Capital Corporation and its consolidated Subsidiaries
(including the end of any fiscal year of the Capital Corporation and its
consolidated Subsidiaries) to be more than 11 to 1.

 

7.3 Limitation on Liens.  Issue, incur, assume or guarantee any Debt secured by
any Mortgage upon any of its property or assets, or any of the property or
assets of any of its Subsidiaries (whether any such property or assets is now
owned or hereafter acquired) without in any such case effectively providing,
concurrently with the issuance, incurrence, assumption or guaranty of any such
Debt, that the Loans and all other amounts hereunder (together with, if the
Capital Corporation shall so determine, any other indebtedness of or guaranty by
such Borrower or such Subsidiary ranking equally with the Loans then existing or
thereafter created) shall be secured equally and ratably with or prior to such
Debt; provided, however, that the foregoing restrictions shall not apply to:

 


(A)        MORTGAGES ON FIXED ASSETS OR OTHER PHYSICAL PROPERTIES HEREAFTER
ACQUIRED TO SECURE ALL OR PART OF THE PURCHASE PRICE THEREOF OR THE ACQUIRING
HEREAFTER OF SUCH ASSETS OR PROPERTIES SUBJECT TO ANY EXISTING LIEN OR CHARGE
SECURING INDEBTEDNESS (WHETHER OR NOT ASSUMED);


 


(B)        EASEMENTS, LIENS, FRANCHISES OR OTHER MINOR ENCUMBRANCES ON OR OVER
ANY REAL PROPERTY WHICH DO NOT MATERIALLY DETRACT FROM THE VALUE OF SUCH
PROPERTY OR ITS USE IN THE BUSINESS OF THE CAPITAL CORPORATION OR A SUBSIDIARY
OF THE CAPITAL CORPORATION;


 


(C)        ANY DEPOSIT OR PLEDGE OF ASSETS (I) WITH ANY SURETY COMPANY OR CLERK
OF ANY COURT, OR IN ESCROW, AS COLLATERAL IN CONNECTION WITH OR IN LIEU OF, ANY
BOND ON APPEAL FROM ANY JUDGMENT OR DECREE AGAINST THE CAPITAL CORPORATION OR A
SUBSIDIARY OF THE CAPITAL CORPORATION, OR IN CONNECTION WITH OTHER PROCEEDINGS
OR ACTIONS AT LAW OR IN EQUITY BY OR AGAINST THE CAPITAL CORPORATION OR A
SUBSIDIARY OF THE CAPITAL CORPORATION OR (II) AS SECURITY FOR THE PERFORMANCE OF
ANY CONTRACT OR UNDERTAKING NOT DIRECTLY OR INDIRECTLY RELATED TO THE BORROWING
OF MONEY OR THE SECURING OF INDEBTEDNESS, IF MADE IN THE ORDINARY COURSE OF
BUSINESS, OR (III) WITH ANY GOVERNMENTAL AGENCY, WHICH DEPOSIT OR PLEDGE IS
REQUIRED OR PERMITTED TO QUALIFY THE CAPITAL CORPORATION OR A SUBSIDIARY OF THE
CAPITAL CORPORATION TO CONDUCT BUSINESS, TO MAINTAIN SELF-INSURANCE, OR TO
OBTAIN THE BENEFITS OF ANY LAW PERTAINING TO WORKMEN’S COMPENSATION,
UNEMPLOYMENT INSURANCE, OLD AGE PENSIONS, SOCIAL SECURITY, OR SIMILAR MATTERS,
OR (IV) MADE IN THE ORDINARY COURSE OF BUSINESS TO OBTAIN THE RELEASE OF
MECHANICS’, WORKMEN’S, REPAIRMEN’S, WAREHOUSEMEN’S OR SIMILAR LIENS, OR THE
RELEASE OF PROPERTY IN THE POSSESSION OF A COMMON CARRIER;


 


(D)        MORTGAGES BY A SUBSIDIARY AS SECURITY FOR INDEBTEDNESS OWED TO THE
CAPITAL CORPORATION OR TO ANY OTHER SUBSIDIARY;

 

--------------------------------------------------------------------------------


 

54

 


(E)        LIENS FOR TAXES AND GOVERNMENTAL CHARGES NOT YET DUE OR CONTESTED BY
APPROPRIATE PROCEEDINGS IN GOOD FAITH;


 


(F)         MORTGAGES EXISTING ON PROPERTY ACQUIRED BY THE CAPITAL CORPORATION
OR A SUBSIDIARY OF THE CAPITAL CORPORATION THROUGH THE EXERCISE OF RIGHTS
ARISING OUT OF DEFAULTS ON RECEIVABLES ACQUIRED IN THE ORDINARY COURSE OF
BUSINESS;


 


(G)        JUDGMENT LIENS, SO LONG AS THE FINALITY OF SUCH JUDGMENT IS BEING
CONTESTED IN GOOD FAITH AND EXECUTION THEREON IS STAYED;


 


(H)        ANY MORTGAGE (OTHER THAN DIRECTLY OR INDIRECTLY TO SECURE BORROWED
MONEY) IF, AFTER GIVING EFFECT THERETO, THE AGGREGATE PRINCIPAL SUMS SECURED BY
PLEDGES OR LIENS OTHERWISE WITHIN THE RESTRICTIONS IN CLAUSES (A) THROUGH (H) OF
THIS SUBSECTION 7.3 DO NOT EXCEED $500,000;


 


(I)         ANY MORTGAGE SECURING SECURITIZATION INDEBTEDNESS;


 


(J)         MORTGAGES ON MARGIN STOCK OWNED BY THE CAPITAL CORPORATION AND ITS
SUBSIDIARIES TO THE EXTENT SUCH MARGIN STOCK EXCEEDS 25% OF THE FAIR MARKET
VALUE OF PROPERTY AND ASSETS OF THE CAPITAL CORPORATION AND ITS SUBSIDIARIES
(INCLUDING MARGIN STOCK); AND


 


(K)        CASH COLLATERAL PROVIDED TO ANY COUNTERPARTY OF THE CAPITAL
CORPORATION OR TO ANY SUBSIDIARY OF THE CAPITAL CORPORATION IN CONNECTION WITH
ANY HEDGING TRANSACTION.


 

7.4 Consolidation; Merger.  Merge or consolidate with, or sell or convey (other
than a conveyance by way of lease) all or substantially all of its assets to,
any other corporation, unless (a) the Capital Corporation shall be the surviving
corporation in the case of a merger or the surviving, resulting or transferee
corporation (the “successor corporation”) shall be a corporation organized under
the laws of the United States or any State thereof or the District of Columbia
and shall expressly assume the due and punctual performance of all of the
agreements, covenants and obligations of the Capital Corporation under this
Agreement by supplemental agreement satisfactory to the Administrative Agent and
executed and delivered to the Administrative Agent by the successor corporation
and (b) the Capital Corporation or such successor corporation, as the case may
be, shall not, immediately after such merger, consolidation, sale or conveyance,
be in default in the performance of any such agreements, covenants or
obligations; provided, however, that the Capital Corporation may merge or
consolidate with, or sell or convey substantially all of its assets to, the
Company, if (i) the Company is the successor corporation (as defined above) and
(ii) subclause (b) above is complied with.  Upon any such merger, consolidation,
sale or conveyance, the successor corporation shall succeed to and be
substituted for, and may exercise every right and power of and shall be subject
to all the obligations of, the Capital Corporation under this Agreement, with
the same effect as if the successor corporation had been named as the Capital
Corporation herein and therein.

 

SECTION 8.   EVENTS OF DEFAULT

 

Upon the occurrence and during the continuance of any of the following events:

 

--------------------------------------------------------------------------------


 

55

 


(A)        EITHER BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN WHEN DUE
IN ACCORDANCE WITH THE TERMS HEREOF OR TO PAY ANY INTEREST ON ANY LOAN, IN EACH
CASE WITHIN TWO BUSINESS DAYS AFTER ANY SUCH AMOUNT BECOMES DUE IN ACCORDANCE
WITH THE TERMS HEREOF OR SHALL FAIL TO PAY ANY OTHER AMOUNT PAYABLE HEREUNDER
WITHIN FIVE BUSINESS DAYS AFTER ANY SUCH OTHER AMOUNT BECOMES DUE IN ACCORDANCE
WITH THE TERMS THEREOF OR HEREOF; OR


 


(B)        ANY REPRESENTATION OR WARRANTY MADE OR PURSUANT TO SUBSECTION 4.2
DEEMED MADE BY EITHER BORROWER HEREIN OR WHICH IS CONTAINED IN ANY MATERIAL
CERTIFICATE, MATERIAL DOCUMENT OR MATERIAL FINANCIAL STATEMENT OR OTHER MATERIAL
STATEMENT FURNISHED AT ANY TIME UNDER OR IN CONNECTION WITH THIS AGREEMENT SHALL
PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT ON OR AS OF THE DATE MADE
OR DEEMED MADE; OR


 


(C)        THE COMPANY SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY
AGREEMENT CONTAINED IN SUBSECTION 5.6, 6.1 OR 6.4, OR THE CAPITAL CORPORATION
SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY AGREEMENT CONTAINED IN
SUBSECTIONS 7.1, 7.2 OR 7.4; OR


 


(D)        EITHER BORROWER SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY
AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER THAN THOSE AGREEMENTS REFERRED TO
ABOVE IN THIS SECTION 8), AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A
PERIOD OF 30 DAYS AFTER WRITTEN NOTICE THEREOF SHALL HAVE BEEN GIVEN TO SUCH
BORROWER BY THE ADMINISTRATIVE AGENT OR ANY OF THE BANKS THROUGH THE
ADMINISTRATIVE AGENT; OR


 


(E)        (I)  EITHER BORROWER OR ANY OF ITS SIGNIFICANT SUBSIDIARIES SHALL
DEFAULT IN ANY PAYMENT OF PRINCIPAL OF OR INTEREST ON ANY INDEBTEDNESS FOR
BORROWED MONEY (OTHER THAN THE LOANS AND ANY SECURITIZATION INDEBTEDNESS) IN A
PRINCIPAL AMOUNT IN EXCESS OF $50,000,000 IN THE AGGREGATE, OR ANY INTEREST OR
PREMIUM THEREON, WHEN DUE (WHETHER AT SCHEDULED MATURITY OR BY REQUIRED
PREPAYMENT, ACCELERATION, DEMAND OR OTHERWISE) AND SUCH FAILURE SHALL CONTINUE
BEYOND THE PERIOD OF GRACE, IF ANY, PROVIDED IN THE INSTRUMENT OR AGREEMENT
UNDER WHICH SUCH INDEBTEDNESS WAS CREATED; OR (II) ANY OTHER DEFAULT (OTHER THAN
ANY DEFAULT ARISING SOLELY OUT OF EITHER BORROWER’S, OR ANY OF ITS SIGNIFICANT
SUBSIDIARIES’, VIOLATION OF ANY ARRANGEMENT WITH ANY BANK, OR ANY AFFILIATE OF
ANY BANK, IN ANY WAY RESTRICTING SUCH BORROWER’S, OR SUCH SIGNIFICANT
SUBSIDIARY’S, RIGHT OR ABILITY TO SELL, PLEDGE OR OTHERWISE DISPOSE OF MARGIN
STOCK OTHER THAN RESTRICTED MARGIN STOCK), OR ANY OTHER EVENT THAT WITH NOTICE
OR THE LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE SUCH A DEFAULT, UNDER ANY
AGREEMENT OR INSTRUMENT RELATING TO ANY SUCH INDEBTEDNESS FOR BORROWED MONEY
(OTHER THAN THE LOANS), SHALL OCCUR AND SHALL CONTINUE AFTER THE APPLICABLE
GRACE PERIOD, IF ANY, SPECIFIED IN SUCH AGREEMENT OR INSTRUMENT, IF THE EFFECT
OF SUCH DEFAULT OR EVENT IS TO ACCELERATE THE MATURITY OF SUCH INDEBTEDNESS; OR
(III) ANY SUCH INDEBTEDNESS FOR BORROWED MONEY SHALL, BY REASON OF DEFAULT, BE
DECLARED TO BE DUE AND PAYABLE, OR REQUIRED TO BE PREPAID, PRIOR TO THE STATED
MATURITY THEREOF (UNLESS SUCH INDEBTEDNESS IS DECLARED DUE AND PAYABLE, OR
REQUIRED TO BE PREPAID, SOLELY BY REASON OF EITHER BORROWER’S, OR ANY OF ITS
SIGNIFICANT SUBSIDIARIES’, VIOLATION OF ANY ARRANGEMENT WITH ANY BANK, OR ANY
AFFILIATE OF ANY BANK, IN ANY WAY RESTRICTING SUCH BORROWER’S, OR SUCH
SIGNIFICANT SUBSIDIARY’S, RIGHT OR ABILITY TO SELL, PLEDGE OR OTHERWISE DISPOSE
OF MARGIN STOCK OTHER THAN RESTRICTED MARGIN STOCK); OR


 


(F)         (I)  EITHER BORROWER OR ANY OF ITS SIGNIFICANT SUBSIDIARIES SHALL
COMMENCE ANY CASE, PROCEEDING OR OTHER ACTION (A) UNDER ANY EXISTING OR FUTURE
LAW OF ANY JURISDICTION, DOMESTIC OR FOREIGN, RELATING TO BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR RELIEF OF DEBTORS,

 

--------------------------------------------------------------------------------


 

56

 


SEEKING TO HAVE AN ORDER FOR RELIEF ENTERED WITH RESPECT TO IT, OR SEEKING TO
ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR SEEKING REORGANIZATION, ARRANGEMENT,
ADJUSTMENT, WINDING-UP, LIQUIDATION, DISSOLUTION, COMPOSITION OR OTHER RELIEF
WITH RESPECT TO IT OR ITS DEBTS, OR (B) SEEKING APPOINTMENT OF A RECEIVER,
TRUSTEE, CUSTODIAN OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ALL OR ANY
SUBSTANTIAL PART OF ITS ASSETS, OR SUCH BORROWER OR ANY OF ITS SIGNIFICANT
SUBSIDIARIES SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS;
OR (II) THERE SHALL BE COMMENCED AGAINST EITHER BORROWER OR ANY OF ITS
SIGNIFICANT SUBSIDIARIES ANY CASE, PROCEEDING OR OTHER ACTION OF A NATURE
REFERRED TO IN CLAUSE (I) ABOVE WHICH (A) RESULTS IN THE ENTRY OF AN ORDER FOR
RELIEF OR ANY SUCH ADJUDICATION OR APPOINTMENT OR (B) REMAINS UNDISMISSED,
UNDISCHARGED OR UNBONDED FOR A PERIOD OF 90 DAYS; OR


 


(G)        ANY ACTION IS UNDERTAKEN TO TERMINATE ANY PLAN AS TO WHICH EITHER
BORROWER, OR ANY SUBSIDIARY OF EITHER BORROWER, MAY HAVE LIABILITY, OR ANY SUCH
PLAN IS TERMINATED OR SUCH BORROWER OR SUBSIDIARY WITHDRAWS FROM SUCH PLAN, OR
ANY REPORTABLE EVENT AS TO ANY SUCH PLAN SHALL OCCUR, AND THERE SHALL EXIST A
DEFICIENCY IN THE ASSETS AVAILABLE TO SATISFY THE BENEFITS GUARANTEEABLE UNDER
ERISA WITH RESPECT TO SUCH PLAN, IN THE AGGREGATE FOR ALL SUCH PLANS WITH
RESPECT TO WHICH ANY OF THE FOREGOING SHALL HAVE OCCURRED IN THE IMMEDIATELY
PRECEDING 12 CONSECUTIVE MONTHS, OF MORE THAN 25% OF THE CONSOLIDATED NET WORTH
OF SUCH BORROWER AND IN THE REASONABLE JUDGMENT OF THE REQUIRED BANKS, SUCH
OCCURRENCE IS REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE
BUSINESS, OPERATIONS OR CONDITION (FINANCIAL OR OTHERWISE) OF THE BORROWERS; OR


 


(H)        ANY PERSON SHALL OWN BENEFICIALLY, DIRECTLY OR INDIRECTLY, 30% OR
MORE OF THE COMMON STOCK OF THE COMPANY; OR ANY PERSON SHALL HAVE THE POWER,
DIRECT OR INDIRECT, TO VOTE SECURITIES HAVING 30% OR MORE OF THE ORDINARY VOTING
POWER FOR THE ELECTION OF DIRECTORS OF THE COMPANY OR SHALL OWN BENEFICIALLY,
DIRECTLY OR INDIRECTLY, SECURITIES HAVING SUCH POWER, PROVIDED THAT THERE SHALL
NOT BE INCLUDED AMONG THE SECURITIES AS TO WHICH ANY SUCH PERSON HAS SUCH POWER
TO VOTE OR WHICH SUCH PERSON SO OWNS SECURITIES OWNED BY SUCH PERSON AS NOMINEE
FOR THE DIRECT OR INDIRECT BENEFICIAL OWNER THEREOF OR SECURITIES AS TO WHICH
SUCH POWER TO VOTE ARISES BY VIRTUE OF PROXIES SOLICITED BY THE MANAGEMENT OF
THE COMPANY;


 

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above, automatically the Commitments shall immediately
terminate and the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the Loans shall immediately become due
and payable, and (B)(1) if such event is any Event of Default specified in
paragraph (a) or (e), then with the consent of the Majority Banks, the
Administrative Agent may, or upon the request of the Majority Banks, the
Administrative Agent shall, or (2) if such Event is an Event of Default
specified in paragraph (b), (c), (d), (g) or (h), then with the consent of the
Required Banks, the Administrative Agent may, or upon the request of the
Required Banks, the Administrative Agent shall, take either or both of the
following actions:  (i) by notice to the Borrowers, declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
and (ii) by notice of default to the Borrowers, declare the Loans hereunder
(with accrued interest thereon) and all other amounts owing under this Agreement
to be due and payable forthwith, whereupon the same shall immediately become due
and payable.  Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived
with respect to this Agreement by the Borrowers.

 

--------------------------------------------------------------------------------


 

57

 

SECTION 9.             THE AGENTS

 


9.1 APPOINTMENT.  (A)  EACH BANK HEREBY IRREVOCABLY DESIGNATES AND APPOINTS
JPMORGAN CHASE BANK, N.A. AS THE ADMINISTRATIVE AGENT OF SUCH BANK UNDER THIS
AGREEMENT, AND EACH BANK HEREBY IRREVOCABLY AUTHORIZES JPMORGAN CHASE BANK, N.A.
AS THE ADMINISTRATIVE AGENT FOR SUCH BANK, TO TAKE SUCH ACTION ON ITS BEHALF
UNDER THE PROVISIONS OF THIS AGREEMENT AND TO EXERCISE SUCH POWERS AND PERFORM
SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS
OF THIS AGREEMENT, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL
THERETO.

 


(B)        NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT,
THE PARTIES HERETO HEREBY AGREE THAT NEITHER THE SYNDICATION AGENT NOR THE
DOCUMENTATION AGENTS SHALL HAVE ANY RIGHTS, DUTIES OR RESPONSIBILITIES IN SUCH
RESPECTIVE CAPACITY NOR SHALL ANY SUCH PERSON HAVE THE AUTHORITY TO TAKE ANY
ACTION HEREUNDER IN ITS CAPACITY AS SUCH.

 


(C)        NOTWITHSTANDING ANY PROVISION TO THE CONTRARY ELSEWHERE IN THIS
AGREEMENT, NO AGENT SHALL HAVE ANY DUTIES OR RESPONSIBILITIES, EXCEPT THOSE
EXPRESSLY SET FORTH HEREIN, OR ANY FIDUCIARY RELATIONSHIP WITH ANY BANK, AND NO
IMPLIED COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR
LIABILITIES SHALL BE READ INTO THIS AGREEMENT OR OTHERWISE EXIST AGAINST ANY
AGENT.

 

9.2 Delegation of Duties.  Each Agent may execute any of its duties under this
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  Each Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

9.3 Exculpatory Provisions.  Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable to any Bank for any action lawfully taken or omitted to be taken by
it or such Person under or in connection with this Agreement (except for its or
such Person’s own gross negligence or willful misconduct), or (ii) responsible
in any manner to any of the Banks for any recitals, statements, representations
or warranties made by the Borrowers or any officer thereof contained in this
Agreement or in any certificate, report, statement or other document referred to
or provided for in, or received by any Agent under or in connection with, this
Agreement or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or for any failure of the Borrowers to perform
their obligations hereunder.  No Agent shall be under any obligation to any Bank
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of the Borrowers.

 

9.4 Reliance by Agents.  Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any Loan, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, facsimile, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrowers), independent accountants and other
experts selected by such Agent.  Each Agent may deem and treat the payee of any
Loan as the

 

--------------------------------------------------------------------------------


 

58

 

owner thereof for all purposes except as provided in subsections 10.5(c) and
10.5(d).  Each Agent shall be fully justified in failing or refusing to take any
discretionary action under this Agreement unless it shall first receive such
advice or concurrence of the Majority Banks as it deems appropriate or it shall
first be indemnified to its satisfaction by the Banks against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Majority Banks, the Required Banks or all of
the Banks (if the consent of the Majority Banks, the Required Banks or all of
the Banks, respectively, is required), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Banks.

 

9.5 Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Bank or either Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Banks.  The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Majority Banks, the Required Banks, or all Banks, as applicable; provided
that, unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Banks.

 

9.6 Non-Reliance on Agents and Other Banks.  Each Bank expressly acknowledges
that neither any Agent nor any of its respective officers, directors, employees,
agents, attorneys-in-fact or affiliates has made any representations or
warranties to it and that no act by such Agent hereafter taken, including any
review of the affairs of the Borrowers, shall be deemed to constitute any
representation or warranty by such Agent to any Bank.  Each Bank represents to
each Agent that it has, independently and without reliance upon such Agent or
any other Bank, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of each
Borrower and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Bank also represents that it will, independently and
without reliance upon each Agent or any other Bank, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrowers.  Except for notices, reports
and other documents expressly required to be furnished to the Banks by any Agent
hereunder, such Agent shall not have any duty or responsibility to provide any
Bank with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of either Borrower
which may come into the possession of such Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.

 

9.7 Indemnification.  The Banks agree to indemnify each Agent in its capacity as
such (to the extent not reimbursed by the Borrowers and without limiting the
obligation of the

 

--------------------------------------------------------------------------------


 

59

 

Borrowers to do so), ratably (as reasonably determined by the Administrative
Agent), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including without limitation at any time
following the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of this Agreement, or
any documents contemplated by or referred to herein or the transactions
contemplated hereby or any action taken or omitted by such Agent under or in
connection with any of the foregoing; provided that no Bank shall be liable for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct.  The agreements in
this subsection 9.7 shall survive the payment of the Loans and all other amounts
payable hereunder.

 

9.8 Agents in their Individual Capacities.  Each Agent and its respective
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrowers as though such Agent were not an Agent
hereunder.  With respect to its Loans made by it, each Agent shall have the same
rights and powers under this Agreement as any Bank and may exercise the same as
though it were not an Agent, and the terms “Bank” and “Banks” shall include the
Administrative Agent in its individual capacity.

 

9.9 Successor Agents.  Each Agent may resign as Agent upon 30 days’ notice
thereof to the Borrowers and the Banks.  If any Agent shall resign as Agent
under this Agreement, then the Majority Banks shall appoint from among the Banks
a successor agent for the Banks which successor agent shall be approved by the
Borrowers, whereupon such successor agent shall succeed to the rights, powers
and duties of the Administrative Agent and the term “Administrative Agent” shall
mean such successor agent effective upon its appointment, and the former Agent’s
rights, powers and duties as Agent shall be terminated, without any other or
further act or deed on the part of such former Agent or any of the parties to
this Agreement.  After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.

 

SECTION 10. MISCELLANEOUS

 

10.1     Amendments and Waivers.  With the written consent of the Majority
Banks, the Administrative Agent and the Borrowers may, from time to time, enter
into written amendments, supplements or modifications hereto for the purpose of
adding any provisions to this Agreement or changing in any manner the rights of
the Banks or of the Borrowers hereunder, and with the consent of the Majority
Banks the Administrative Agent on behalf of the Banks may execute and deliver to
the Borrowers a written instrument waiving, on such terms and conditions as the
Administrative Agent may specify in such instrument, any of the requirements of
this Agreement or any Default or Event of Default and its consequences;
provided, however, that no such waiver, amendment, supplement or modification
shall (a) extend the maturity of any Loan, or reduce the rate or extend the time
of payment of interest thereon, or reduce the principal amount thereof, or
reduce the rate of any fee payable hereunder or extend the time of payment
thereof, in each case, without the written consent of (i) with respect to any
such change to any Committed Rate Loan, each Bank directly affected thereby

 

--------------------------------------------------------------------------------


 

60

 

and (ii) with respect to any such change to any Bid Loan, the Bank which made
such Bid Loan, or (b) change the amount of any Bank’s Commitment or the terms of
its obligation to make Loans hereunder (other than in accordance with subsection
2.20), or amend, modify or waive the pro rata treatment and payment provisions
of subsection 2.12(b), or amend, modify or waive any provision of this
subsection 10.1 or reduce the percentage specified in the definition of Majority
Banks or Required Banks, or consent to the assignment or transfer by either
Borrower of any of its rights and obligations under this Agreement, in each case
without the written consent of each Bank, or (c) amend, modify or waive any
provision of Section 9 without the written consent of the then Administrative
Agent and, if applicable, any other Agent affected by such amendment,
modification or waiver, or (d) extend the Termination Date with respect to any
Bank without the written consent of such Bank; and provided, further, however,
that no such waiver, amendment, supplement or modification shall waive, amend,
supplement or otherwise modify Section 8(B)(2) without the written consent of
the Required Banks.  Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Banks and shall be binding upon
the Borrowers, the Banks and the Agents.  In the case of any waiver, the
Borrowers, the Banks and the Agents shall be restored to their former position
and rights hereunder, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.  Anything contained in the foregoing to the contrary notwithstanding,
the relevant Borrower and the relevant Bank with respect to a Negotiated Rate
Loan may, from time to time, enter into amendments, supplements or modifications
for the purpose of adding any provisions to such Negotiated Rate Loans or
changing in any manner the rights of such Bank and such Borrower thereunder and
such Bank may waive any of the requirements of such Negotiated Rate Loan;
provided, however, that such Borrower and such Bank shall notify the
Administrative Agent in writing of any extension of the maturity of such
Negotiated Rate Loan or reduction of the principal amount thereof; provided,
further, that such Borrower and such Bank shall not extend the maturity of such
Negotiated Rate Loan beyond the last day of the Commitment Period.

 

10.2     Notices.  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing, by facsimile transmission,
by telephone confirmed in writing and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered by hand,
or when deposited in the mail, postage prepaid, or, in the case of facsimile
transmission, when received, addressed as follows in the case of the Borrowers,
the Administrative Agent, or to such address or other address as may be
hereafter notified by the respective parties hereto:

 

The Borrowers:

 

The Company:

Deere & Company
Attention:  Treasurer
One John Deere Place
Moline, Illinois  61265
Telephone:  309-765-5344
Facsimile:  309-765-5021

 

--------------------------------------------------------------------------------


 

61

 

The Capital Corporation:

John Deere Capital Corporation
Attention:  Manager
1 East First Street
Suite 600
Reno, Nevada  89501
Telephone:  775-786-5527
Facsimile:  775-786-4145

 

 

with a copy to:

Deere & Company
Attention:  Treasurer
One John Deere Place
Moline, Illinois  61265

Telephone:  309-765-5344
Facsimile:  309-765-5021

 

 

The Administrative Agent:

JPMorgan Chase Bank, N.A.
Attention:  Robert Kellas
383 Madison Avenue – 24th Floor
New York, New York  10017
Telephone:  212-270-3560
Facsimile:  212-270-6637

 

 

with a copy to:

JPMorgan Chase Bank, N.A.
Attention:  Talitha Humes
1111 Fannin Street, 10th Floor
Houston, Texas 77002
Telephone:  713-427-6190
Facsimile:  713-750-2782

 

 

The Foreign Currency Agent:

 

J.P. Morgan Europe Limited

125 London Wall

London, EC2Y 5AJ

England

Telephone:  +44 20 7777 2360/2085

Facsimile:  +44 20 7777 2355

 

 

To any other Bank:

To it at its address (or facsimile number) set forth in its Administrative
Questionnaire

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Banks pursuant to subsections 2.1, 2.2, 2.5, 2.6, 2.9, 2.11, 2.20 and 9.9
shall not be effective until received (including receipt by telephone if
permitted hereby).

 

10.3     No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of either Borrower, the Administrative Agent or any
Bank, any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further

 

--------------------------------------------------------------------------------


 

62

 

exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.4     Payment of Expenses.  (a)  The Company agrees (i) to pay or reimburse
the Administrative Agent for all its out-of-pocket costs and expenses incurred
in connection with the preparation and execution of, and any amendment,
supplement or modification to, this Agreement and any other documents prepared
in connection herewith, and the consummation of the transactions contemplated
hereby and thereby in such manner and in such amounts as shall be agreed to in
writing by the Company and the Administrative Agent, (ii) to pay or reimburse
the Administrative Agent for the reasonable fees and disbursements of counsel to
the Administrative Agent incurred in connection with the preparation and
execution of, and any amendment, supplement, modification to, this Agreement and
other documents prepared in connection herewith, and the consummation of the
transaction contemplated hereby and thereby, and (iii) to pay or reimburse each
Bank and each Agent for all its out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement and any such other documents, including, without limitation, fees and
disbursements of counsel to each Agent and one counsel representing the Banks.

 


(B)        THE BORROWERS AGREE JOINTLY AND SEVERALLY TO INDEMNIFY AND HOLD
HARMLESS EACH AGENT AND EACH BANK AND EACH DIRECTOR, OFFICER, EMPLOYEE,
AFFILIATE AND AGENT THEREOF (EACH, AN “INDEMNIFIED PERSON”) AGAINST, AND TO
REIMBURSE EACH INDEMNIFIED PERSON, UPON ITS DEMAND, FOR, ANY LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR OTHER EXPENSES (“LOSSES”) TO WHICH SUCH INDEMNIFIED
PERSON MAY BECOME SUBJECT INSOFAR AS SUCH LOSSES ARISE OUT OF OR IN ANY WAY
RELATE TO OR RESULT FROM THIS AGREEMENT OR THE EXTENSIONS OF CREDIT MADE
HEREUNDER (INCLUDING THE RESPONSIBILITIES, DUTIES AND OBLIGATIONS OF THE BANKS
HEREUNDER AND THEIR AGREEMENT TO MAKE LOANS HEREUNDER), INCLUDING, WITHOUT
LIMITATION, LOSSES CONSISTING OF LEGAL OR OTHER EXPENSES INCURRED IN CONNECTION
WITH INVESTIGATING, DEFENDING OR PARTICIPATING IN ANY LEGAL PROCEEDING RELATING
TO THE FOREGOING (WHETHER OR NOT SUCH INDEMNIFIED PERSON IS A PARTY THERETO);
PROVIDED, THAT THE FOREGOING WILL NOT APPLY TO ANY LOSSES TO THE EXTENT THEY
RESULT FROM THE NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PERSON. 
THIS INDEMNITY AGREEMENT SHALL BE IN ADDITION TO ANY LIABILITY WHICH EITHER
BORROWER MAY OTHERWISE HAVE AND SHALL BE SUBJECT TO THE FOLLOWING PARAGRAPH.


 


(C)        PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER SUBSECTION
10.4(B) OF WRITTEN NOTICE OF ANY LOSS, CLAIM, DAMAGE OR LIABILITY IN RESPECT OF
WHICH INDEMNITY MAY BE SOUGHT BY IT HEREUNDER, SUCH INDEMNIFIED PARTY WILL, IF A
CLAIM IS TO BE MADE AGAINST THE BORROWERS, NOTIFY THE BORROWERS THEREOF IN
WRITING; BUT THE OMISSION SO TO NOTIFY THE BORROWERS WILL NOT RELIEVE THE
BORROWERS FROM ANY LIABILITY (OTHERWISE THAN UNDER THIS SUBSECTION 10.4) WHICH
THEY MAY HAVE TO ANY INDEMNIFIED PARTY EXCEPT AS MAY BE REQUIRED OR PROVIDED
OTHERWISE THAN UNDER THIS SUBSECTION 10.4.  THEREAFTER, THE INDEMNIFIED PARTY
AND THE BORROWERS SHALL CONSULT, TO THE EXTENT APPROPRIATE, WITH A VIEW TO
MINIMIZING THE COST TO THE BORROWERS OF THEIR OBLIGATIONS HEREUNDER.  IN CASE
ANY INDEMNIFIED PARTY RECEIVES WRITTEN NOTICE OF ANY LOSS, CLAIM, DAMAGE OR
LIABILITY IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT HEREUNDER BY IT AND IT
NOTIFIES THE BORROWERS THEREOF, THE BORROWERS WILL BE ENTITLED TO PARTICIPATE
THEREIN AND, TO THE EXTENT THAT THEY MAY ELECT BY WRITTEN NOTICE DELIVERED TO
THE INDEMNIFIED PARTY PROMPTLY AFTER RECEIVING THE AFORESAID NOTICE FROM SUCH
INDEMNIFIED PARTY, TO ASSUME THE DEFENSE THEREOF, WITH COUNSEL

 

--------------------------------------------------------------------------------


 

63


 


REASONABLY SATISFACTORY AT ALL TIMES TO SUCH INDEMNIFIED PARTY; PROVIDED,
HOWEVER, THAT (I) IF THE PARTIES AGAINST WHOM ANY LOSS, CLAIM, DAMAGE OR
LIABILITY ARISES INCLUDE BOTH THE INDEMNIFIED PARTY AND A BORROWER OR ANY
SUBSIDIARY OF A BORROWER AND THE INDEMNIFIED PARTY SHALL HAVE REASONABLY
CONCLUDED THAT THERE MAY BE LEGAL DEFENSES AVAILABLE TO IT OR OTHER INDEMNIFIED
PARTIES WHICH ARE DIFFERENT FROM OR ADDITIONAL TO THOSE AVAILABLE TO A BORROWER
OR ANY SUBSIDIARY OF A BORROWER AND MAY CONFLICT THEREWITH, THE INDEMNIFIED
PARTY OR PARTIES SHALL HAVE THE RIGHT TO SELECT ONE SEPARATE COUNSEL FOR SUCH
INDEMNIFIED PARTY OR PARTIES TO ASSUME SUCH LEGAL DEFENSES AND TO OTHERWISE
PARTICIPATE IN THE DEFENSE OF SUCH LOSS, CLAIM, DAMAGE OR LIABILITY ON BEHALF OF
SUCH INDEMNIFIED PARTY OR PARTIES AND (II) IF ANY LOSS, CLAIM, DAMAGE OR
LIABILITY ARISES OUT OF ACTIONS BROUGHT BY OR FOR THE BENEFIT OF A BORROWER OR
ANY SUBSIDIARY OF A BORROWER, THE INDEMNIFIED PARTY OR PARTIES SHALL HAVE THE
RIGHT TO SELECT THEIR COUNSEL AND TO ASSUME AND DIRECT THE DEFENSE THEREOF AND
NEITHER BORROWER SHALL BE ENTITLED TO PARTICIPATE THEREIN OR ASSUME THE DEFENSE
THEREOF.  UPON RECEIPT OF NOTICE FROM THE BORROWERS TO SUCH INDEMNIFIED PARTY OF
THEIR ELECTION SO TO ASSUME THE DEFENSE OF SUCH LOSS, CLAIM, DAMAGE OR LIABILITY
AND APPROVAL BY THE INDEMNIFIED PARTY OF COUNSEL, THE BORROWERS SHALL NOT BE
LIABLE TO SUCH INDEMNIFIED PARTY UNDER THIS SUBSECTION 10.4 FOR ANY LEGAL OR
OTHER EXPENSES SUBSEQUENTLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION
WITH THE DEFENSE THEREOF UNLESS (I) THE INDEMNIFIED PARTY SHALL HAVE EMPLOYED
SUCH COUNSEL IN CONNECTION WITH THE ASSUMPTION OF LEGAL DEFENSES IN ACCORDANCE
WITH THE PROVISO TO THE NEXT PRECEDING SENTENCE, (II) THE BORROWERS SHALL NOT
HAVE EMPLOYED AND CONTINUED TO EMPLOY COUNSEL SATISFACTORY TO THE INDEMNIFIED
PARTY TO REPRESENT THE INDEMNIFIED PARTY WITHIN A REASONABLE TIME AFTER NOTICE
OF COMMENCEMENT OF THE ACTION OR (III) THE BORROWERS SHALL HAVE AUTHORIZED THE
EMPLOYMENT OF COUNSEL FOR THE INDEMNIFIED PARTY AT THE EXPENSE OF THE BORROWERS.


 


(D)        NOTWITHSTANDING ANY OTHER PROVISION CONTAINED IN THIS SUBSECTION
10.4, (I) THE BORROWERS SHALL NOT BE LIABLE FOR ANY SETTLEMENT, COMPROMISE OR
CONSENT TO THE ENTRY OF ANY ORDER ADJUDICATING OR OTHERWISE DISPOSING OF ANY
LOSS, CLAIM, DAMAGE OR LIABILITY EFFECTED WITHOUT THEIR CONSENT AND (II) AFTER
THE BORROWERS HAVE ASSUMED THE DEFENSE OF ANY LOSS, CLAIM, DAMAGE OR LIABILITY
UNDER THE PRECEDING PARAGRAPH WITH RESPECT TO ANY BANK, THEY WILL NOT SETTLE,
COMPROMISE OR CONSENT TO ENTRY OF ANY ORDER ADJUDICATING OR OTHERWISE DISPOSING
THEREOF (1) IF SUCH SETTLEMENT, COMPROMISE OR ORDER INVOLVES THE PAYMENT OF
MONEY DAMAGES, EXCEPT IF THE BORROWERS AGREE WITH SUCH BANK TO PAY SUCH MONEY
DAMAGES, AND, IF NOT SIMULTANEOUSLY PAID, TO FURNISH SUCH BANK WITH SATISFACTORY
EVIDENCE OF THEIR ABILITY TO PAY SUCH MONEY DAMAGES, AND (2) IF SUCH SETTLEMENT,
COMPROMISE OR ORDER INVOLVES ANY RELIEF AGAINST SUCH BANK, OTHER THAN THE
PAYMENT OF MONEY DAMAGES, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF SUCH BANK.


 


(E)        EACH PARTY HERETO WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY
LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THE AGREEMENT ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES.


 


(F)         THE AGREEMENTS IN THIS SUBSECTION 10.4 SHALL SURVIVE REPAYMENT OF
THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 


10.5     SUCCESSORS AND ASSIGNS; PARTICIPATIONS; PURCHASING BANKS.  (A)  THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE BORROWERS, THE
BANKS, THE AGENTS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT THE
BORROWERS MAY NOT ASSIGN OR TRANSFER ANY OF THEIR RIGHTS OR OBLIGATIONS UNDER
THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF EACH BANK.

 

--------------------------------------------------------------------------------


 

64


 


(B)        ANY BANK MAY, IN THE ORDINARY COURSE OF ITS COMMERCIAL BANKING
BUSINESS AND IN ACCORDANCE WITH APPLICABLE LAW, AT ANY TIME SELL TO ONE OR MORE
BANKS OR OTHER FINANCIAL INSTITUTIONS (“PARTICIPANTS”) PARTICIPATING INTERESTS
IN THE LOANS, COMMITMENTS AND OTHER INTERESTS OF SUCH BANK HEREUNDER.  IN THE
EVENT OF ANY SUCH SALE BY A BANK OF PARTICIPATING INTERESTS TO A PARTICIPANT,
SUCH BANK’S OBLIGATIONS UNDER THIS AGREEMENT TO THE OTHER PARTIES TO THIS
AGREEMENT SHALL REMAIN UNCHANGED, SUCH BANK SHALL REMAIN SOLELY RESPONSIBLE FOR
THE PERFORMANCE THEREOF, SUCH BANK SHALL REMAIN THE HOLDER OF ANY SUCH LOAN FOR
ALL PURPOSES UNDER THIS AGREEMENT, AND THE BORROWERS AND THE ADMINISTRATIVE
AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH BANK IN CONNECTION
WITH SUCH BANK’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.


 


(C)        ANY BANK MAY, IN THE ORDINARY COURSE OF ITS COMMERCIAL BANKING
BUSINESS AND IN ACCORDANCE WITH APPLICABLE LAW, AT ANY TIME ASSIGN TO ONE OR
MORE BANKS OR OTHER FINANCIAL INSTITUTIONS (“LOAN ASSIGNEES”) ANY BID LOAN OR
NEGOTIATED RATE LOAN OR PORTION THEREOF OWING TO SUCH BANK, PURSUANT TO A LOAN
ASSIGNMENT EXECUTED BY THE ASSIGNOR BANK AND THE LOAN ASSIGNEE.  UPON SUCH
EXECUTION, FROM AND AFTER THE TRANSFER EFFECTIVE DATE SPECIFIED IN SUCH LOAN
ASSIGNMENT, THE LOAN ASSIGNEE SHALL, TO THE EXTENT OF THE ASSIGNMENT PROVIDED
FOR IN SUCH LOAN ASSIGNMENT AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE
DEEMED TO HAVE THE SAME RIGHTS AND BENEFITS WITH RESPECT TO SUCH BID LOANS AND
NEGOTIATED RATE LOANS AND THE SAME OBLIGATION TO SHARE PURSUANT TO SUBSECTION
10.6 AS IT WOULD HAVE HAD IF IT WERE A BANK HEREUNDER; PROVIDED, THAT UNLESS
SUCH LOAN ASSIGNMENT SHALL OTHERWISE SPECIFY AND A COPY OF SUCH LOAN ASSIGNMENT
SHALL HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT FOR ITS ACCEPTANCE AND
RECORDING IN THE REGISTER IN ACCORDANCE WITH SUBSECTION 10.5(F), THE ASSIGNOR
BANK SHALL ACT AS COLLECTION AGENT FOR THE LOAN ASSIGNEE, AND IN THE CASE OF BID
LOANS, THE ADMINISTRATIVE AGENT SHALL PAY ALL AMOUNTS RECEIVED FROM THE RELEVANT
BORROWER WHICH ARE ALLOCABLE TO THE ASSIGNED BID LOAN DIRECTLY TO THE ASSIGNOR
BANK WITHOUT ANY FURTHER LIABILITY TO THE RELEVANT LOAN ASSIGNEE, AND, IN THE
CASE OF NEGOTIATED RATE LOANS, THE RELEVANT BORROWER SHALL PAY ALL AMOUNTS DUE
UNDER THE ASSIGNED NEGOTIATED RATE LOAN DIRECTLY TO THE ASSIGNOR BANK WITHOUT
ANY FURTHER LIABILITY TO THE LOAN ASSIGNEE.  AT THE REQUEST OF ANY LOAN
ASSIGNEE, ON OR PROMPTLY AFTER THE TRANSFER EFFECTIVE DATE SPECIFIED IN SUCH
LOAN ASSIGNMENT, THE RELEVANT BORROWER, AT ITS OWN EXPENSE, SHALL EXECUTE AND
DELIVER TO THE LOAN ASSIGNEE A PROMISSORY NOTE WITH RESPECT TO THE BID LOANS OR
NEGOTIATED RATE LOANS TO THE ORDER OF SUCH LOAN ASSIGNEE IN AN AMOUNT EQUAL TO
THE BID LOAN OR NEGOTIATED RATE LOAN ASSIGNED.  SUCH NOTE SHALL BE DATED THE
BORROWING DATE IN RESPECT OF SUCH BID LOAN OR NEGOTIATED RATE LOAN AND SHALL
OTHERWISE BE IN THE FORM OF EXHIBIT L; PROVIDED, HOWEVER, THAT SUCH BORROWER
SHALL NOT BE REQUIRED TO EXECUTE AND DELIVER MORE THAN AN AGGREGATE OF TWO NOTES
WITH RESPECT TO THE BID LOANS OF ANY BANK WITH THE SAME INTEREST PERIOD AT ANY
TIME OUTSTANDING.  A LOAN ASSIGNEE SHALL NOT, BY VIRTUE OF SUCH LOAN ASSIGNMENT,
BECOME A PARTY TO THIS AGREEMENT OR HAVE ANY RIGHTS TO CONSENT TO OR REFRAIN
FROM CONSENTING TO ANY AMENDMENT, WAIVER OR OTHER MODIFICATION OF ANY PROVISION
OF THIS AGREEMENT OR ANY RELATED DOCUMENT; PROVIDED, THAT (I) THE ASSIGNOR BANK
AND THE LOAN ASSIGNEE MAY, IN THEIR DISCRETION, AGREE BETWEEN THEMSELVES UPON
THE MANNER IN WHICH THE ASSIGNOR BANK WILL EXERCISE ITS RIGHTS UNDER THIS
AGREEMENT AND ANY RELATED DOCUMENT, AND (II) IF A COPY OF SUCH LOAN ASSIGNMENT
SHALL HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT FOR ITS ACCEPTANCE AND
RECORDING IN THE REGISTER IN ACCORDANCE WITH SUBSECTION 10.5(F), NEITHER THE
PRINCIPAL AMOUNT OF, THE INTEREST RATE ON, NOR THE MATURITY DATE OF, ANY BID
LOAN OR NEGOTIATED RATE LOAN ASSIGNED TO A LOAN ASSIGNEE WILL BE MODIFIED
WITHOUT WRITTEN CONSENT OF SUCH LOAN ASSIGNEE.

 

--------------------------------------------------------------------------------


 

65

 


(D)        ANY BANK MAY, IN THE ORDINARY COURSE OF ITS COMMERCIAL BANKING
BUSINESS AND IN ACCORDANCE WITH APPLICABLE LAW, SELL TO ANY BANK OR ANY
AFFILIATE THEREOF AND TO ONE OR MORE ADDITIONAL BANKS OR OTHER FINANCIAL
INSTITUTIONS (“PURCHASING BANKS”), ALL OR ANY PORTION (SUBJECT TO THE LAST
SENTENCE OF THIS SUBSECTION 10.5(D)) OF ITS RIGHTS (WHICH RIGHTS MAY INCLUDE
SUCH BANK’S RIGHTS IN RESPECT OF LOANS IT HAS DISBURSED) AND OBLIGATIONS UNDER
THIS AGREEMENT, WITH THE PRIOR WRITTEN CONSENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD) OF THE BORROWERS.  SUCH SALE SHALL BE MADE PURSUANT TO A
COMMITMENT TRANSFER SUPPLEMENT, EXECUTED BY SUCH PURCHASING BANK AND SUCH
TRANSFEROR BANK (AND, IN THE CASE OF A PURCHASING BANK THAT IS NOT THEN A BANK
OR AN AFFILIATE THEREOF, BY THE BORROWERS AND THE ADMINISTRATIVE AGENT), AND
DELIVERED TO THE ADMINISTRATIVE AGENT FOR ITS ACCEPTANCE AND RECORDING IN THE
REGISTER.  UPON SUCH EXECUTION, DELIVERY, ACCEPTANCE AND RECORDING, FROM AND
AFTER THE TRANSFER EFFECTIVE DATE SPECIFIED IN SUCH COMMITMENT TRANSFER
SUPPLEMENT, (I) THE PURCHASING BANK THEREUNDER SHALL BE A PARTY HERETO WITH
RESPECT TO THE INTEREST PURCHASED AND, TO THE EXTENT PROVIDED IN SUCH COMMITMENT
TRANSFER SUPPLEMENT, HAVE THE RIGHTS AND OBLIGATIONS OF A BANK HEREUNDER WITH A
COMMITMENT AS SET FORTH THEREIN, AND (II) THE TRANSFEROR BANK THEREUNDER SHALL
CEASE TO HAVE THOSE RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO WHICH THE
PURCHASING BANK HAS SUCCEEDED (AND, IN THE CASE OF A COMMITMENT TRANSFER
SUPPLEMENT COVERING ALL OR THE REMAINING PORTION OF A TRANSFEROR BANK’S RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH TRANSFEROR BANK SHALL CEASE TO BE A
PARTY HERETO).  SUCH COMMITMENT TRANSFER SUPPLEMENT SHALL BE DEEMED TO AMEND
THIS AGREEMENT TO THE EXTENT, AND ONLY TO THE EXTENT, NECESSARY TO REFLECT THE
ADDITION OF SUCH PURCHASING BANK AND THE RESULTING ADJUSTMENT OF COMMITMENTS AND
COMMITMENT PERCENTAGES ARISING FROM THE PURCHASE BY SUCH PURCHASING BANK OF A
PORTION OF THE RIGHTS AND OBLIGATIONS OF SUCH TRANSFEROR BANK UNDER THIS
AGREEMENT.  ON OR PROMPTLY AFTER THE TRANSFER EFFECTIVE DATE SPECIFIED IN SUCH
COMMITMENT TRANSFER SUPPLEMENT, THE PURCHASING BANK AND THE ADMINISTRATIVE
AGENT, ON BEHALF OF SUCH PURCHASING BANK, SHALL OPEN AND MAINTAIN IN THE NAME OF
EACH BORROWER A LOAN ACCOUNT WITH RESPECT TO SUCH PURCHASING BANK’S COMMITTED
RATE LOANS AND BID LOANS TO SUCH BORROWER.  ANYTHING CONTAINED IN THIS AGREEMENT
TO THE CONTRARY NOTWITHSTANDING, NO BANK MAY SELL ANY PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS SUBSECTION 10.5(D) TO ANY BANK OR FINANCIAL INSTITUTION
WITHOUT THE PRIOR WRITTEN CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD)
OF THE BORROWERS IF, AFTER GIVING EFFECT TO SUCH SALE OR AT THE TIME OF SUCH
SALE, AS THE CASE MAY BE, (I) THE COMMITMENT OF EITHER OF THE SELLING AND
PURCHASING INSTITUTIONS WOULD BE GREATER THAN $0 BUT LESS THAN $5,000,000,
(II) THE PURCHASING BANK, TOGETHER WITH ALL OF ITS AFFILIATES, WOULD HAVE A
COMMITMENT PERCENTAGE OF MORE THAN 15% (OR, IF THE COMMITMENTS SHALL HAVE BEEN
TERMINATED, SUCH PURCHASING BANK, TOGETHER WITH ALL OF ITS AFFILIATES, WOULD
HOLD LOANS AGGREGATING TO MORE THAN 15% IN PRINCIPAL AMOUNT OF ALL OUTSTANDING
LOANS), (III) THE CREDIT RATING OF ANY PURCHASING BANK SHALL BE LESS THAN BBB+
FROM S&P OR LESS THAN BAA1 FROM MOODY’S OR SUCH PURCHASING BANK SHALL HAVE NO
CREDIT RATING OR (IV) THE PURCHASING BANK IS NOT A BANK, INSURANCE COMPANY,
OTHER FINANCIAL INSTITUTION OR AN AFFILIATE OF ANY THEREOF THAT IS ENGAGED IN
MAKING, PURCHASING, HOLDING OR INVESTING IN BANK LOANS OR SIMILAR EXTENSIONS OF
CREDIT IN THE ORDINARY COURSE OF ITS BUSINESS.


 


(E)        THE ADMINISTRATIVE AGENT SHALL MAINTAIN AT ITS ADDRESS REFERRED TO IN
SUBSECTION 10.2 A COPY OF EACH LOAN ASSIGNMENT AND EACH COMMITMENT TRANSFER
SUPPLEMENT DELIVERED TO IT AND A REGISTER (THE “REGISTER”) FOR THE RECORDATION
OF (I) THE NAMES AND ADDRESSES OF THE BANKS AND THE COMMITMENT OF, AND PRINCIPAL
AMOUNT OF THE LOANS (OTHER THAN NEGOTIATED RATE LOANS) OWING TO, EACH BANK FROM
TIME TO TIME, AND (II) WITH RESPECT TO EACH LOAN ASSIGNMENT DELIVERED TO THE
ADMINISTRATIVE AGENT, THE NAME AND ADDRESS OF THE LOAN ASSIGNEE

 

--------------------------------------------------------------------------------


 

66

 


AND THE PRINCIPAL AMOUNT OF EACH BID LOAN OWING TO SUCH LOAN ASSIGNEE.  THE
ENTRIES IN THE REGISTER SHALL CONSTITUTE PRIMA FACIE EVIDENCE OF THE ACCURACY OF
THE INFORMATION SO RECORDED, AND THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE
BANKS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS THE OWNER
OF THE LOAN RECORDED THEREIN FOR ALL PURPOSES OF THIS AGREEMENT.  THE REGISTER
SHALL BE AVAILABLE FOR INSPECTION BY THE COMPANY OR ANY BANK OR LOAN ASSIGNEE AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 


(F)         UPON ITS RECEIPT OF A LOAN ASSIGNMENT EXECUTED BY AN ASSIGNOR BANK
AND A LOAN ASSIGNEE AND AN ADMINISTRATIVE QUESTIONNAIRE FROM THE LOAN ASSIGNEE
IF IT IS NOT THEN A BANK, TOGETHER WITH PAYMENT TO THE ADMINISTRATIVE AGENT (BY
THE ASSIGNOR BANK OR THE LOAN ASSIGNEE, AS AGREED BETWEEN THEM) OF A
REGISTRATION AND PROCESSING FEE OF $3,500, THE ADMINISTRATIVE AGENT SHALL
(I) ACCEPT SUCH LOAN ASSIGNMENT, (II) RECORD THE INFORMATION CONTAINED THEREIN
IN THE REGISTER AND (III) GIVE PROMPT NOTICE OF SUCH ACCEPTANCE AND RECORDATION
TO THE ASSIGNOR BANK, THE LOAN ASSIGNEE AND THE BORROWERS.  UPON ITS RECEIPT OF
A COMMITMENT TRANSFER SUPPLEMENT EXECUTED BY A TRANSFEROR BANK AND A PURCHASING
BANK (AND, IN THE CASE OF A PURCHASING BANK THAT IS NOT THEN A BANK OR AN
AFFILIATE THEREOF, BY THE BORROWERS AND THE ADMINISTRATIVE AGENT) AND AN
ADMINISTRATIVE QUESTIONNAIRE FROM THE PURCHASING BANK IF IT IS NOT THEN A BANK,
TOGETHER WITH PAYMENT TO THE ADMINISTRATIVE AGENT (BY THE TRANSFEROR BANK OR THE
PURCHASING BANK, AS AGREED BETWEEN THEM) OF A REGISTRATION AND PROCESSING FEE OF
$3,500 FOR EACH PURCHASING BANK LISTED IN SUCH COMMITMENT TRANSFER SUPPLEMENT,
THE ADMINISTRATIVE AGENT SHALL (A) ACCEPT SUCH COMMITMENT TRANSFER SUPPLEMENT,
(B) RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER AND (C) GIVE PROMPT
NOTICE OF SUCH ACCEPTANCE AND RECORDATION TO THE BANKS AND THE BORROWERS.


 


(G)        THE COMPANY AUTHORIZES EACH BANK TO DISCLOSE TO ANY PARTICIPANT, LOAN
ASSIGNEE OR PURCHASING BANK (EACH, A “TRANSFEREE”) AND ANY PROSPECTIVE
TRANSFEREE ANY AND ALL FINANCIAL INFORMATION IN SUCH BANK’S POSSESSION
CONCERNING THE BORROWERS AND THEIR SUBSIDIARIES WHICH HAS BEEN DELIVERED TO SUCH
BANK BY OR ON BEHALF OF THE BORROWERS PURSUANT TO THIS AGREEMENT OR IN
CONNECTION WITH SUCH BANK’S CREDIT EVALUATION OF THE BORROWERS AND THEIR
SUBSIDIARIES PRIOR TO BECOMING A PARTY TO THIS AGREEMENT, PROVIDED THAT WITH
RESPECT TO CONFIDENTIAL DATA OR INFORMATION DESCRIBED IN SUBSECTION 10.7, SUCH
CONFIDENTIAL DATA MAY BE DISCLOSED ONLY TO (I) A PURCHASING BANK AND/OR (II) ANY
OTHER TRANSFEREE OR PROSPECTIVE TRANSFEREE WITH THE BORROWERS’ PRIOR WRITTEN
CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD WITH RESPECT TO
PROSPECTIVE PARTICIPANTS, PARTICIPANTS, PROSPECTIVE LOAN ASSIGNEES AND LOAN
ASSIGNEES; PROVIDED, HOWEVER, THAT SUCH BANK SHALL NOT DISCLOSE ANY SUCH
CONFIDENTIAL DATA OR INFORMATION PURSUANT TO THIS SUBSECTION 10.5(G) UNLESS
(I) IT HAS NOTIFIED THE PURCHASING BANK OR OTHER TRANSFEREE OR POTENTIAL
TRANSFEREE THAT SUCH DATA OR INFORMATION ARE CONFIDENTIAL, SUCH NOTIFICATION TO
BE IN WRITING IF SUCH DATA OR INFORMATION ARE DISCLOSED IN WRITING AND ORALLY IF
SUCH DATA OR INFORMATION ARE DISCLOSED ORALLY, AND (II) SUCH PURCHASING BANK,
TRANSFEREE OR POTENTIAL TRANSFEREE HAS AGREED IN WRITING TO BE BOUND BY THE
PROVISIONS OF SUBSECTION 10.7.


 


(H)        IF, PURSUANT TO THIS SUBSECTION, ANY LOAN PARTICIPATION OR SERIES OF
LOAN PARTICIPATIONS IS SOLD OR ANY INTEREST IN THIS AGREEMENT IS TRANSFERRED TO
ANY TRANSFEREE, THE TRANSFEROR BANK SHALL CAUSE SUCH TRANSFEREE, CONCURRENTLY
WITH THE EFFECTIVENESS OF SUCH TRANSFER OR THE FIRST TRANSFER TO OCCUR IN A
SERIES OF TRANSFERS BETWEEN SUCH TRANSFEROR BANK AND SUCH TRANSFEREE, (I) TO
REPRESENT TO THE TRANSFEROR BANK (FOR THE BENEFIT OF THE TRANSFEROR BANK, THE
ADMINISTRATIVE AGENT AND THE BORROWERS) EITHER (A) THAT IT IS INCORPORATED UNDER
THE LAWS OF THE

 

--------------------------------------------------------------------------------


 

67

 


UNITED STATES OR A STATE THEREOF OR THE DISTRICT OF COLUMBIA OR (B) THAT UNDER
APPLICABLE LAW AND TREATIES NO TAXES WILL BE REQUIRED TO BE WITHHELD BY THE
ADMINISTRATIVE AGENT, THE BORROWERS OR THE TRANSFEROR BANK WITH RESPECT TO ANY
PAYMENTS TO BE MADE TO SUCH TRANSFEREE IN RESPECT OF THE LOANS, (II) IF THE
TRANSFEREE IS NOT INCORPORATED UNDER THE LAWS OF THE UNITED STATES, A STATE
THEREOF OR THE DISTRICT OF COLUMBIA, (A) TO FURNISH TO THE TRANSFEROR BANK, THE
ADMINISTRATIVE AGENT AND THE BORROWERS A LETTER IN DUPLICATE IN THE FORM OF
EXHIBIT I OR EXHIBIT J, AS APPROPRIATE, AND TWO DULY COMPLETED COPIES OF UNITED
STATES INTERNAL REVENUE SERVICE FORM W-8BEN OR W-8ECI OR SUCCESSOR APPLICABLE
FORM, AS THE CASE MAY BE, CERTIFYING IN EACH CASE THAT SUCH TRANSFEREE IS
ENTITLED TO RECEIVE PAYMENTS UNDER THIS AGREEMENT WITHOUT DEDUCTION OR
WITHHOLDING OF ANY UNITED STATES FEDERAL INCOME TAXES, OR IN THE CASE OF A BANK
CLAIMING EXEMPTION UNDER SECTIONS 871(H) OR 881(C) OF THE CODE, A CERTIFICATE OF
NON-BANK STATUS TOGETHER WITH TWO ORIGINAL COPIES OF AN INTERNAL REVENUE SERVICE
FORM W-8BEN, OR SUCCESSOR APPLICABLE FORM, AS THE CASE MAY BE, TO ESTABLISH AN
EXEMPTION FROM UNITED STATES BACKUP WITHHOLDING TAX, AND (B) TO AGREE (FOR THE
BENEFIT OF THE TRANSFEROR BANK, THE ADMINISTRATIVE AGENT AND THE BORROWERS) TO
PROVIDE THE TRANSFEROR BANK, THE ADMINISTRATIVE AGENT AND THE BORROWERS A NEW
LETTER OR A NEW CERTIFICATE OF NON-BANK STATUS, IF APPLICABLE, FORM W-8BEN OR
W-8ECI, OR SUCCESSOR APPLICABLE FORM OR OTHER MANNER OF CERTIFICATION, ON OR
BEFORE THE DATE THAT ANY SUCH LETTER OR FORM EXPIRES OR BECOMES OBSOLETE OR
AFTER THE OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN THE MOST RECENT LETTER
OR FORM PREVIOUSLY DELIVERED BY IT, CERTIFYING IN THE CASE OF A FORM W-8BEN OR
W-8ECI THAT SUCH TRANSFEREE IS ENTITLED TO RECEIVE PAYMENTS UNDER THIS AGREEMENT
WITHOUT DEDUCTION OR WITHHOLDING OF ANY UNITED STATES FEDERAL INCOME TAX, AND IN
THE CASE OF A FORM W-8BEN ESTABLISHING EXEMPTION FROM UNITED STATES BACKUP
WITHHOLDING TAX.  THE ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE FOR
OBTAINING SUCH DOCUMENTATION EXCEPT FROM ITS OWN TRANSFEREES.


 


(I)         NOTHING IN THIS SUBSECTION 10.5 SHALL PROHIBIT ANY BANK FROM
PLEDGING OR ASSIGNING ITS LOANS TO ANY FEDERAL RESERVE BANK IN ACCORDANCE WITH
APPLICABLE LAW.


 


(J)         THE BORROWERS, UPON RECEIPT OF WRITTEN NOTICE FROM THE RELEVANT
BANK, AGREE TO ISSUE NOTES TO ANY BANK REQUIRING NOTES TO FACILITATE
TRANSACTIONS OF THE TYPE DESCRIBED IN PARAGRAPH (I) ABOVE.


 


(K)        NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY BANK
(A “GRANTING BANK”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE (AN “SPC”),
IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING BANK TO THE
ADMINISTRATIVE AGENT AND THE COMPANY, THE OPTION TO PROVIDE TO THE BORROWERS ALL
OR ANY PART OF ANY LOAN THAT SUCH GRANTING BANK WOULD OTHERWISE BE OBLIGATED TO
MAKE TO THE BORROWERS PURSUANT TO THIS AGREEMENT; PROVIDED THAT (I) NOTHING
HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO MAKE ANY LOAN, (II) IF AN SPC
ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO PROVIDE ALL OR ANY PART
OF SUCH LOAN, THE GRANTING BANK SHALL BE OBLIGATED TO MAKE SUCH LOAN PURSUANT TO
THE TERMS HEREOF.  THE MAKING OF A LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE
COMMITMENT OF THE GRANTING BANK TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE
MADE BY SUCH GRANTING BANK.  EACH PARTY HERETO HEREBY AGREES THAT NO SPC SHALL
BE LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT
(ALL LIABILITY FOR WHICH SHALL REMAIN WITH THE GRANTING BANK).  IN FURTHERANCE
OF THE FOREGOING, EACH PARTY HERETO HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT) THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND
ONE DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER
SENIOR INDEBTEDNESS OF ANY SPC, IT WILL NOT INSTITUTE

 

--------------------------------------------------------------------------------


 

68

 


AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH SPC ANY
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS
UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF.  IN ADDITION,
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SUBSECTION
10.5(K) ANY SPC MAY (I) WITH NOTICE TO, BUT WITHOUT THE PRIOR WRITTEN CONSENT
OF, THE COMPANY AND THE ADMINISTRATIVE AGENT AND WITHOUT PAYING ANY PROCESSING
FEE THEREFOR, ASSIGN ALL OR A PORTION OF ITS INTERESTS IN ANY LOANS TO THE
GRANTING BANK OR TO ANY FINANCIAL INSTITUTIONS (CONSENTED TO BY THE COMPANY AND
ADMINISTRATIVE AGENT) PROVIDING LIQUIDITY AND/OR CREDIT SUPPORT TO OR FOR THE
ACCOUNT OF SUCH SPC TO SUPPORT THE FUNDING OR MAINTENANCE OF LOANS AND
(II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS
LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY,
GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.  THIS SUBSECTION
10.5(K) MAY NOT BE AMENDED WITHOUT THE WRITTEN CONSENT OF THE SPC.


 

10.6     Adjustments.  Except as otherwise provided in this Agreement or as
otherwise provided by court order, if any Bank (a “benefitted Bank”) shall at
any time receive any payment of all or part of its Committed Rate Loans, or
interest thereon or commitment fee hereunder, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in clause (e) of Section 8, or
otherwise) in a greater proportion than any such payment to and collateral
received by any other Bank, if any, in respect of such other Bank’s Committed
Rate Loans, or interest thereon, or commitment fee hereunder, such benefitted
Bank shall purchase for cash from the other Banks such portion of each such
other Bank’s Committed Rate Loans, or shall provide such other Banks with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such benefitted Bank to share the excess payment or benefits of such
collateral or proceeds ratably with each of such other Banks; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such benefitted Bank, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.  The Borrowers agree that each Bank so purchasing a portion of
another Bank’s Committed Rate Loans may exercise all rights of payment
(including, without limitation, rights of set-off) with respect to such portion
as fully as if such Bank were the direct holder of such portion.

 


10.7     CONFIDENTIALITY.  (A)  EACH OF THE AGENTS AND THE BANKS SHALL, SUBJECT
AS HEREINAFTER PROVIDED, KEEP CONFIDENTIAL FROM ANY THIRD PARTY ANY DATA OR
INFORMATION RECEIVED BY THEM FROM THE BORROWERS PURSUANT TO THIS AGREEMENT
WHICH, IF PROVIDED IN WRITING, IS DESIGNATED IN WRITING AS SUCH, AND IF PROVIDED
ORALLY, IS DESIGNATED ORALLY AS SUCH BY THE BORROWERS EXCEPT:


 

(I)         ANY SUCH DATA OR INFORMATION AS IS OR BECOMES PUBLICLY AVAILABLE OR
GENERALLY KNOWN OTHERWISE THAN AS A RESULT OF ANY BREACH OF THE PROVISIONS OF
THIS SUBSECTION 10.7;

 

(II)        AS REQUIRED BY LAW, RULE, REGULATION OR OFFICIAL DIRECTION;

 

(III)       AS MAY BE NECESSARY TO PROTECT AS AGAINST THE BORROWERS OR EITHER OF
THEM THE INTERESTS OF THE BANKS OR ANY OF THEM UNDER THIS AGREEMENT;

 

(IV)       TO THE EXTENT PERMITTED UNDER SUBSECTION 10.5; AND

 

--------------------------------------------------------------------------------


 

69

 

(V)        TO THE ATTORNEYS, ACCOUNTANTS AND REGULATORS OF SUCH BANKS, AND TO
EACH OTHER BANK.

 


(B)        EACH OF THE AGENTS AND THE BANKS SHALL USE THEIR REASONABLE EFFORTS
TO ENSURE THAT ANY CONFIDENTIAL DATA OR INFORMATION RECEIVED BY THEM FROM THE
BORROWERS PURSUANT TO THIS AGREEMENT WHICH IS DISCLOSED TO EMPLOYEES OF SUCH
AGENT OR BANK (AS THE CASE MAY BE) IS SO DISCLOSED ONLY TO THE EXTENT NECESSARY
FOR PURPOSE OF THE ADMINISTRATION OF THIS AGREEMENT AND, IN ALL CASES, ON THE
CONDITION THAT SUCH INFORMATION AND DATA SHALL BE KEPT CONFIDENTIAL EXCEPT FOR
SUCH PURPOSE.


 


(C)        THE PROVISIONS OF THIS SUBSECTION 10.7 SHALL SURVIVE THE PAYMENT IN
FULL OF ALL AMOUNTS PAYABLE HEREUNDER AND THE TERMINATION OF THIS AGREEMENT.


 

10.8     Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrowers and the Administrative Agent.

 

10.9     GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.10   Consent to Jurisdiction and Service of Process.  All judicial
proceedings brought against the Borrowers with respect to this Agreement may be
brought in any state or federal court of competent jurisdiction in the State of
New York, and, by execution and delivery of this Agreement, the Borrowers
accept, for themselves and in connection with their properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
irrevocably agree to be bound by any final judgment rendered thereby in
connection with this Agreement from which no appeal has been taken or is
available.  The Borrowers irrevocably agree that all process in any such
proceedings in any such court may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to them at their addresses set forth in subsection 10.2 or at
such other address of which the Administrative Agent shall have been notified
pursuant thereto, such service being hereby acknowledged by the Borrowers to be
effective and binding service in every respect.  Each of the Borrowers, the
Agents and the Banks irrevocably waives any objection, including without
limitation, any objection to the laying of venue or based on the grounds of
forum non conveniens which it may now or hereafter have to the bringing of any
such action or proceeding in any such jurisdiction.  Nothing herein shall affect
the right to serve process in any other manner permitted by law or shall limit
the right of any Agent or any Bank to bring proceedings against the Borrowers in
the courts of any other jurisdiction.

 

10.11   WAIVERS OF JURY TRIAL.  EACH BORROWER, THE ADMINISTRATIVE AGENT AND THE
BANKS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR

 

--------------------------------------------------------------------------------


 

70

 

PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

10.12   USA Patriot Act.

 

Each Bank hereby notifies the Borrowers that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Bank to identify the
Borrowers in accordance with the Act.  The Borrowers shall promptly provide such
information upon request by any Bank.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

DEERE & COMPANY

 

 

 

 

 

By:

/s/ James A. Davlin

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

JOHN DEERE CAPITAL CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ James A. Davlin

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and as a Bank

 

 

 

 

 

By:

/s/ Tony Yung

 

 

 

Tony Yung

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Syndication Agent and as a Bank

 

 

 

 

 

By:

/s/ Chas McDonell

 

 

Title: Senior Vice President

 

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Documentation Agent and as a Bank

 

 

 

 

 

By:

/s/ S. Sweeney

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG,

CAYMAN ISLANDS BRANCH,

as a Documentation Agent and as a Bank

 

 

 

 

 

By:

/s/ Karl Studer

 

 

Name: Karl Studer

Title: Director

 

 

 

 

By:

/s/ Jay Chall

 

 

Name: Jay Chall

Title: Director

 

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK SECURITIES INC.,

 

as a Documentation Agent

 

 

 

 

 

By:

/s/ Oliver Schwarz

 

 

 

     Title: Director

 

 

 

 

By:

/s/ Wolfgang Winter

 

 

 

     Title: Managing Director

 

 

 

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Bank

 

 

 

 

 

By:

/s/ Oliver Schwarz

 

 

 

     Title: Director

 

 

 

 

By:

/s/ Wolfgang Winter

 

 

 

     Title: Managing Director

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

TERMS OF SUBORDINATION

 

“Senior Indebtedness” means the principal of (and premium, if any) and unpaid
interest, and Utilization Fee, facility fee, letter of credit fees and
commitment fees on (a) indebtedness (including matured and contingent
reimbursement obligations in respect of letters of credit) of John Deere Capital
Corporation (the “Capital Corporation”) (including indebtedness of others
guaranteed by the Capital Corporation), other than the indebtedness evidenced by
the Securities [such term to be defined as the debt to be issued under the
indenture or agreement to which this Schedule relates] and [specify any other
indebtedness of the Capital Corporation (including indebtedness of others
guaranteed by the Capital Corporation)], provided that indebtedness of the
Capital Corporation under the credit agreement to which these Terms of
Subordination are attached may not be so specified, whether outstanding on the
date hereof or hereafter created, incurred, assumed or guaranteed, for money
borrowed, unless in the instrument creating or evidencing the same or pursuant
to which the same is outstanding it is provided that such indebtedness is not
senior or prior in right of payment to the Securities, and (b) renewals,
extensions, modifications and refundings of any such indebtedness.

 

SUBORDINATION

 

Section 1.  Agreement to Subordinate.

 

The Capital Corporation, for itself, its successors and assigns, covenants and
agrees, and each holder of Securities, by such holder’s acceptance thereof,
likewise covenants and agrees, that the payment of the principal of (and
premium, if any) and interest on each and all of the Securities is hereby
expressly subordinated, to the extent and in the manner hereinafter set forth,
in right of payment to the prior payment in full of all Senior Indebtedness.

 

Section 2.  Distribution on Dissolution, Liquidation and Reorganization;
Subrogation of Securities.

 

Upon any distribution of assets of the Capital Corporation upon any dissolution,
winding up, liquidation or reorganization of the Capital Corporation, whether in
bankruptcy, insolvency, reorganization or receivership proceedings or upon an
assignment for the benefit of creditors or any other marshalling of the assets
and liabilities of the Capital Corporation or otherwise (subject to the power of
a court of competent jurisdiction to make other equitable provisions reflecting
the rights conferred in this Agreement upon the Senior Indebtedness and the
holders thereof with respect to the Securities by a lawful plan of
reorganization under applicable bankruptcy law),

 

(a)        the holders of Senior Indebtedness shall be entitled to receive
payment in full of the principal thereof (and premium if any) and the interest,
Utilization Fee, facility fee, letter of credit fees and commitment fees due on
the Senior Indebtedness before the holders of the Securities are entitled to
receive any payment upon the principal of (or premium, if any) or interest on
indebtedness evidenced by the Securities; and

 

(b)        any payment or distribution of assets of the Capital Corporation of
any kind or character, whether in cash, property or securities, to which the
holders of the Securities or any trustee therefor would be entitled except for
the provisions of this

 

--------------------------------------------------------------------------------


 

I-2

 

Article shall be paid by the liquidating trustee or agent or other person making
such payment or distribution, whether a trustee in bankruptcy, a receiver or
liquidating trustee or otherwise, directly to the holders of Senior Indebtedness
or their representative or representatives or to the trustee or trustees under
any indenture under which any instruments evidencing any of such Senior
Indebtedness may have been issued, ratably according to the aggregate amounts
remaining unpaid on account of the principal of (and premium, if any) and
interest, Utilization Fee, facility fee, letter of credit fees and commitment
fees on the Senior Indebtedness held or represented by each holder of Senior
Indebtedness, to the extent necessary to make payment in full of all Senior
Indebtedness remaining unpaid, after giving effect to any concurrent payment or
distribution to the holders of such Senior Indebtedness; and

 

(c)        in the event that, notwithstanding the foregoing, any payment or
distribution of assets of the Capital Corporation of any kind or character,
whether in cash, property or securities, shall be received by any trustee for
the holders of the Securities or the holders of the Securities before all Senior
Indebtedness is paid in full, such payment or distribution shall be paid over,
upon written notice to any trustee for the holders of the Securities, to the
holders of Senior Indebtedness or their representative or representatives or to
the trustee or trustees under any indenture under which any instruments
evidencing any of such Senior Indebtedness may have been issued, ratably as
aforesaid, for application to the payment of all Senior Indebtedness remaining
unpaid until all such Senior Indebtedness shall have been paid in full, after
giving effect to any concurrent payment or distribution to the holders of such
Senior Indebtedness.

 

Subject to the payment in full of all Senior Indebtedness, the holders of the
Securities shall be subrogated to the rights of the holders of Senior
Indebtedness to receive payments or distributions of cash, property or
securities of the Capital Corporation applicable to Senior Indebtedness until
the principal of (and premium, if any) and interest on the Securities shall be
paid in full and no such payments or distributions to the holders of the
Securities of cash, property or securities otherwise distributable to the
holders of Senior Indebtedness shall, as between the Capital Corporation, its
creditors other than the holders of Senior Indebtedness, and the holders of the
Securities, be deemed to be a payment by the Capital Corporation to or on
account of the Securities.  It is understood that the provisions of this
Article are, and are intended, solely for the purpose of defining the relative
rights of the holders of the Securities, on the one hand, and the holders of
Senior Indebtedness, on the other hand.  Nothing contained in this Article or
elsewhere in this Agreement or in the Securities is intended to or shall impair,
as between the Capital Corporation, its creditors other than the holders of
Senior Indebtedness, and the holders of the Securities, the obligation of the
Capital Corporation, which is unconditional and absolute, to pay to the holders
of the Securities the principal of (and premium, if any) and interest on the
Securities as and when the same shall become due and payable in accordance with
their terms, or to affect the relative rights of the holders of the Securities
and creditors of the Capital Corporation other than the holders of Senior
Indebtedness, nor shall anything herein or in the instruments or other evidence
of the Securities prevent any trustee for the holders of the Securities or the
holder of any Securities from exercising all remedies otherwise permitted by
applicable law upon default under this Agreement or such instrument or other
evidence, subject to the rights, if any, under this Article of the holders of
Senior Indebtedness in respect of cash, property or securities of the Capital
Corporation received upon the exercise of any such remedy.

 

--------------------------------------------------------------------------------


 

I-2

 

Section 3.  No Payment on Securities in Event of Non-Payment When Due of Senior
Indebtedness.

 

No payment by the Capital Corporation on account of principal (or premium, if
any), sinking funds, or interest on the Securities shall be made unless full
payment of amounts then due for principal, premium, if any, sinking funds and
interest and letter of credit fees and commitment fees on Senior Indebtedness
has been made or duly provided for in money or money’s worth.

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

COMMITMENTS

 

Bank

Commitment

JPMorgan Chase Bank, N.A.

$105,000,000

Bank of America, N.A.

$105,000,000

Barclays Bank, PLC

$185,000,000

Goldman Sachs Bank USA

$185,000,000

Morgan Stanley Bank, N.A.

$185,000,000

Citibank, N.A.

$85,000,000

Credit Suisse AG, Cayman Islands Branch

$85,000,000

Deutsche Bank AG, New York Branch

$85,000,000

BNP Paribas

$60,000,000

HSBC Bank USA, National Association

$60,000,000

Royal Bank of Canada

$60,000,000

Toronto Dominion (New York) LLC

$60,000,000

Wells Fargo Bank, National Association

$60,000,000

The Northern Trust Company

$40,000,000

Banco Bilbao Vizcaya Argentaria S.A., New York Branch

$20,000,000

Banco Santander, S.A.- New York Branch

$20,000,000

Fifth Third Bank

$20,000,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

$20,000,000

U.S. Bank, National Association

$20,000,000

Westpac Banking Corporation

$20,000,000

The Bank of New York Mellon

$10,000,000

Nordea Bank Finland Plc, New York & Cayman Islands Branches

$10,000,000

 

 

 

 

 

 

             TOTAL

$1,500,000,000

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

MANDATORY COSTS

 

1.                              Mandatory Cost is an addition to the interest
rate to compensate Banks for the cost of compliance with (a) the requirements of
the Bank of England and/or the Financial Services Authority (or, in either case,
any other authority which replaces all or any of its functions) or (b) the
requirements of the European Central Bank.

 

2.                              On the first day of each Interest Period (or as
soon as possible thereafter) the Administrative Agent shall calculate, as a
percentage rate, a rate (the “Additional Cost Rate”) for each Bank, in
accordance with the paragraphs set out below.  The Mandatory Cost will be
calculated by the Administrative Agent as a weighted average of the Banks’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Bank in the relevant Loan) and will be expressed as a percentage rate per
annum.

 

3.                              The Additional Cost Rate for any Bank lending
from a Facility Office in a Participating Member State will be the percentage
notified by that Bank to the Administrative Agent.  This percentage will be
certified by that Bank in its notice to the Administrative Agent to be its
reasonable determination of the cost (expressed as a percentage of that Bank’s
participation in all Loans made from that Facility Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that Facility Office.

 

4.                              The Additional Cost Rate for any Bank lending
from a Facility Office in the United Kingdom will be calculated by the
Administrative Agent as follows:

 

[g109181kg17i001.gif] per cent. per annum

 

Where:

 

A                          is the percentage of Eligible Liabilities (assuming
these to be in excess of any stated minimum) which that Bank is from time to
time required to maintain as an interest free cash ratio deposit with the Bank
of England to comply with cash ratio requirements.

 

B                           is the percentage rate of interest (excluding the
Applicable Margin and the Mandatory Cost) payable for the relevant Interest
Period on the Loan.

 

C                          is the percentage (if any) of Eligible Liabilities
which that Bank is required from time to time to maintain as interest bearing
Special Deposits with the Bank of England.

 

D                          is the percentage rate per annum payable by the Bank
of England to the Administrative Agent on interest bearing Special Deposits.

 

--------------------------------------------------------------------------------


 

III-2

 

E                            is designed to compensate Banks for amounts payable
under the Fees Rules and is calculated by the Administrative Agent as being the
average of the most recent rates of charge supplied by the Reference Banks to
the Administrative Agent pursuant to paragraph 7 below and expressed in pounds
per £1,000,000.

 

5.                              For the purposes of this Schedule:

 

(a)                                   “Eligible Liabilities” and “Special
Deposits” have the meanings given to them from time to time under or pursuant to
the Bank of England Act 1998 or (as may be appropriate) by the Bank of England;

 

(b)                                  “Facility Office” means, as to any Bank,
the office or offices of such Bank through which it is making or has made Loans
under this Agreement denominated in Pounds Sterling;

 

(c)                                   “Fees Rules” means the rules on periodic
fees contained in the FSA Supervision Manual or such other law or regulation as
may be in force from time to time in respect of the payment of fees for the
acceptance of deposits;

 

(d)                                  “Fee Tariffs” means the fee tariffs
specified in the Fees Rules under the activity group A.1 Deposit acceptors
(ignoring any minimum fee or zero rated fee required pursuant to the Fees
Rules but taking into account any applicable discount rate);

 

(e)                                   “Reference Banks” means the principal
London offices of JPMorgan Chase Bank, N.A., [Bank of America, N.A. and Deutsche
Bank AG] or such other banks as may be appointed by the Administrative Agent in
consultation with the Borrowers. and

 

(f)                                      “Tariff Base” has the meaning given to
it in, and will be calculated in accordance with, the Fees Rules.

 

6.                              In application of the above formulae, A, B, C
and D will be included in the formulae as percentages (i.e. 5 per cent. will be
included in the formula as 5 and not as 0.05).  A negative result obtained by
subtracting D from B shall be taken as zero.  The resulting figures shall be
rounded to four decimal places.

 

--------------------------------------------------------------------------------


 

III-3

 

7.                              If requested by the Administrative Agent, each
Reference Bank shall, as soon as practicable after publication by the Financial
Services Authority, supply to the Administrative Agent, the rate of charge
payable by that Reference Bank to the Financial Services Authority pursuant to
the Fees Rules in respect of the relevant financial year of the Financial
Services Authority (calculated for this purpose by that Reference Bank as being
the average of the Fee Tariffs applicable to that Reference Bank for that
financial year) and expressed in pounds per £1,000,000 of the Tariff Base of
that Reference Bank.

 

8.                              Each Bank shall supply any information required
by the Administrative Agent for the purpose of calculating its Additional Cost
Rate.  In particular, but without limitation, each Bank shall supply the
following information on or prior to the date on which it becomes a Bank:

 

(a)                                   the jurisdiction of its Facility Office;
and

 

(b)                                  any other information that the
Administrative Agent may reasonably require for such purpose.

 

Each Bank shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9.                              The percentages of each Bank for the purpose of
A and C above and the rates of charge of each Reference Bank for the purpose of
E above shall be determined by the Administrative Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Bank notifies the Administrative Agent to the
contrary, each Bank’s obligations in relation to cash ratio deposits and Special
Deposits are the same as those of a typical bank from its jurisdiction of
incorporation with a Facility Office in the same jurisdiction as its Facility
Office.

 

10.                      The Administrative Agent shall have no liability to any
person if such determination results in an Additional Cost Rate which over or
under compensates any Bank and shall be entitled to assume that the information
provided by any Bank or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

11.                      The Administrative Agent shall distribute the
additional amounts received as a result of the Mandatory Cost to the Banks on
the basis of the Additional Cost Rate for each Bank based on the information
provided by each Bank and each Reference Bank pursuant to paragraphs 3, 7 and 8
above.

 

12.                      Any determination by the Administrative Agent pursuant
to this Schedule in relation to a formula, the Mandatory Cost, an Additional
Cost Rate or any amount payable to a Bank shall, in the absence of manifest
error, be conclusive and binding on all parties.

 

--------------------------------------------------------------------------------


 

III-4

 

13.                      The Administrative Agent may from time to time, after
consultation with the Borrowers and the Banks, determine and notify to all
parties any amendments which are required to be made to this Schedule in order
to comply with any change in law, regulation or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties.

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

 

ADDRESSES FOR NOTICES

 

 

JPMorgan Chase Bank, N.A.

Attention:  Robert Kellas

383 Madison Avenue -24th Floor

New York, New York 10017

Telephone:  (212) 270-3560

Facsimile:  (212) 270-6637

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF BORROWING NOTICE]

 

_________, 20__

 

JPMorgan Chase Bank, N.A.,
  as Administrative Agent under the
    Credit Agreement referred to below
1111 Fannin Street, 10th Floor
Houston, Texas 77002
Attention:  Talitha Humes

 

 

Ladies and Gentlemen:

 

Pursuant to subsection 2.1(c) of the $1,500,000,000 37-Month Credit Agreement,
dated as of March 2, 2010, among DEERE & COMPANY, JOHN DEERE CAPITAL
CORPORATION, the Banks parties thereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, CITIBANK, N.A., CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
and DEUTSCHE BANK SECURITIES INC., as Documentation Agents, and BANK OF AMERICA,
N.A., as Syndication Agent (as the same may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), the undersigned
hereby requests that the following Committed Rate Loans be made on __________,
20__ as follows:

 

(1)  Total Amount of Committed Rate Loans

$____________

 

(2)  Requested Currency

_____________

 

(3)  Amount of (1) to be allocated to Eurocurrency Loans

$____________

 

(4)  Amount of (1) to be allocated to ABR Loans

$____________

 

(5)  Interest Periods and amounts to be allocated thereto in respect of
Eurocurrency Loans (amounts must total (3)):

 

 

        (i)  one month

$____________

        (ii)  two months

$____________

        (iii)  three months

$____________

        (v)  six months

$____________

Total Eurocurrency Loans

$____________

 

--------------------------------------------------------------------------------


 

A-2

 

NOTE:  THE AMOUNT APPEARING IN LINE (1) ABOVE MUST BE AT LEAST EQUAL TO
$25,000,000 AND IN A WHOLE MULTIPLE OF $5,000,000 (OR THE FOREIGN CURRENCY
EQUIVALENT IN THE CASE OF FOREIGN CURRENCY LOANS) AND THE AMOUNTS APPEARING IN
EACH OTHER LINE ABOVE MUST BE AT LEAST EQUAL TO $10,000,000 AND IN A WHOLE
MULTIPLE OF $1,000,000 (OR THE FOREIGN CURRENCY EQUIVALENT IN THE CASE OF
FOREIGN CURRENCY LOANS).

 

Terms defined in the Credit Agreement shall have the same meanings when used
herein.

 

 

Very truly yours,

 

[DEERE & COMPANY]

 

[JOHN DEERE CAPITAL CORPORATION]

 

 

 

 

 

By:

 

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF BID LOAN REQUEST]

 

_______, 20__

 

JPMorgan Chase Bank, N.A.,
  as Administrative Agent under the Credit
    Agreement referred to below
1111 Fannin Street, 10th Floor
Houston, Texas 77002
Attention:  Talitha Humes

 

Ladies and Gentlemen:

 

Reference is made to the $1,500,000,000 37-Month Credit Agreement, dated as of
March 2, 2010, among DEERE & COMPANY, JOHN DEERE CAPITAL CORPORATION, the Banks
parties thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, CITIBANK,
N.A., CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, and DEUTSCHE BANK SECURITIES
INC., as Documentation Agents, and BANK OF AMERICA, N.A., as Syndication Agent
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”).  Terms defined in the Credit Agreement are used
herein as therein defined.

 

This is an [Index Rate] [Absolute Rate] Bid Loan Request pursuant to subsection
2.2 of the Credit Agreement requesting quotes for the following Bid Loans:

 

 

Aggregate Principal Amount

$_______________

$_______________

$_______________

Borrowing Date

_______________

_______________

_______________

Interest Period

_______________

_______________

_______________

Maturity Period

_______________

_______________

_______________

Interest Payment Dates

_______________

_______________

_______________

Interest Rate Basis

360 day year

 

--------------------------------------------------------------------------------


 

B-2

 

NOTE: THE AGGREGATE PRINCIPAL AMOUNTS APPEARING ABOVE MUST BE IN THE AGGREGATE
AT LEAST EQUAL TO $25,000,000 AND IN A WHOLE MULTIPLE OF $5,000,000.

 

 

Very truly yours,

 

[DEERE & COMPANY]

 

[JOHN DEERE CAPITAL CORPORATION]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

__________

Note:              Pursuant to the Credit Agreement, a Bid Loan Request may be
transmitted by facsimile transmission, or by telephone, immediately confirmed by
facsimile transmission.  In any case, a Bid Loan Request shall contain the
information specified in the second paragraph of this form.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF BID LOAN OFFER]

 

_______, 20__

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

under the Credit Agreement referred to below
1111 Fannin Street, 10th Floor
Houston, Texas 77002
Attention:  Talitha Humes

Ladies and Gentlemen:

 

Reference is made to the $1,500,000,000 37-Month Credit Agreement, dated as of
March 2, 2010, among DEERE & COMPANY, JOHN DEERE CAPITAL CORPORATION, the Banks
parties thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, CITIBANK,
N.A., CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, and DEUTSCHE BANK SECURITIES
INC., as Documentation Agents, and BANK OF AMERICA, N.A., as Syndication Agent
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Terms defined in the Credit Agreement are used
herein as therein defined.

 

In accordance with subsection 2.2 of the Credit Agreement, the undersigned Bid
Loan Bank offers to make Bid Loans thereunder in the following amounts with the
following maturity dates:

 

Borrowing Date:  _________________, 20__

 

Aggregate Maximum Amount:  $________

 

--------------------------------------------------------------------------------


 

C-2

 

Maturity Date 1:

Maturity Date 2:

Maturity Date 3:

Maximum Amount   $________

Maximum Amount  $_________

Maximum Amount  $_______

Rate* _____Amount  $________

Rate* _____Amount  $________

Rate* _____Amount   $________

Rate* _____Amount  $________

Rate* _____Amount  $________

Rate* _____Amount   $________

 

 

 

Very truly yours,

 

 

 

[NAME OF BID LOAN BANK]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Telephone:

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

*  If Index Rate Bid Loan, insert percentage above or below Eurocurrency Rate.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF BID LOAN CONFIRMATION]

 

_______, 20__

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent
    under the Credit Agreement referred  to below
1111 Fannin Street, 10th Floor
Houston, Texas 77002
Attention:  Talitha Humes

Ladies and Gentlemen:

 

Reference is made to the $1,500,000,000 37-Month Credit Agreement, dated as of
March 2, 2010, among DEERE & COMPANY, JOHN DEERE CAPITAL CORPORATION, the Banks
parties thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, CITIBANK,
N.A., CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, and DEUTSCHE BANK SECURITIES
INC., as Documentation Agents, and BANK OF AMERICA, N.A., as Syndication Agent
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”).  Terms defined in the Credit Agreement are used
herein as therein defined.

 

In accordance with subsection 2.2 of the Credit Agreement, the undersigned
accepts and confirms the offers by Bid Loan Bank(s) to make Bid Loans to the
undersigned on ______________, 20__ [Borrowing Date] under said subsection 2.2
in the (respective) amount(s) set forth on the attached list of Bid Loans
offered.

 

 

Very truly yours,

 

[DEERE & COMPANY]

 

[JOHN DEERE CAPITAL CORPORATION]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

[Borrower to attach Bid Loan Offer list prepared by Administrative Agent with
accepted amount entered by the Borrower to right of each Bid Loan Offer].

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[FORM OF LOAN ASSIGNMENT]

 

LOAN ASSIGNMENT

 

LOAN ASSIGNMENT, dated as of the date set forth in Item 1 of Schedule I hereto,
among the Assignor Bank set forth in Item 2 of Schedule I hereto (the “Assignor
Bank”), the Loan Assignee set forth in Item 3 of Schedule I hereto (the “Loan
Assignee”), and JPMORGAN CHASE BANK, N.A., as administrative agent for the Banks
under the Credit Agreement described below (in such capacity, the
“Administrative Agent”).

 

W I T N E S S E T H :

 

WHEREAS, this Loan Assignment is being executed and delivered in accordance with
subsection 10.5(c) of the $1,500,000,000 37-Month Credit Agreement, dated as of
March 2, 2010, among DEERE & COMPANY, JOHN DEERE CAPITAL CORPORATION, the Banks
parties thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, CITIBANK,
N.A., CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, and DEUTSCHE BANK SECURITIES
INC., as Documentation Agents, and BANK OF AMERICA, N.A., as Syndication Agent
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”)”; terms defined therein being used herein as
therein defined); and

 

WHEREAS, the Assignor Bank has advanced to [the Company] [the Capital
Corporation] the Bid Loan or Negotiated Rate Loan or portion thereof described
in Item 5 of Schedule I hereto (the “Loan”), and the Assignor Bank is assigning
the Loan to the Loan Assignee pursuant to this Loan Assignment;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.  The Assignor Bank acknowledges receipt from the Loan Assignee of an amount
equal to the purchase price, as agreed between the Assignor Bank and the Loan
Assignee, of the outstanding principal amount of, and accrued interest on, the
Loan.  The Assignor Bank hereby irrevocably sells, assigns and transfers to the
Loan Assignee without recourse, representation or warranty, and the Loan
Assignee hereby irrevocably purchases, takes and acquires from the Assignor
Bank, the Loan, together with all instruments, documents and collateral security
pertaining thereto.

 

2.  (a)  From and after the date set forth in Item 4 of Schedule I hereto (the
“Transfer Effective Date”), principal and interest that would otherwise be
payable to or for the account of the Assignor Bank pursuant to the Loan shall,
instead, be payable to or for the account of the Loan Assignee.

 

(b)  If Item 6 of Schedule I hereto contains payment instructions for the Loan
Assignee and if the Loan Assignee delivers a copy of this Loan Assignment to the
Administrative Agent in accordance with subsection 10.5(f) of the Credit
Agreement at least 5 Business Days prior to the due date of any payment to the
Loan Assignee, the Loan Assignee hereby instructs the Administrative Agent to
pay all such amounts payable to it pursuant to the

 

--------------------------------------------------------------------------------


 

E-2

 

provision of subparagraph (a) of this paragraph 2 in accordance with such
payment instructions.  If Item 6 of Schedule I hereto does not contain payment
instructions for the Loan Assignee (or a copy hereof is not delivered to the
Administrative Agent as aforesaid), the Assignor Bank and the Loan Assignee
agree that, notwithstanding the provisions of subparagraph (a) of this paragraph
2, the Assignor Bank is hereby appointed by the Loan Assignee as its collection
agent to receive from the Administrative Agent, for and on behalf of and for the
account of the Loan Assignee, all amounts payable to or for the account of the
Loan Assignee under the Loan; the Assignor Bank will immediately pay over to the
Loan Assignee any such amounts received by it, in like funds as received.

 

3.  Each of the parties to this Loan Assignment agrees that at any time and from
time to time upon the written request of any other party, it will execute and
deliver such further documents and do such further acts and things as such other
party may reasonably request in order to effect the purposes of this Loan
Assignment.

 

4.  By executing and delivering this Loan Assignment, the Assignor Bank and the
Loan Assignee confirm to and agree with each other and the Administrative Agent
and the Banks as follows:  (i) other than the representation and warranty that
it is the legal and beneficial owner of the interest being assigned hereby free
and clear of any adverse claim, the Assignor Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other instrument or document furnished pursuant thereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement or any other instrument or document furnished pursuant thereto;
(ii) the Assignor Bank makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Company or the
Capital Corporation or the performance or observance by the Company or the
Capital Corporation of any of its obligations under the Credit Agreement or any
other instrument or document furnished pursuant thereto; (iii) the Loan Assignee
confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements referred to in subsection 3.1 of the Credit
Agreement (unless financial statements referred to in subsection 5.1(a) of the
Credit Agreement have become available), the financial statements delivered
pursuant to subsection 5.1 of the Credit Agreement, if any, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Loan Assignment; (iv) the Loan Assignee
will, independently and without reliance upon the Administrative Agent, the
Assignor Bank or any other Bank and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in respect of the Credit Agreement; and (v) the Loan Assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, all in accordance with Section 9 of the Credit
Agreement.

 

5.  The Loan Assignee will on, or prior to the Transfer Effective Date,
(i) represent to the Assignor Bank (for the benefit of the Assignor Bank, the
Administrative Agent and the Borrowers) either (A) that it is incorporated under
the laws of the United States, a state thereof, or the District of Columbia or
(B) that the under applicable law and treaties no taxes will be required to be
withheld by the Administrative Agent, the Borrowers or the Assignor Bank

 

--------------------------------------------------------------------------------


 

E-3

 

with respect to any payments to be made to such Loan Assignee under the Credit
Agreement, (ii) if the Loan Assignee is not incorporated under the laws of the
United States, a state thereof, or the District of Columbia, (A) furnish to the
Assignor Bank, the Administrative Agent and the Borrowers, on or prior to the
Transfer Effective Date, a letter in duplicate in the form of Exhibit I or
Exhibit J, as appropriate, to the Credit Agreement and two duly completed copies
of either U.S. Internal Revenue Service Form W-8BEN or U.S. Internal Revenue
Service Form W-8ECI or successor applicable form, as the case may be (wherein
the Loan Assignee claims entitlement to complete exemption from U.S. federal
withholding tax on all payments under the Credit Agreement either because of
treaty benefits or under applicable law), or in the case of a Loan Assignee that
is claiming exemption under Sections 871(h) or 881(c) of the Code, a Certificate
of Non-Bank Status together with two original copies of U.S. Internal Revenue
Service Form W-8BEN or successor applicable form (wherein the Loan Assignee
claims entitlement to complete exemption from U.S. federal backup withholding
tax on all payments under the Credit Agreement) and (B) agrees to provide, to
the extent it may lawfully do so, to the Assignor Bank, the Administrative Agent
and the Borrowers a new letter or a new Certificate of Non-Bank Status, if
applicable, and a Form W-8BEN or Form W-8ECI or successor applicable form or
other manner of certification on or before the expiration or obsolescence of, or
after the occurrence of any event requiring a change in, the most recent letter
and form previously delivered by it, certifying in the case of a Form W-8BEN or
W-8ECI that such Loan Assignee is entitled to receive payments under the Credit
Agreement without deduction or withholding of any United States federal income
tax, and in the case of a Form W-8BEN establishing exemption from United States
backup withholding tax

 

6.  The Loan Assignee agrees to be bound by subsection 10.7 of the Credit
Agreement relating to confidentiality.

 

7.  This Loan Assignment shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Assignment to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth in Item 1 of Schedule I hereto.

 

--------------------------------------------------------------------------------


 

SCHEDULE I

TO LOAN

ASSIGNMENT

 

 

Item 1

 

(Date of Loan Assignment):

 

[Insert date of Loan Assignment]

 

 

 

 

 

Item 2

 

(Assignor Bank):

 

[Insert name of Assignor Bank]

 

 

 

 

 

Item 3

 

(Loan Assignee):

 

[Insert name, address, telephone and telex numbers and name of contact party of
Loan Assignee]

 

 

 

 

 

Item 4

 

(Transfer Effective Date):

 

[Insert Transfer Effective Date] [To be a date not less than five Business Days
after date of Loan Assignment]

 

 

 

 

 

Item 5

 

(Description of Loan):

 

a.   Borrowing Date and Maturity Date:

b.   Principal Amount of Loan:

 

 

 

[Bid Loan or Negotiated Rate Loan]

 

 

 

 

 

 

Item 6

 

(Payment Instructions):

 

[Complete only if payments are to be made by Administrative Agent to Loan
Assignee rather than to Assignor Bank as collection agent for Loan Assignee;
leave blank if Assignor Bank is to act as such collection agent]

 

 

 

 

 

Item 7

 

(Signatures):

 

 

 

 

 

 

, as

 

 

Assignor Bank

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

, as

 

 

Loan Assignee

 

 

 

 

 

By:

 

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

I-2

 

ACCEPTED FOR RECORDATION

IN REGISTER:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[FORM OF COMMITMENT TRANSFER SUPPLEMENT]

 

COMMITMENT TRANSFER SUPPLEMENT

 

COMMITMENT TRANSFER SUPPLEMENT, dated as of the date set forth in Item 1 of
Schedule I hereto, among the Transferor Bank set forth in Item 2 of Schedule I
hereto (the “Transferor Bank”), each Purchasing Bank set forth in Item 3 of
Schedule I hereto (each, a “Purchasing Bank”), [DEERE & COMPANY, a Delaware
corporation (the “Company”), JOHN DEERE CAPITAL CORPORATION, a Delaware
corporation (the “Capital Corporation”)], and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Banks under the Credit Agreement described below
(in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H :

 

WHEREAS, this Commitment Transfer Supplement is being executed and delivered in
accordance with subsection 10.5(d) of the $1,500,000,000 37-Month Credit
Agreement, dated as of March 2, 2010, among the Company, the Capital
Corporation, the Transferor Bank and the other Banks party thereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent, CITIBANK, N.A., CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, and DEUTSCHE BANK SECURITIES INC., as Documentation
Agents, and BANK OF AMERICA, N.A., as Syndication Agent (as the same may be
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms defined therein being used herein as therein defined);

 

WHEREAS, each Purchasing Bank (if it is not already a Bank party to the Credit
Agreement) wishes to become a Bank party to the Credit Agreement; and

 

WHEREAS, the Transferor Bank is selling and assigning to each Purchasing Bank,
rights, obligations and commitments under the Credit Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.  From and after the Transfer Effective Date set forth in Item 4 of Schedule I
hereto (the “Transfer Effective Date”), each Purchasing Bank shall be a Bank
party to the Credit Agreement for all purposes thereof with respect to the
interest purchased hereunder.

 

2.  The Transferor Bank acknowledges receipt from each Purchasing Bank of an
amount equal to the purchase price, as agreed between the Transferor Bank and
such Purchasing Bank (the “Purchase Price”), of the portion being purchased by
such Purchasing Bank (such Purchasing Bank’s “Purchased Percentage”) of the
outstanding Commitment of such Transferor Bank and/or Committed Rate Loans and
other amounts owing to the Transferor Bank under the Credit Agreement (other
than any Bid Loans and Negotiated Rate Loans owing to the Transferor Bank).  The
Transferor Bank hereby irrevocably sells, assigns and transfers to each
Purchasing Bank, without recourse, representation or warranty, and each
Purchasing Bank hereby irrevocably purchases, takes and assumes from the
Transferor Bank, such Purchasing Bank’s Purchased Percentage of the Commitments
and the presently outstanding Committed Rate Loans

 

--------------------------------------------------------------------------------


 

F-2

 

and other amounts owing to the Transferor Bank under the Credit Agreement (other
than any Bid Loans and Negotiated Rate Loans owing to the Transferor Bank)
together with all instruments, documents and collateral security pertaining
thereto.

 

3.  The Transferor Bank has made arrangements with each Purchasing Bank with
respect to (i) the portion, if any, to be paid, and the date or dates for
payment, by the Transferor Bank to such Purchasing Bank of any fees heretofore
received by the Transferor Bank pursuant to the Credit Agreement prior to the
Transfer Effective Date and (ii) the portion, if any, to be paid, and the date
or dates for payment, by such Purchasing Bank to the Transferor Bank of fees or
interest received by such Purchasing Bank pursuant to the Credit Agreement from
and after the Transfer Effective Date.

 

4.  (a)  From and after the Transfer Effective Date, principal, interest, fees
and other amounts that would otherwise be payable to or for the account of the
Transferor Bank pursuant to the Credit Agreement and the Committed Rate Loans
(other than any Bid Loans and Negotiated Rate Loans owing to the Transferor
Bank) shall, instead, be payable to or for the account of the Transferor Bank
and the Purchasing Banks, as the case may be, in accordance with their
respective interests as reflected in this Commitment Transfer Supplement,
whether such amounts have accrued prior to the Transfer Effective Date or accrue
subsequent to the Transfer Effective Date.

 

(b)  The Transferor Bank and each Purchasing Bank hereby agree and instruct the
Administrative Agent that, notwithstanding the provisions of subparagraph (a) of
this paragraph 4, on each date hereafter on which interest or fees are payable
under the Credit Agreement and the Committed Rate Loans in respect of any period
(an “Accrual Period”) ending on or prior to the Transfer Effective Date, any
such interest or fees payable to the Purchasing Bank on account of such Accrual
Period in respect of its interests as reflected in this Commitment Transfer
Supplement shall be paid over to the Transferor Bank (and, if such interest or
fees are not paid in full when due, the payment over to the Transferor Bank
shall be ratable), and the Transferor Bank and such Purchasing Bank will make
appropriate arrangements for the payment to such Purchasing Bank of the portion
thereof owing to it to reflect the amount, if any, included in the Purchase
Price for interest and fees in respect of any Accrual Period.

 

5.  On or promptly after the Transfer Effective Date specified in this
Commitment Transfer Supplement, the Purchasing Bank and the Administrative
Agent, on behalf of such Purchasing Bank, shall open and maintain in the name of
each Borrower a Loan Account with respect to such Purchasing Bank’s Committed
Rate Loans and Bid Loans to such Borrower.

 

6.  Concurrently with the execution and delivery hereof, the Administrative
Agent will, at the expense of the Transferor Bank, provide to each Purchasing
Bank (if it is not already a Bank party to the Credit Agreement) conformed
copies of all documents delivered to the Administrative Agent on the Closing
Date in satisfaction of the conditions precedent set forth in the Credit
Agreement.

 

7.  Each of the parties to this Commitment Transfer Supplement agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver

 

--------------------------------------------------------------------------------


 

F-3

 

such further documents and do such further acts and things as such other party
may reasonably request in order to effect the purposes of this Commitment
Transfer Supplement.

 

8.  By executing and delivering this Commitment Transfer Supplement, the
Transferor Bank and each Purchasing Bank confirm to and agree with each other
and the Administrative Agent and the Banks as follows:  (i) other than the
representation and warranty that it is the legal and beneficial owner of the
interest being assigned hereby free and clear of any adverse claim, the
Transferor Bank makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or any other instrument or
document furnished pursuant thereto or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, the
Committed Rate Loans or any other instrument or document furnished pursuant
thereto; (ii) the Transferor Bank makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the Company
or the Capital Corporation or the performance or observance by the Company or
the Capital Corporation of any of its obligations under the Credit Agreement or
any other instrument or document furnished pursuant thereto; (iii) each
Purchasing Bank confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements referred to in subsection 3.1
of the Credit Agreement, the financial statements delivered pursuant to
subsection 5.1 of the Credit Agreement, if any, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Commitment Transfer Supplement; (iv) each Purchasing
Bank will, independently and without reliance upon the Administrative Agent, the
Transferor Bank or any other Bank and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement; (v) each Purchasing
Bank appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to the Administrative Agent by the terms thereof, together with
such powers as are reasonably incidental thereto, all in accordance with
Section 9 of the Credit Agreement; and (vi) each Purchasing Bank agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of the Credit Agreement are required to be performed by it as a Bank with
respect to the interest purchased hereunder.

 

9.   The Purchasing Bank will on or prior to the Transfer Effective Date
(i) represent to the Transferor Bank (for the benefit of the Transferor Bank,
the Administrative Agent and the Borrowers) either (A) that it is incorporated
under the laws of the United States, a state thereof or the District of
Columbia, or (B) that under applicable law and treaties no taxes will be
required to be withheld by the Transferor Bank, Administrative Agent or the
Borrowers with respect to any payments to be made to the Purchasing Bank under
the Credit Agreement, (ii) if the Purchasing Bank is not incorporated under the
laws of the United States, a state thereof or the District of Columbia,
(A) furnish to the Transferor Bank, the Administrative Agent and the Borrowers,
on or prior to the Transfer Effective Date, a letter in duplicate in the form of
Exhibit I or Exhibit J, as appropriate, to the Credit Agreement and two duly
completed copies of either U.S. Internal Revenue Service Form W-8BEN or U.S.
Internal Revenue Service Form W-8ECI or successor applicable form, as the case
may be (wherein the Purchasing Bank claims entitlement to complete exemption
from U.S. federal withholding tax on all payments under the Credit Agreement),
or in the case of a Purchasing Bank claiming exemption under Sections 871(h) or
881(c) of the Code, a Certificate of Non-Bank Status together with two original
copies

 

--------------------------------------------------------------------------------


 

F-4

 

of U.S. Internal Revenue Service Form W-8BEN or successor applicable form
(wherein the Purchasing Bank claims entitlement to complete exemption from U.S.
federal backup withholding on all payments under the Credit Agreement) and
(B) agrees, to the extent it may lawfully do so, to provide the Transferor Bank,
the Administrative Agent and the Borrowers a new letter or a new Certificate of
Non-Bank Status, if applicable, and a Form W-8BEN or Form W-8ECI or successor
applicable form or other manner of certification on or before the expiration or
obsolescence of, or after the occurrence of any event requiring a change in, the
most recent letter and form previously delivered by it, certifying in the case
of a Form W-8BEN or W-8ECI that such Purchasing Bank is entitled to receive
payments under the Credit Agreement without deduction or withholding of any
United States federal income tax, and in the case of a Form W-8BEN establishing
exemption from United States backup withholding tax.

 

10.  The Purchasing Bank agrees to be bound by subsection 10.7 of the Credit
Agreement relating to confidentiality.

 

11.  Schedule II hereto sets forth the revised Commitments and Commitment
Percentages of the Transferor Bank and each Purchasing Bank as well as
administrative information with respect to each Purchasing Bank.  After giving
effect to the transfers contemplated hereby, Schedule II to the Credit Agreement
shall be deemed to be amended by Schedule II hereto to show the revised
Commitment of the Transferor Bank and each Purchasing Bank.

 

12.  This Commitment Transfer Supplement shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Commitment Transfer
Supplement to be executed by their respective duly authorized officers on
Schedule I hereto as of the date set forth in Item 1 of Schedule I hereto.

 

--------------------------------------------------------------------------------


 

SCHEDULE I
TO
COMMITMENT
TRANSFER
SUPPLEMENT

 

COMPLETION OF INFORMATION AND
SIGNATURES FOR COMMITMENT
TRANSFER SUPPLEMENT

 

 

Item 1

 

(Date of Commitment
Transfer Supplement):

 

[Insert date of Commitment Transfer Supplement]

 

 

 

 

 

Item 2

 

(Transferor Bank):

 

[Insert name of Transferor Bank]

 

 

 

 

 

Item 3

 

(Purchasing Bank[s]):

 

[Insert name[s] of  Purchasing Bank[s]]

 

 

 

 

 

Item 4

 

(Transfer Effective Date):

 

[Insert Transfer Effective Date:]
[To be a date not less than five Business Days after date of Commitment Transfer
Supplement]

 

 

 

 

 

Item 5

 

(Signatures of Parties  to Commitment Transfer Supplement):

 

 

 

 

 

 

, as

 

 

Transferor Bank

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

, as

 

 

as a Purchasing Bank

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

, as

 

 

as a Purchasing Bank

 

 

 

 

 

By:

 

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

I-2

 

 

[CONSENTED TO AND ACKNOWLEDGED:

 

DEERE & COMPANY

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

JOHN DEERE CAPITAL CORPORATION

 

 

 

 

 

 

By:

 

 

 

Title:]1

 

 

 

 

 

ACCEPTED FOR RECORDATION

 

IN REGISTER:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

1 To the extent such consent is required by Section 10.5 of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE II
TO COMMITMENT
TRANSFER
 SUPPLEMENT

 

LIST OF LENDING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT AMOUNTS

 

 

[Name of Transferor Bank]

 

Revised Commitment Amount:

$

 

 

 

 

 

 

 

 

Revised Commitment Percentage:

 

 

 

 

 

 

 

[Name of Purchasing Bank]

 

New Commitment Amount:

$

 

 

 

 

 

 

Address for Notices:

 

New Commitment Percentage:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

 

 

 

Telephone:

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

[Name of Purchasing Bank]

 

New Commitment Amount:

$

 

 

 

 

 

 

Address for Notices:

 

New Commitment Percentage:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

 

 

 

Telephone:

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF OPINION OF GENERAL COUNSEL TO THE COMPANY]

 

 

[Closing Date]

 

To each of the Banks parties to
the Credit Agreement referred to
below and to JPMorgan Chase
Bank, N.A., as Administrative Agent

 

Deere & Company and
John Deere Capital Corporation

 

Ladies and Gentlemen:

 

This opinion is furnished to you pursuant to subsection 4.1(c) of the
$1,500,000,000 37-Month Credit Agreement, dated as of March 2, 2010 (the “Credit
Agreement”), among DEERE & COMPANY (the “Company”), JOHN DEERE CAPITAL
CORPORATION (the “Capital Corporation”, the Company and the Capital Corporation
being referred to herein individually as a “Borrower” and collectively as the
“Borrowers”), the Banks parties thereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, CITIBANK, N.A., CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
and DEUTSCHE BANK SECURITIES INC., as Documentation Agents, and BANK OF AMERICA,
N.A., as Syndication Agent.  Terms defined in the Credit Agreement are used
herein as therein defined.

 

I am General Counsel of the Company and have acted as counsel for the Capital
Corporation in this matter.  I am familiar with the corporate history and
organization of each Borrower and of its Subsidiaries and the proceedings
relating to the authorization, execution and delivery by each Borrower of the
Credit Agreement.  In that connection I have examined or caused to have
examined:

 

1.         The Credit Agreement;

 

2.                                    The documents furnished by each of the
Borrowers pursuant to Section 4 of the Credit Agreement;

 

3.                                    The Certificates of Incorporation of the
Borrowers and all amendments thereto (the “Charters”);

 

4.                                    The bylaws of the Borrowers and all
amendments thereto (the “Bylaws”); and

 

5.                                    Certificates of the Secretary of State of
Delaware, each dated a recent date, attesting to the continued corporate
existence and good standing of the Borrowers in that State.

 

--------------------------------------------------------------------------------


 

G-2

 

In addition, I have reviewed or caused to have reviewed such of the corporate
proceedings of the Borrowers, and have examined or caused to have examined such
documents, corporate records, and other instruments relating to the organization
of the Borrowers and their respective Subsidiaries and such other agreements and
instruments to which the Borrowers and their respective Subsidiaries are
parties, as I consider necessary as a basis for the opinions hereinafter
expressed.  I have assumed the due execution and delivery, pursuant to due
authorization, of the Credit Agreement by the Banks, the Administrative Agent,
the Syndication Agent and the Documentation Agents, and the authenticity of all
documents submitted to me as originals and the conformity to the original
documents of all documents submitted to me as certified, conformed or
photostatic copies.

 

I am qualified to practice law in the State of Illinois and the State of
Michigan and do not purport to be an expert on, and do not express any opinion
herein concerning, any laws other than the laws of the State of Illinois and the
State of Michigan, the General Corporation Law of the State of Delaware and the
Federal laws of the United States.

 

Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinion:

 

1.                                    Each Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has the corporate power and authority to carry on its business as
now being conducted and to own its properties.

 

2.                                    The execution, delivery and performance by
each Borrower of the Credit Agreement are within such Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
(i) contravene, or constitute a default under the Charter or the Bylaws of such
Borrower, any judgment, law, rule or regulation applicable to such Borrower, or
any Contractual Obligation by which such Borrower is bound or (ii) result in the
creation of any lien, charge or encumbrance upon any of its property or assets. 
The Credit Agreement has been duly executed and delivered on behalf of each
Borrower.

 

3.                                    No authorization, approval, or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery and performance by
each Borrower of the Credit Agreement.

 

4.                                    There is no pending or, to the best of my
knowledge, threatened action or proceeding against either Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator which is likely
to have a materially adverse effect upon the financial condition or operations
of such Borrower and its Subsidiaries taken as a whole.

 

--------------------------------------------------------------------------------


 

G-3

 

 

Very truly yours,

 

 

 

James R. Jenkins

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[FORM OF OPINION OF SPECIAL NEW YORK COUNSEL
TO THE BORROWERS]

 

 

[Closing Date]

 

To each of the Banks parties to the
Credit Agreement referred to below and
to JPMorgan Chase Bank, N.A., as
Administrative Agent

 

Deere & Company
John Deere Capital Corporation

 

Ladies and Gentlemen:

 

We have acted as New York counsel to DEERE & COMPANY, a Delaware corporation
(the “Company”) and JOHN DEERE CAPITAL CORPORATION, a Delaware corporation (the
“Capital Corporation”, the Company and the Capital Corporation being referred to
herein as the “Borrowers”), in connection with the $1,500,000,000 37-Month
Credit Agreement, dated as of March 2, 2010 (the “Credit Agreement”), among
DEERE & COMPANY, JOHN DEERE CAPITAL CORPORATION, the Banks parties thereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, CITIBANK, N.A., CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, and DEUTSCHE BANK SECURITIES INC., as
Documentation Agents, and BANK OF AMERICA, N.A., as Syndication Agent.  Unless
otherwise defined herein, terms defined in the Credit Agreement are used herein
as therein defined.

 

In that connection, we have reviewed an execution copy of the Credit Agreement. 
We have also reviewed originals or copies of such other records of the
Borrowers, certificates of officers of the Borrowers and agreements and other
documents, as we have deemed necessary as a basis for the opinions expressed
below.

 

In our review of the Credit Agreement and other documents, we have assumed:

 

(A)       The genuineness of all signatures.

 

(B)       The authenticity of the originals of the documents submitted to us.

 

(C)       The conformity to authentic originals of any documents submitted to us
as copies.

 

(D)       That the Credit Agreement is the legal, valid and binding obligation
of each party thereto, other than the Borrowers, enforceable against each such
party in accordance with its terms.

 

(E)       That:

 

--------------------------------------------------------------------------------


 

H-2

 

(1)        Each Borrower is an entity duly organized and validly existing under
the laws of the jurisdiction of its organization.

 

(2)        Each Borrower has full power to execute, deliver and perform, and has
duly executed and delivered, the Credit Agreement.

 

(3)        The execution, delivery and performance by each Borrower of the
Credit Agreement have been duly authorized by all necessary action (corporate or
otherwise) and do not:

 

(a)        contravene its  certificate or articles of incorporation, by-laws or
other organizational documents;

 

(b)        except with respect to Generally Applicable Law, violate any law,
rule or regulation applicable to it; or

 

(c)        result in any conflict with or breach of any agreement or document
binding on it of which any addressee hereof has knowledge, has received notice
or has reason to know.

 

(4)        Except with respect to Generally Applicable Law, no authorization,
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or (to the extent the same is required under any
agreement or document binding on it of which an addressee hereof has knowledge,
has received notice or has reason to know) any other third party is required for
the due execution, delivery or performance by either Borrower of the Credit
Agreement or, if any such authorization, approval, action, notice or filing is
required, it has been duly obtained, taken, given or made and is in full force
and effect.

 

We have not independently established the validity of the foregoing assumptions.

 

“Generally Applicable Law” means the federal law of the United States of
America, and the law of the State of New York (including the rules or
regulations promulgated thereunder or pursuant thereto) that a New York lawyer
exercising customary professional diligence would reasonably be expected to
recognize as being applicable to either Borrower or the Credit Agreement.
 Without limiting the generality of the foregoing definition of Generally
Applicable Law, the term “Generally Applicable Law” does not include any law,
rule or regulation that is applicable to a Borrower or the Credit Agreement
solely because such law, rule or regulation is part of a regulatory regime
applicable to the specific assets or business of any party to the Credit
Agreement or any of its affiliates due to the specific assets or business of
such party or such affiliate.

 

Based upon the foregoing and upon such other investigation as we have deemed
necessary and subject to the qualifications set forth below, we are of the
opinion that the Credit Agreement is the legal, valid and binding obligation of
each Borrower, enforceable against each Borrower in accordance with its terms.

 

--------------------------------------------------------------------------------


 

H-3

 

Our opinion expressed above is subject to the following qualifications:

 

(A)  OUR OPINION IS SUBJECT TO THE EFFECT OF ANY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’
RIGHTS GENERALLY (INCLUDING WITHOUT LIMITATION ALL LAWS RELATING TO FRAUDULENT
TRANSFERS).

 

(B)  OUR OPINION IS SUBJECT TO THE EFFECT OF GENERAL PRINCIPLES OF EQUITY,
INCLUDING WITHOUT LIMITATION CONCEPTS OF MATERIALITY, REASONABLENESS, GOOD FAITH
AND FAIR DEALING (REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR
AT LAW).

 

(C)  WE EXPRESS NO OPINION WITH RESPECT TO THE ENFORCEABILITY OF INDEMNIFICATION
PROVISIONS, OR OF RELEASE OR EXCULPATION PROVISIONS, CONTAINED IN THE CREDIT
AGREEMENT TO THE EXTENT THAT ENFORCEMENT THEREOF IS CONTRARY TO PUBLIC POLICY
REGARDING THE INDEMNIFICATION AGAINST OR RELEASE OR EXCULPATION OF CRIMINAL
VIOLATIONS, INTENTIONAL HARM OR VIOLATIONS OF SECURITIES LAWS.

 

(D)  OUR OPINION WITH RESPECT TO THE PROVISIONS OF THE CREDIT AGREEMENT WHEREBY
THE PARTIES SUBMIT TO THE JURISDICTION OF THE COURTS OF THE UNITED STATES OF
AMERICA LOCATED IN THE STATE OF NEW YORK, IS SUBJECT TO THE LIMITATIONS OF 28
U.S.C. §§ 1331 AND 1332 ON SUBJECT MATTER JURISDICTION OF THE FEDERAL COURTS.

 

(E)  IN CONNECTION WITH THE PROVISIONS OF THE CREDIT AGREEMENT WHICH RELATE TO
FORUM SELECTION OF THE COURTS OF THE UNITED STATES LOCATED IN THE STATE OF NEW
YORK (INCLUDING, WITHOUT LIMITATION, ANY WAIVER OF ANY OBJECTION TO VENUE OR ANY
OBJECTION THAT A COURT IS AN INCONVENIENT FORUM), WE NOTE SUCH COURT’S
DISCRETION TO TRANSFER AN ACTION FROM ONE FEDERAL COURT TO ANOTHER UNDER 28
U.S.C. § 1404(A) OR TO DISMISS AN ACTION UNDER THE COMMON LAW DOCTRINE OF FORUM
NON CONVENIENS.

 

(F)   WE EXPRESS NO OPINION WITH RESPECT TO ANY BID LOAN OR NEGOTIATED RATE LOAN
MADE IN AN AMOUNT OF LESS THAN $2,500,000 THAT BEARS INTEREST AT A RATE GREATER
THAN 25% PER ANNUM.

 

(G)  OUR OPINION IS LIMITED TO GENERALLY APPLICABLE LAW.

 

A copy of this opinion letter may be delivered by any of you to any person that
becomes a Bank in accordance with the provisions of the Credit Agreement.  Any
such person may rely on the opinions expressed above as if this opinion letter
were addressed and delivered to such person on the date hereof.

 

This opinion letter is rendered to you in connection with the transactions
contemplated by the Credit Agreement.  This opinion letter may not be relied
upon by you or any person entitled to rely on this opinion pursuant to the
preceding paragraph for any other purpose without our prior written consent.

 

This opinion letter speaks only as of the date hereof.  We expressly disclaim
any responsibility to advise you of any development or circumstance of any kind,
including any change of law or fact, that may occur after the date of this
opinion letter even though such

 

--------------------------------------------------------------------------------


 

H-4

 

development or circumstance may affect the legal analysis, a legal conclusion or
any other matter set forth in or relating to this opinion letter.

 

 

Very truly yours,

 

 

 

 

 

SHEARMAN & STERLING LLP

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[FORM OF W-8BEN TAX LETTER]

 

[To be sent in DUPLICATE and accompanied
by TWO executed copies of Form W-8BEN of
the Internal Revenue Service]

 

[Bank’s Letterhead]

 

                               , 20   

 

Deere & Company
One John Deere Place
Moline, Illinois  61265
Attention:  Treasurer

 

 

John Deere Capital Corporation
First National Bank Building
1 East First Street
Reno, Nevada  89501
Attention:  Manager

 

Re:                            $1,500,000,000 37-Month Credit Agreement
dated as of March 2, 2010 with Deere &
Company and John Deere Capital Corporation

 

Ladies and Gentlemen:

 

In connection with the 1,500,000,000 37-Month Credit Agreement, dated as of
March 2, 2010, among DEERE & COMPANY, JOHN DEERE CAPITAL CORPORATION, the Banks
parties thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, CITIBANK,
N.A., CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, and DEUTSCHE BANK SECURITIES
INC., as Documentation Agents, and BANK OF AMERICA, N.A., as Syndication Agent,
we hereby represent and warrant that [name of Bank, address] is a [name of
Country] corporation and is currently exempt from any U.S. federal withholding
tax on payments to it from U.S. sources by virtue of compliance with the
provisions of the Income Tax Convention between the United States and [name of
Country] signed [date], [as amended].  Our fiscal year is the twelve months
ending [__________________].

 

The undersigned (a) is a [corporation] organized under the laws of [_______]
whose [registered] business is managed or controlled in [_______], (b) [does not
have a permanent establishment or fixed base in the United States] [does have a
permanent establishment or fixed base in the United States but the above
Agreement is not effectively connected with such permanent establishment or
fixed base], (c) is not exempt from tax on the income in [_______] and (d) is
the beneficial owner of the income.

 

--------------------------------------------------------------------------------


 

I-2

 

We enclose herewith two copies of Form W-8BEN of the U.S. Internal Revenue
Service.

 

 

Yours faithfully,

 

 

 

[NAME OF BANK]

 

 

 

 

 

By:

 

 

 

Title:

 

 

cc:        JPMorgan Chase Bank, N.A., as Administrative Agent

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

[FORM OF W-8ECI TAX LETTER]

 

[To be sent in DUPLICATE and accompanied
by TWO executed copies of Form W-8ECI of
the Internal Revenue Service]

 

[Bank’s Letterhead]

 

                               , 20   

 

Deere & Company
One John Deere Place
Moline, Illinois  61265
Attention:  Treasurer

 

 

John Deere Capital Corporation
First National Bank Building
1 East First Street
Reno, Nevada  89501
Attention:  Manager

 

Re:                            $1,500,000,000 37-Month Credit Agreement
dated as of March 2, 2010 with Deere &
Company and John Deere Capital Corporation

 

Ladies and Gentlemen:

 

In connection with the above $1,500,000,000 37-Month Credit Agreement, dated as
of March 2, 2010, among DEERE & COMPANY, JOHN DEERE CAPITAL CORPORATION, the
Banks parties thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent,
CITIBANK, N.A., CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, and DEUTSCHE BANK
SECURITIES INC., as Documentation Agents, and BANK OF AMERICA, N.A., as
Syndication Agent, we hereby represent and warrant that [name of Bank, address]
is a [corporation] and is entitled to exemption from U.S. federal withholding
tax on payments to it under the Agreement by virtue of Section 1441(c)(1) of the
Internal Revenue Code of the United States of America and Treasury Regulation
Section 1.1441-4(a) thereunder.

 

We enclose herewith two copies of Form W-8ECI of the U.S. Internal Revenue
Service.

 

 

Yours faithfully,

 

 

 

[NAME OF BANK]

 

--------------------------------------------------------------------------------


 

J-2

 

 

By:

 

 

 

Title:

 

 

cc:        JPMorgan Chase Bank, N.A., as Administrative Agent

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

[FORM OF AGREEMENT]

 

THIS AGREEMENT, dated as of           , 20     (“Agreement”), among Deere &
Company (the “Company”), John Deere Capital Corporation (the “Capital
Corporation”),                          (“New Bank”) and JPMorgan Chase Bank,
N.A., as Administrative Agent for the Existing Banks referred to below.

 

W I T N E S S E T H :

 

WHEREAS, the Company, the Capital Corporation, the several financial
institutions parties thereto (the “Existing Banks”), JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, CITIBANK, N.A., CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, and DEUTSCHE BANK SECURITIES INC., as Documentation Agents, and BANK OF
AMERICA, N.A., as Syndication Agent are parties to the $1,500,000,000 37-Month
Credit Agreement, dated as of March 2, 2010 (as the same may have been or may
hereafter be amended, supplemented or otherwise modified, the “Credit
Agreement”; terms defined therein being used herein as therein defined);

 

WHEREAS, subsection 2.19 of the Credit Agreement provides that one or more
financial institutions (which may be Existing Banks) may be added as a “Bank” or
“Banks” for purposes of the Credit Agreement upon the cancellation of all or a
portion of the Commitments pursuant to subsection 2.13(a), (b) or (c),  or
2.17(b) of the Credit Agreement or upon a Defaulting Bank becoming a Cancelled
Bank and the execution of an agreement in substantially the form of this
Agreement;

 

WHEREAS, the Borrowers have cancelled or there have expired an aggregate
principal amount of Commitments equal to $            which have not heretofore
been replaced (the “Cancelled Commitments”; the Banks that are maintaining or
have maintained the Cancelled Commitments being collectively referred to as
“Cancelled Banks”); such Cancelled Commitments being on the date hereof, or on
the date of notice of cancellation hereof having been, utilized as follows:

 

Principal Amount

Last day of
Interest Period

I

Unused Portion

N/A

II

Committed Rate Loans

 

Eurocurrency Loans

1
2
3

 

 

--------------------------------------------------------------------------------


 

K-2

 

 

ABR Loans

N/A

III

Bid Loans

 

1
2
3

 

IV

Negotiated Rate Loans

 

1
2
3

 

 

WHEREAS, the cancellation of the Cancelled Commitments is effective in
accordance with the Credit Agreement; and

 

WHEREAS, [the Borrowers desire the New Bank to become, and the New Bank is
agreeable, to becoming, a “Bank” for purposes of the Credit Agreement] [the New
Bank is an Existing Bank and the Borrowers desire the New Bank to increase, and
the New Bank is agreeable to increasing, its Commitment]* on the terms contained
herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

 

1.  Benefits of Agreement.  The Borrowers, the Administrative Agent and the New
Bank hereby [agree that on and as of the date hereof the New Bank shall be]
[confirm that the New Bank is] a “Bank” for all purposes and shall [continue to]
be bound by and entitled to the benefits of the Credit Agreement [as if the New
Bank had been named on the signature pages thereof], provided that the New Bank
shall not assume and shall, except as herein provided, have no obligations in
respect of any Loans outstanding on the date hereof and made by any [Existing
Bank.] [Cancelled Bank.]*

 

2.  Commitment of New Bank.  The Borrowers, the Administrative Agent and the New
Bank hereby agree that on and as of the dates set forth below the New Bank shall
replace, as specified herein, _% (such percentage being referred to as the New
Bank’s “Percentage”) of each utilization of the Cancelled Commitments [set forth
in the third recital hereof] [set forth under the caption “Committed Rate
Loans”] and that the aggregate Commitment of the New

 

 

--------------------------------------------------------------------------------

*          As appropriate for New or Existing Banks.

 

--------------------------------------------------------------------------------


 

K-3

 

Bank shall on and as of the date hereof be $          **.  In connection
therewith, the Borrowers, the Administrative Agent and the New Bank hereby agree
as follows***:

 

(i)  for purposes of determining such New Bank’s pro rata share of each
Committed Rate Loan borrowing advanced on or after the date hereof such Bank’s
Commitment shall be equal to $[same as above];

 

(ii)  the unused and available portion of such New Bank’s Commitment shall be
deemed utilized by its Percentage of the Committed Rate Loans made by the
Cancelled Banks and listed in the third recital hereof.  In furtherance thereof,
the unused and available portion of such New Bank’s Commitment shall, on the
earlier of (x) the last day of each Interest Period specified for each
outstanding Committed Rate Loan in the third recital hereof (and the payment in
full to the Cancelled Banks of the principal thereof and accrued interest
thereon) and (y) the prepayment of the principal of such Loans together with
accrued interest thereon, automatically and without any further action by any
party increase by an amount equal to the New Bank’s Percentage of such Loan; and

 

(iii)  [(A)]  [concurrently with the execution hereof the New Bank shall
disburse to each Borrower in immediately available funds such amount as shall be
necessary so that the ratio which each Bank’s outstanding ABR Loans bears to all
of the outstanding ABR Loans equals the ratio which each Bank’s Commitment
(determined, for the New Bank, in accordance with clause (i) above) bears to all
of the Commitments (determined, for the New Bank, in accordance with the
immediately foregoing parenthetical);]

 

[(B)] [on the last day of each Interest Period for each outstanding Eurocurrency
Loan, automatically and without any further action by either Borrower, the New
Bank shall disburse to each Borrower in immediately available funds such amounts
as shall be necessary so that the ratio which each Bank’s outstanding
Eurocurrency Loans, bears to all of the outstanding Eurocurrency Loans, equals
the ratio which each Bank’s Commitment (determined, for the New Bank, in
accordance with clause (i) hereof) bears to all of the Commitments (determined,
for the New Bank, in accordance with the immediately foregoing parenthetical);]

 

[(C)] [Funding of outstanding Bid Loans of Cancelled Banks]*

 

[(D)] [Funding of outstanding Negotiated Rate Loans of Cancelled Banks].*

 

3.  Representation and Warranty of Borrowers.  The Borrowers hereby represent
and warrant that after giving effect to the provisions of paragraph 2 hereof the
aggregate principal amount of the Commitments of all Banks (including, without
limitation, the

 

--------------------------------------------------------------------------------

**         Insert amount equal to sum of New Bank’s existing Commitment, if any,
plus New Bank’s Percentage of Cancelled Commitments.

 

***       The following clauses (ii)-(iii) may be altered to reflect the
agreements among the Cancelled Bank, the New Bank and the Borrowers provided
such agreements do not adversely affect any Existing Bank or the Administrative
Agent.

*          To be completed upon agreement of Borrowers and New Bank.

 

--------------------------------------------------------------------------------


 

K-4

 

Commitment of the New Bank but excluding the cancelled or expired portion of the
Commitments of the Cancelled Banks) under the Credit Agreement do not exceed the
aggregate principal amount of the Commitments in effect immediately prior to the
cancellation referred to in the third recital hereof.

 

4.  Confidentiality.  The New Bank agrees to [continue to] be bound by the
provisions of subsection 10.7 of the Credit Agreement.

 

[5.  Taxes.  The New Bank (i) represents to the Administrative Agent and the
Borrowers that [it is incorporated under the laws of the United States or a
state thereof][under applicable law and treaties no taxes will be required to be
withheld by the Administrative Agent or the Borrowers with respect to any
payments to be made to such New Bank in respect of the Loans], (ii) represents
that it has furnished to the Administrative Agent and the Borrowers (A) [a
statement that it is incorporated under the laws of the United States or a state
thereof][a letter in duplicate in the form of Exhibit [I][J] to the Credit
Agreement and two duly completed copies of United States Internal Revenue
Service Form [W-8BEN] [W-8ECI] [successor applicable form], certifying that such
New Bank is entitled to receive payments under the Credit Agreement without
deduction or withholding of any United States federal income taxes], and (B) [an
Internal Revenue Service Form [W-8BEN] [successor applicable form] to establish
an exemption from United States backup withholding tax, and (iii) agrees to
provide the Administrative Agent and the Borrowers a new Form [W-8BEN] and
Form [W-8ECI], or successor applicable form or other manner of certification, on
or before the date that any such letter or form expires or becomes obsolete or
after the occurrence of any event requiring a change in the most recent letter
and form previously delivered by it, certifying in the case of a Form [W-8BEN]
[W-8ECI] that it is entitled to receive payments under the Credit Agreement
without deduction or withholding of any United States federal income tax, and in
the case of a Form [W-8BEN] establishing exemption from United States backup
withholding tax.]*

 

[5][6].  Miscellaneous.  (a)  This Agreement may be executed by the parties
hereto in separate counterparts and all of the counterparts taken together shall
constitute one and the same instrument and shall be effective only upon receipt
by the Administrative Agent of all of the counterparts.

 

(b)  This Agreement shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

 

 

--------------------------------------------------------------------------------

*          Use for non-Existing Banks.

 

--------------------------------------------------------------------------------


 

K-5

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above written.

 

 

DEERE & COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

JOHN DEERE CAPITAL CORPORATION

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[NAME OF NEW BANK]

 

 

 

 

 

By:

 

 

 

Title:

 

 

[Address]

 

 

Telephone:

 

 

Facsimile:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

[FORM OF BID LOAN OR NEGOTIATED RATE LOAN NOTE]

 

PROMISSORY NOTE

 

$___________

 

 

 

New York, New York

 

 

 

 

___________ __, 20__

 

FOR VALUE RECEIVED, the undersigned, [DEERE & COMPANY] [JOHN DEERE CAPITAL
CORPORATION], a Delaware corporation (the “Borrower”), hereby promises to pay on
[insert maturity date or dates] to the order of ________________ or registered
assigns (the “Bank”) at the office of [JPMorgan Chase Bank, N.A. located at 270
Park Avenue, New York, New York 10017 -- for Bid Loan Note] [Name and address of
Bank -- for Negotiated Rate Loan Note], in lawful money of [the United States of
America] and in immediately available funds, the principal sum of
______________[DOLLARS ($____________)].  The undersigned further agrees to pay
interest in like money at such office on the unpaid principal amount hereof from
time to time from the date hereof [at the rate of ___% per annum -- for Bid Loan
Note] [specify rate for Negotiated Rate Loan Note] (calculated on the basis of a
year of 360 days and actual days elapsed) until the due date hereof (whether at
the stated maturity, by acceleration, or otherwise) and thereafter at the rates
determined or agreed in accordance with subsection 2.2(e) of the $1,500,000,000
37-Month Credit Agreement, dated as of March 2, 2010 (the “Credit Agreement”),
among the Borrower, [Deere & Company] [John Deere Capital Corporation], the
Bank, the other financial institutions parties thereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent, [CITIBANK, N.A., CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, and DEUTSCHE BANK SECURITIES INC., as Documentation Agents,] and BANK OF
AMERICA, N.A., as Syndication Agent.  Interest shall be payable on
_______________.  This Note may be prepaid pursuant to the provisions of
subsection 2.6 of the Credit Agreement.

 

This Note is one of the [Bid] [Negotiated Rate Loan] Notes referred to in, is
subject to and is entitled to the benefits of, the Credit Agreement, which
Credit Agreement, among other things, contains provisions for acceleration of
the maturity hereof upon the occurrence of any one or more of the Events of
Default specified in the Credit Agreement.

 

Terms defined in the Credit Agreement are used herein with their defined
meanings unless otherwise defined herein.  This Note shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

 

 

[DEERE & COMPANY]

 

[JOHN DEERE CAPITAL CORPORATION]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF

NEW BANK SUPPLEMENT

 

SUPPLEMENT, dated _______ __, to the $1,500,000,000 37-Month Credit Agreement
(as in effect on the date hereof, the “Credit Agreement”) dated as of March 2,
2010, among DEERE & COMPANY (the “Company”), JOHN DEERE CAPITAL CORPORATION, the
banks and other financial institutions from time to time party thereto (each a
“Bank,” and together, the “Banks”), JPMORGAN CHASE BANK, N.A., as Administrative
Agent, CITIBANK, N.A., CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, and DEUTSCHE
BANK SECURITIES INC., as Documentation Agents, and BANK OF AMERICA, N.A., as
Syndication Agent.  Unless the context otherwise requires, all capitalized terms
used herein without definition shall have the meanings ascribed to them in the
Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Credit Agreement provides in subsection 2.20 thereof that any bank
or financial institution, although not originally a party thereto, may become a
party to the Credit Agreement in accordance with the terms thereof by executing
and delivering to the Borrowers and the Administrative Agent a supplement to the
Credit Agreement in substantially the form of this Supplement; and

 

WHEREAS, the undersigned was not an original party to the Credit Agreement but
now desires to become a party thereto;

 

NOW, THEREFORE, the undersigned hereby agrees as follows:

 

1.         The undersigned agrees to be bound by the provisions of the Credit
Agreement and agrees that it shall, on the date this Supplement is accepted by
the Borrowers and the Administrative Agent, become a Bank for all purposes of
the Credit Agreement to the same extent as if originally a party thereto, with a
Commitment of $__________________.

 

2.         The undersigned (a) represents and warrants that it is legally
authorized to enter into this Supplement; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 5.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it has made and will,
independently and without reliance upon any Agent or any other Bank and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any instrument or document furnished pursuant hereto or
thereto; (d) appoints and authorizes the Administrative Agent to take such
action as administrative agent on its behalf and to exercise such powers and
discretion under the Credit Agreement or any instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; and
(e) agrees that it will be bound by the provisions of the Credit Agreement and
will perform in accordance with its terms all the obligations which by the

 

--------------------------------------------------------------------------------


 

M-2

 

terms of the Credit Agreement are required to be performed by it as a Bank
including, without limitation, its obligation pursuant to subsection 2.17(c) of
the Credit Agreement.

 

3.         The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

_______________________

 

Attention:_______________

 

_______________________

 

_______________________

 

Fax:____________________

 

--------------------------------------------------------------------------------


 

M-3

 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

 

[NAME OF NEW BANK]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

Accepted this _____ day of

______________, 20__

 

DEERE & COMPANY

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

JOHN DEERE CAPITAL CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

Accepted this _____ day of

______________, 20__

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

By:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT N

 

FORM OF

COMMITMENT INCREASE SUPPLEMENT

 

SUPPLEMENT, dated _______ 20__, to the $1,500,000,000 37-Month Credit Agreement
(as in effect on the date hereof, the “Credit Agreement”) dated as of March 2,
2010, among DEERE & COMPANY (the “Company”), JOHN DEERE CAPITAL CORPORATION, the
Banks parties thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent,
CITIBANK, N.A., CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, and DEUTSCHE BANK
SECURITIES INC., as Documentation Agents, and BANK OF AMERICA, N.A., as
Syndication Agent.  Unless the context otherwise requires, all capitalized terms
used herein without definition shall have the meanings ascribed to them in the
Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the provisions of subsection 2.20 of the Credit Agreement,
the undersigned may increase the amount of its Commitment in accordance with the
terms thereof by executing and delivering to the Borrowers and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and

 

WHEREAS, the undersigned now desires to increase the amount of its Commitment
under the Credit Agreement;

 

NOW THEREFORE, the undersigned hereby agrees as follows:

 

1.  The undersigned agrees, subject to the terms and conditions of the Credit
Agreement, that on the date this Supplement is accepted by the Borrowers and the
Administrative Agent it shall have its Commitment increased by $______________,
thereby making the amount of its Commitment $______________.

 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

 

[NAME OF BANK]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

N-2

 

Accepted this _____ day of

______________, 20__

 

DEERE & COMPANY

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

JOHN DEERE CAPITAL CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

Accepted this _____ day of

______________, 20__

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

By:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------